Exhibit 10.1
 
 

--------------------------------------------------------------------------------


 


CCO HOLDINGS, LLC
 
and
 
CCO HOLDINGS CAPITAL CORP.,
 
as Issuers,
 
CHARTER COMMUNICATIONS, INC.,
 
as Parent Guarantor
 
and
 
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
 
as Trustee
 

--------------------------------------------------------------------------------

 
INDENTURE
 
Dated as of September 27, 2010
 

--------------------------------------------------------------------------------


 
7.25% Senior Notes due 2017
 
 
 

--------------------------------------------------------------------------------



 
 
 

--------------------------------------------------------------------------------

 


 


CROSS-REFERENCE TABLE*
 
Trust Indenture
Act Section
Indenture
Section
310(a)(1)
7.10
  (a)(2)                                                                                   
7.10
  (a)(3)                                                                                   
N.A.
  (a)(4)                                                                                   
N.A.
  (a)(5)                                                                                   
7.10
  (b)                                                                                   
7.10
  (c)                                                                                   
N.A.
311(a)
7.11
  (b)                                                                                   
7.11
  (c)                                                                                   
N.A.
312(a)
2.05
  (b)                                                                                   
11.03
  (c)                                                                                   
11.03
313(a)
7.06
  (b)(1)                                                                                   
N.A.
  (b)(2)                                                                                   
7.06; 7.07
  (c)                                                                                   
7.06; 11.02
  (d)                                                                                   
7.06
314(a)
4.04; 11.02; 11.04
  (b)                                                                                   
N.A.
  (c)(1)                                                                                   
11.04
  (c)(2)                                                                                   
11.04
  (c)(3)                                                                                   
N.A.
  (d)                                                                                   
N.A.
  (e)                                                                                   
11.05
  (f)                                                                                   
N.A.
315(a)
7.01; 7.02
  (b)                                                                                   
7.05; 11.02
  (c)                                                                                   
7.01
  (d)                                                                                   
7.01
  (e)                                                                                   
6.11
316(a) (last sentence)
2.09
  (a)(1)(A)                                                                                   
6.05
  (a)(1)(B)                                                                                   
6.04
  (a)(2)                                                                                   
N.A.
  (b)                                                                                   
6.07
  (c)                                                                                   
2.12
317(a)(1)
6.08
  (a)(2)                                                                                   
6.09
  (b)                                                                                   
2.04
318(a)
11.01
  (b)                                                                                   
N.A.
  (c)                                                                                   
11.01



N.A. means not applicable.
*  This Cross Reference Table is not part of this Indenture.
 
 
 
-i-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page
 
ARTICLE 1
 
DEFINITIONS AND INCORPORATION BY REFERENCE
 
 
Section 1.01
Definitions 
1

 
Section 1.02
Other Definitions 
28

 
Section 1.03
Incorporation by Reference of Trust Indenture Act 
28

 
Section 1.04
Rules of Construction 
29

 
ARTICLE 2
 
THE NOTES
 
 
Section 2.01
Form and Dating 
29

 
Section 2.02
Execution and Authentication 
30

 
Section 2.03
Registrar and Paying Agent 
31

 
Section 2.04
Paying Agent to Hold Money in Trust 
32

 
Section 2.05
Holder Lists 
32

 
Section 2.06
Transfer and Exchange 
32

 
Section 2.07
Replacement Notes 
46

 
Section 2.08
Outstanding Notes 
46

 
Section 2.09
Treasury Notes 
46

 
Section 2.10
Temporary Notes 
47

 
Section 2.11
Cancellation 
47

 
Section 2.12
Defaulted Interest 
47

 
Section 2.13
CUSIP Numbers. 
47

 
ARTICLE 3
 
REDEMPTION AND PREPAYMENT
 
 
Section 3.01
Notices to Trustee 
48

 
Section 3.02
Selection of Notes to Be Redeemed 
48

 
Section 3.03
Notice of Redemption 
48

 
Section 3.04
Effect of Notice of Redemption 
49

 
Section 3.05
Deposit of Redemption Price 
49

 
Section 3.06
Notes Redeemed in Part 
50

 
Section 3.07
Optional Redemption 
50

 
Section 3.08
Mandatory Redemption 
51



 
 
 
-ii-

--------------------------------------------------------------------------------

 
 
 

 
Section 3.09
Offer to Purchase by Application of Excess Proceeds
51

 
 
ARTICLE 4
 
COVENANTS
 
 
Section 4.01
Payment of Notes 
53

 
Section 4.02
Maintenance of Office or Agency 
53

 
Section 4.03
Reports 
54

 
Section 4.04
Compliance Certificate 
55

 
Section 4.05
Taxes 
55

 
Section 4.06
Stay, Extension and Usury Laws 
55

 
Section 4.07
Restricted Payments 
55

 
Section 4.08
Investments 
60

 
Section 4.09
Dividend and Other Payment Restrictions Affecting Subsidiaries. 
60

 
Section 4.10
Incurrence of Indebtedness and Issuance of Preferred Stock 
62

 
Section 4.11
Limitation on Asset Sales 
64

 
Section 4.12
[Reserved] 
66

 
Section 4.13
Transactions with Affiliates 
66

 
Section 4.14
Liens 
68

 
Section 4.15
Existence 
68

 
Section 4.16
Repurchase at the Option of Holders upon a Change of Control 
68

 
Section 4.17
Limitations on Issuances of Guarantees of Indebtedness 
70

 
Section 4.18
[Reserved] 
70

 
Section 4.19
Suspension of Covenants 
70

 
ARTICLE 5
 
SUCCESSORS
 
 
Section 5.01
Merger, Consolidation or Sale of Assets 
71

 
Section 5.02
Successor Corporation Substituted 
72

 
ARTICLE 6
 
DEFAULTS AND REMEDIES
 
 
Section 6.01
Events of Default 
72

 
Section 6.02
Acceleration 
74

 
Section 6.03
Other Remedies 
74

 
Section 6.04
Waiver of Existing Defaults 
74

 
Section 6.05
Control by Majority 
74

 
 
 
 
-iii-

--------------------------------------------------------------------------------

 
 
 
 
 
Section 6.06
Limitation on Suits 
75

 
Section 6.07
Rights of Holders of Notes to Receive Payment 
75

 
Section 6.08
Collection Suit by Trustee 
75

 
Section 6.09
Trustee May File Proofs of Claim 
75

 
Section 6.10
Priorities 
76

 
Section 6.11
Undertaking for Costs 
76

 
ARTICLE 7
 
TRUSTEE
 
 
Section 7.01
Duties of Trustee 
77

 
Section 7.02
Rights of Trustee 
78

 
Section 7.03
Individual Rights of Trustee 
79

 
Section 7.04
Trustee’s Disclaimer 
79

 
Section 7.05
Notice of Defaults 
80

 
Section 7.06
Reports by Trustee to Holders 
80

 
Section 7.07
Compensation and Indemnity 
80

 
Section 7.08
Replacement of the Trustee 
81

 
Section 7.09
Successor Trustee by Merger, etc 
82

 
Section 7.10
Eligibility; Disqualification 
82

 
Section 7.11
Preferential Collection of Claims Against the Issuers 
82

 
ARTICLE 8
 
LEGAL DEFEASANCE AND COVENANT DEFEASANCE
 
 
Section 8.01
Option to Effect Legal Defeasance or Covenant Defeasance 
83

 
Section 8.02
Legal Defeasance and Discharge 
83

 
Section 8.03
Covenant Defeasance. 
83

 
Section 8.04
Section 8.05
Conditions to Legal or Covenant Defeasance
Deposited Money and Government Securities
84



 
to Be Held in Trust; Other Miscellaneous Provisions
 85

 
Section 8.06
Repayment to Issuers 
86

 
Section 8.07
Reinstatement 
86

 
ARTICLE 9
 
AMENDMENT, SUPPLEMENT AND WAIVER
 
 
Section 9.01
Without Consent of Holders of Notes 
87

 
Section 9.02
With Consent of Holders of Notes 
87

 
Section 9.03
Compliance with Trust Indenture Act 
89

 
 
 
-iv-

--------------------------------------------------------------------------------

 
 
 
 
Section 9.04
Revocation and Effect of Consents 
89

 
Section 9.05
Notation on or Exchange of Notes 
89

 
Section 9.06
Trustee to Sign Amendments, etc 
89

 
ARTICLE 10
 
GUARANTEE
 
 
Section 10.01
Guarantee 
90

 
Section 10.02
Limitation on Liability 
92

 
Section 10.03
Successors and Assigns 
93

 
Section 10.04
No Waiver 
93

 
Section 10.05
Modification 
93

 
Section 10.06
Execution of Supplemental Indenture for Future Guarantors 
93

 
Section 10.07
Non-Impairment 
94

 
ARTICLE 11
 
MISCELLANEOUS
 
 
Section 11.01
Trust Indenture Act Controls 
94

 
Section 11.02
Notices 
94

 
Section 11.03
Communication by Holders with Other Holders 
96

 
Section 11.04
Certificate and Opinion as to Conditions Precedent 
96

 
Section 11.05
Statements Required in Certificate or Opinion 
96

 
Section 11.06
Section 11.07
Rules by Trustee and Agents
No Personal Liability of Directors, Officers,
96



 
Employees, Members and Stockholders
 97

 
Section 11.08
Governing Law 
97

 
Section 11.09
No Adverse Interpretation of Other Agreements 
97

 
Section 11.10
Successors 
97

 
Section 11.11
Severability 
97

 
Section 11.12
Counterpart Originals 
97

 
Section 11.13
Table of Contents, Headings, etc 
97

 
Section 11.14
Waiver of Jury Trial. 
98

 
Section 11.15
Force Majeure. 
98

 
ARTICLE 12
 
SATISFACTION AND DISCHARGE
 
 
Section 12.01
Satisfaction and Discharge of Indenture 
98

 
Section 12.02
Application of Trust Money 
99



 
 
 
-v-

--------------------------------------------------------------------------------

 
 
 
INDENTURE dated as of September 27, 2010 among CCO Holdings, LLC, a Delaware
limited liability company (as further defined below, the “Company”), CCO
Holdings Capital Corp., a Delaware corporation (as further defined below,
“Capital Corp” and together with the Company, the “Issuers”), Charter
Communications, Inc., a Delaware corporation (as further defined below, “CCI” or
the “Parent Guarantor”) (with respect to Article X and Section 7.07 only) and
The Bank of New York Mellon Trust Company, N.A., as trustee (the “Trustee”).
 
The Issuers and the Trustee agree as follows for the benefit of each other and
for the equal and ratable benefit of the Holders of the Notes:
 
 
ARTICLE 1                      
 
DEFINITIONS AND INCORPORATION BY REFERENCE
 
Section 1.01  
Definitions.

 
“Acquired Debt” means, with respect to any specified Person:
 
(1)           Indebtedness of any other Person existing at the time such other
Person is merged with or into or became a Subsidiary of such specified Person,
whether or not such Indebtedness is incurred in connection with, or in
contemplation of, such other Person merging with or into, or becoming a
Subsidiary of, such specified Person; and
 
(2)           Indebtedness secured by a Lien encumbering any asset acquired by
such specified Person.
 
 “Additional Notes” means Notes issued pursuant to the terms of this Indenture
in addition to Initial Notes (other than any Notes issued in respect of Initial
Notes pursuant to Sections 2.06, 2.07, 2.10, 3.06, 3.09, 4.16 or 9.05).
 
 “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control,”
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise.  For purposes of this definition, the terms
“controlling, “controlled by” and “under common control with” shall have
correlative meanings.
 
“Agent” means any Registrar or Paying Agent.
 
“Applicable Procedures” means, with respect to any transfer or transaction
involving a Global Note or beneficial interest therein, the rules and procedures
of the Depositary, Euroclear and Clearstream, in each case to the extent
applicable to such transaction and as in effect from time to time.
 
“Asset Acquisition” means (a) an Investment by the Company or any of its
Restricted Subsidiaries in any other Person pursuant to which such Person shall
become a Restricted Subsidiary of the Company or any of its Restricted
Subsidiaries or shall be merged with
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
or into the Company or any of its Restricted Subsidiaries, or (b) the
acquisition by the Company or any of its Restricted Subsidiaries of the assets
of any Person which constitute all or substantially all of the assets of such
Person, any division or line of business of such Person or any other properties
or assets of such Person other than in the ordinary course of business.
 
“Asset Sale” means:
 
(1)      the sale, lease, conveyance or other disposition of any assets or
rights, other than sales of inventory in the ordinary course of the Cable
Related Business consistent with applicable past practices; provided that the
sale, conveyance or other disposition of all or substantially all of the assets
of the Company and its Subsidiaries, taken as a whole, shall be governed by
Section 4.16 and/or Section 5.01 and not by the provisions of Section 4.11; and
 
(2)      the issuance of Equity Interests by any Restricted Subsidiary of the
Company or the sale of Equity Interests in any Restricted Subsidiary of the
Company.
 
Notwithstanding the preceding, the following items shall not be deemed to be
Asset Sales:
 
(1)      any single transaction or series of related transactions that:  (a)
involves assets having a fair market value of less than $100.0 million; or (b)
results in net proceeds to the Company and its Restricted Subsidiaries of less
than $100.0 million;
 
(2)      a transfer of assets between or among the Company and its Restricted
Subsidiaries;
 
(3)      an issuance of Equity Interests by a Restricted Subsidiary of the
Company to the Company or to another Wholly Owned Restricted Subsidiary of the
Company;
 
(4)      any Restricted Payment that is permitted by Section 4.07, any
Restricted Investment that is permitted by Section 4.08 or a Permitted
Investment;
 
(5)      the incurrence of Liens not prohibited by this Indenture and the
disposition of assets related to such Liens by the secured party pursuant to a
foreclosure;
 
(6)      any disposition of cash or Cash Equivalents;
 
(7)      any surrender or waiver of contract rights or settlement, including,
without limitation, with respect to Hedging Obligations;
 
(8)      like-kind property exchanges under Section 1031 of the Internal Revenue
Code;
 
(9)      non-exclusive licenses of intellectual property; and
 
(10)          any sale or disposition of inventory or accounts receivable in the
ordinary course of business.
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Attributable Debt” in respect of a sale and leaseback transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction including any period for which such lease has been
extended or may, at the option of the lessee, be extended.  Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP.
 
“Bankruptcy Law” means Title 11, U.S. Code or any similar Federal or state law
of any jurisdiction relating to bankruptcy, insolvency, winding up, liquidation,
reorganization or relief of debtors.
 
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as such term is used in Section 13(d)(3)
of the Exchange Act), such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire, whether such
right is currently exercisable or is exercisable only upon the occurrence of a
subsequent condition.
 
“Board of Directors” means the board of directors or comparable governing body
of CCI or if specified, the Company, as the case may be, in either case as
constituted as of the date of any determination required to be made, or action
required to be taken, pursuant to this Indenture.
 
“Business Day” means any day other than a Legal Holiday.
 
“Cable Related Business” means the business of owning cable television systems
and businesses ancillary, complementary and related thereto.
 
“Capital Corp” means CCO Holdings Capital Corp., a Delaware corporation, and any
successor Person thereto.
 
“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP.
 
“Capital Stock” means:
 
(1)           in the case of a corporation, corporate stock;
 
(2)           in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;
 
(3)           in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
(4)           any other interest (other than any debt obligation) or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person.
 
“Capital Stock Sale Proceeds” means the aggregate net proceeds (including the
fair market value of the non-cash proceeds) received by the Company or its
Restricted Subsidiaries from and after the Issue Date, in each case
 
(x)           as a contribution to the common equity capital or from the issue
or sale of Equity Interests (other than Disqualified Stock and other than
issuances or sales to a Subsidiary of the Company) of any Parent or the Company
from and after the Issue Date, or
 
(y)           from the issue or sale of Disqualified Stock or debt securities of
the Company that have been converted into or exchanged for such Equity Interests
(other than Equity Interests (or Disqualified Stock or debt securities) sold to
a Subsidiary of the Company).
 
“Cash Equivalents” means:
 
(1)           United States dollars;
 
(2)           securities issued or directly and fully guaranteed or insured by
the United States government or any agency or instrumentality thereof (provided
that the full faith and credit of the United States is pledged in support
thereof) having maturities of not more than twelve months from the date of
acquisition;
 
(3)           certificates of deposit and eurodollar time deposits with
maturities of twelve months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding six months and overnight bank
deposits, in each case, with any domestic commercial bank having combined
capital and surplus in excess of $500 million and a Thomson Bank Watch Rating at
the time of acquisition of “B” or better;
 
(4)           repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;
 
(5)           commercial paper having a rating at the time of acquisition of at
least “P-1” from Moody’s or at least “A-1” from S&P and in each case maturing
within twelve months after the date of acquisition;
 
(6)           corporate debt obligations maturing within twelve months after the
date of acquisition thereof, rated at the time of acquisition at least “Aaa” or
“P-1” by Moody’s or “AAA” or “A-1” by S&P;
 
(7)           auction-rate Preferred Stocks of any corporation maturing not
later than 90 days after the date of acquisition thereof, rated at the time of
acquisition at least “Aaa” by Moody’s or “AAA” by S&P;
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
(8)           securities issued by any state, commonwealth or territory of the
United States, or by any political subdivision or taxing authority thereof,
maturing not later than six months after the date of acquisition thereof, rated
at the time of acquisition at least “A” by Moody’s or S&P; and
 
(9)           money market or mutual funds at least 90% of the assets of which
constitute Cash Equivalents of the kinds described in clauses (1) through (8) of
this definition.
 
“CCH I” means CCH I, LLC, a Delaware limited liability company, and any
successor Person thereto.
 
“CCH II” means CCH II, LLC, a Delaware limited liability company, and any
successor Person thereto.
 
“CCH II Indentures” means, collectively, the indenture entered into by CCH II
and CCH II Capital Corp., a Delaware corporation, with respect to their 13.50%
Senior Notes due 2016 and any indentures, note purchase agreements or similar
documents entered into by CCH II and CCH II Capital Corp. for the purpose of
incurring Indebtedness in exchange for, or the proceeds of which are used to
refinance, any of the Indebtedness described above, in each case, together with
all instruments and other agreements entered into by CCH II and CCH II Capital
Corp. in connection therewith, as any of the foregoing may be refinanced,
replaced, amended, supplemented or otherwise modified from time to time.
 
“CCI” means Charter Communications, Inc., a Delaware corporation, and any
successor Person thereto.
 
“CCO” means Charter Communications Operating, LLC, a Delaware corporation and
any successor Person thereto.
 
“Change of Control”  means the occurrence of any of the following:
 
(1)           the sale, transfer, conveyance or other disposition (other than by
way of merger or consolidation), in one or a series of related transactions, of
all or substantially all of the assets of the Company and its Subsidiaries,
taken as a whole, or of a Parent and its Subsidiaries, taken as a whole, to any
“person” (as such term is used in Section 13(d)(3) of the Exchange Act) other
than a Parent, the Company or a Restricted Subsidiary;
 
(2)           the adoption of a plan relating to the liquidation or dissolution
of the Company or a Parent (except a liquidation of any Parent into any other
Parent);
 
(3)           the consummation of any transaction, including any merger or
consolidation, the result of which is that any “person” (as defined above) other
than a Parent becomes the Beneficial Owner, directly or indirectly, of more than
50% of the Voting Stock of the Company or a Parent, measured by voting power
rather than the number of shares; or
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
(4)           after the Issue Date, the first day on which a majority of the
members of the Board of Directors of CCI are not Continuing Directors.
 
“Change of Control Triggering Event” means the occurrence of both a Change of
Control and a Ratings Event.
 
“Charter Holdings” means Charter Communications Holdings, LLC, a Delaware
limited liability company, and any successor Person thereto.
 
“Charter Parent Refinancing Indebtedness” means any Indebtedness issued after
the Issue Date of a Charter Refinancing Subsidiary issued in exchange for, or
the net proceeds of which are used within 90 days after the date of issuance
thereof to extend, refinance, renew, replace, defease, purchase, acquire or
refund (including successive extensions, refinancings, renewals, replacements,
defeasances, purchases, acquisitions or refunds), Indebtedness (including
Acquired Debt) incurred by CCH II or any of its Subsidiaries or which refinances
such Indebtedness first referred to in this definition; provided that:
 
(1)           the principal amount (or accreted value, if applicable) of such
Charter Parent Refinancing Indebtedness does not exceed the principal amount of
(or accreted value, if applicable) plus accrued interest and premium, if any, on
the Indebtedness so extended, refinanced, renewed, replaced, defeased,
purchased, acquired or refunded (plus the amount of reasonable fees, commissions
and expenses incurred in connection therewith);
 
(2)           such Charter Parent Refinancing Indebtedness has a final maturity
date no earlier than the final maturity date of, and has a Weighted Average Life
to Maturity equal to or greater than the Weighted Average Life to Maturity of,
the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded; and
 
(3)           is classified as such by the Company.
 
“Charter Refinancing Subsidiary” means CCH II or any other directly or
indirectly wholly owned Subsidiary (and any related corporate co-obligor if such
Subsidiary is a limited liability company or other association not taxed as a
corporation) of CCI which is or becomes a Parent.
 
“Charter Subsidiary Refinancing Indebtedness” means any Indebtedness issued
after the Issue Date of a Charter Refinancing Subsidiary issued in exchange for,
or the net proceeds of which are used within 90 days after the date of issuance
thereof to extend, refinance, renew, replace, defease, purchase, acquire or
refund (including successive extensions, refinancings, renewals, replacements,
defeasances, purchases, acquisitions or refunds), Indebtedness (including
Acquired Debt) incurred by the Company or any of its Subsidiaries or which
refinances such Indebtedness first referred to in this definition; provided
that:
 
(1)           the principal amount (or accreted value, if applicable) of such
Charter Subsidiary Refinancing Indebtedness does not exceed the principal amount
of (or accreted value, if applicable) plus accrued interest and premium, if any,
on the Indebtedness so extended, refinanced, renewed, replaced, defeased,
purchased, acquired or refunded
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
 
(plus the amount of reasonable fees, commissions and expenses incurred in
connection therewith); and
 
(2)           such Charter Subsidiary Refinancing Indebtedness has a final
maturity date no earlier than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded.
 
“Clearstream” means Clearstream Banking, société anonyme (formerly Cedelbank).
 
“Commission” or “SEC” means the Securities and Exchange Commission.
 
“Company” means CCO Holdings, LLC, a Delaware limited liability company, and but
for the avoidance of doubt, does not include any of its Subsidiaries, and any
successor Person thereto.
 
“Consolidated EBITDA” means with respect to any Person, for any period, the net
income of such Person and its Restricted Subsidiaries for such period plus, to
the extent such amount was deducted in calculating such net income:
 
(1)           Consolidated Interest Expense of such Person and its Restricted
Subsidiaries;
 
(2)           income taxes;
 
(3)           depreciation expense;
 
(4)           amortization expense;
 
(5)           asset impairments or write-downs or write-offs;
 
(6)           all other non-cash items, extraordinary items, non-recurring and
unusual items (including any restructuring charges, costs and expenses, charges,
costs and expenses related to litigation settlements or judgments and/or
charges, costs and expenses related to asset acquisitions and dispositions) and
the cumulative effects of changes in accounting principles reducing such net
income, less all non-cash items, extraordinary items, non-recurring and unusual
items and cumulative effects of changes in accounting principles increasing such
net income;
 
(7)           amounts actually paid during such period pursuant to a deferred
compensation plan;
 
(8)           any premium, penalty or fee paid in relation to any repayment,
prepayment or repurchase of Indebtedness;
 
(9)           all deferred financing costs written off in connection with the
early extinguishment of Indebtedness, net of taxes;
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
(10)           all costs, expenses and fees related to the issuance of the
Notes; and
 
(11)           for purposes of Section 4.10, only, Management Fees;
 
provided that Consolidated EBITDA shall not include:
 
(w)           the net income (or net loss) of any Person that is not a
Restricted Subsidiary (“Other Person`”), except
 
(i)             with respect to net income, to the extent of the amount of
dividends or other distributions actually paid to such Person or any of its
Restricted Subsidiaries by such Other Person during such period; and
 
(ii)           with respect to net losses, to the extent of the amount of
investments made by such Person or any Restricted Subsidiary of such Person in
such Other Person during such period;
 
(x)           solely for the purposes of calculating the amount of Restricted
Payments that may be made pursuant to Section 4.07(3) (and in such case, except
to the extent includable pursuant to clause (w) above), the net income (or net
loss) of any Other Person accrued prior to the date it becomes a Restricted
Subsidiary or is merged into or consolidated with such Person or any Restricted
Subsidiaries or all or substantially all of the property and assets of such
Other Person are acquired by such Person or any of its Restricted Subsidiaries;
 
(y)           solely for purposes of Section 4.07(3), the net income of any
Restricted Subsidiary of the Company to the extent that the payment of dividends
or similar distributions by such Restricted Subsidiary of such net income is
restricted by the operation of the terms of such Restricted Subsidiary’s charter
or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Restricted Subsidiary, unless (x)
such restriction with respect to the payment of dividends or similar
distributions has been legally waived or (y) such restriction is permitted by
Section 4.09; provided, that the net income of such Restricted Subsidiary shall
be increased by the amount of dividends or other distributions or payments
actually paid in cash (or converted into cash) by any such Restricted Subsidiary
to such Person, to the extent not already included therein; and
 
(z)           effects of any fresh start accounting adjustments.
 
“Consolidated Indebtedness” means, with respect to any Person as of any date of
determination, the sum, without duplication, of:
 
(1)           the total amount of outstanding Indebtedness and Attributable Debt
of such Person and its Restricted Subsidiaries, plus
 
(2)           the total amount of Indebtedness of any other Person that has been
Guaranteed by the referent Person or one or more of its Restricted Subsidiaries,
plus
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
(3)           the aggregate liquidation value of all Disqualified Stock of such
Person and all Preferred Stock of Restricted Subsidiaries of such Person, in
each case, determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:
 
(1)           the consolidated interest expense of such Person and its
Restricted Subsidiaries for such period, whether paid or accrued (including,
without limitation, amortization or original issue discount, non-cash interest
payments, the interest component of any deferred payment obligations, the
interest component of all payments associated with Capital Lease Obligations,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings, and net payments (if any) pursuant
to Hedging Obligations);
 
(2)           the consolidated interest expense of such Person and its
Restricted Subsidiaries that was capitalized during such period; and
 
(3)           any interest expense on Indebtedness of another Person that is
guaranteed by such Person or one of its Restricted Subsidiaries or secured by a
Lien on assets of such Person or one of its Restricted Subsidiaries (whether or
not such Guarantee or Lien is called upon);
 
excluding, however, any amount of such interest of any Restricted Subsidiary of
the referent Person if the net income of such Restricted Subsidiary is excluded
in the calculation of Consolidated EBITDA pursuant to clause (x) of the
definition thereof (but only in the same proportion as the net income of such
Restricted Subsidiary is excluded from the calculation of Consolidated EBITDA
pursuant to clause (x) of the definition thereof) in each case, on a
consolidated basis and in accordance with GAAP.
 
“Consolidated Net Tangible Assets” means, as of any date of determination, the
total amount of assets (less applicable reserves and other properly deductible
items) of the Company and the Restricted Subsidiaries less the sum of (1) all
goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other intangibles, and (2) all current liabilities, in each case,
reflected on the most recent consolidated balance sheet of the Company and the
Restricted Subsidiaries as at the end of the most recent ended fiscal quarter
for which financial statements have been delivered pursuant to the indenture,
determined on a consolidated basis in accordance with GAAP on a pro forma basis
to give effect to any acquisition or disposition of assets made after such
balance sheet date and on or prior to the date of determination.
 
“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Company or CCI or the board of directors of any other
Parent who:
 
(1)           was a member of the Board of Directors of the Company or CCI, or,
as applicable, of the board of directors of such other Parent, on the Issue
Date; or
 
 
 
-9-

--------------------------------------------------------------------------------

 
 
(2)           was nominated for election or elected to the Board of Directors of
the Company or CCI, or, as applicable, of the board of directors of such other
Parent, with the approval of a majority of the Continuing Directors who were
members of the Board of Directors of the Company or CCI, or, as applicable, of
the board of directors of such other Parent,  at the time of such nomination or
election or whose election or appointment was previously so approved.
 
“Contribution Indebtedness” means Indebtedness or Disqualified Stock of the
Company or any Restricted Subsidiary in an aggregate principal amount not
greater than the aggregate amount of cash contributions (other than the proceeds
from the issuance of Disqualified Stock or any cash contribution by an Issuer or
a Restricted Subsidiary) made to the capital of the Company or a Restricted
Subsidiary after the Issue Date (whether through the issuance of Capital Stock
or otherwise); provided that such Contribution Indebtedness is incurred within
180 days after the making of the related cash contribution.
 
“Corporate Trust Office of the Trustee” shall be at the address of the Trustee
specified in Section 11.02 or such other address as to which the Trustee may
designate from time to time by notice to the Holders and the Company, or the
principal corporate trust office of any successor Trustee.
 
“Credit Facilities” means, with respect to the Company and/or its Restricted
Subsidiaries, and with respect to any other entity as the context requires, one
or more debt facilities (including indentures), in each case with banks, lenders
or noteholders (other than a Parent of the Issuers) providing for revolving
credit loans, term loans, receivables financing (including through the sale of
receivables to such lenders or to special purpose entities formed to borrow from
such lenders against such receivables) letters of credit, notes, guarantees, and
commercial paper in each case, as amended, restated, modified, renewed,
refunded, replaced or refinanced in whole or in part from time to time.
 
“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default; provided, that any Default that
results solely from the taking of an action that would have been permitted but
for the continuation of a previous Default will be deemed to be cured if such
previous Default is cured prior to becoming an Event of Default.
 
“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.06, substantially in the form of
Exhibit A hereto except that such Note shall not bear the Global Note Legend and
shall not have the “Schedule of Exchanges of Interests in the Global Note”
attached thereto.
 
“Depositary” means, with respect to the Global Notes, the Person specified in
Section 2.03 as the Depositary with respect to the Notes, and any and all
successors thereto appointed as depositary hereunder and having become such
pursuant to the applicable provision of this Indenture.
 
“Designated Noncash Consideration” means the fair market value of noncash
consideration received by the Issuers or a Restricted Subsidiary in connection
with an Asset Sale
 
 
 
-10-

--------------------------------------------------------------------------------

 
 
 
that is so designated as Designated Noncash Consideration pursuant to an
Officers’ Certificate, setting forth the basis of such valuation, less the
amount of cash or Cash Equivalents received in connection with a subsequent sale
of such Designated Noncash Consideration.
 
“Disposition” means, with respect to any Person, any merger, consolidation or
other business combination involving such Person (whether or not such Person is
the surviving Person) or the sale, assignment, transfer, lease or conveyance or
other disposition of all or substantially all of such Person’s assets or Capital
Stock.
 
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is 91 days after the earlier of
the date on which the Notes mature or the date on which the Notes are no longer
outstanding.  Notwithstanding the preceding sentence, any Capital Stock that
would constitute Disqualified Stock solely because the holders thereof have the
right to require the Company to repurchase such Capital Stock upon the
occurrence of a change of control or an asset sale shall not constitute
Disqualified Stock if the terms of such Capital Stock provide that the Company
may not repurchase or redeem any such Capital Stock pursuant to such provisions
unless such repurchase or redemption complies with Section 4.07.
 
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).
 
“Equity Offering” means any private or public issuance of Qualified Capital
Stock of the Company or a Parent of which the gross proceeds to the Company or
received by the Company as a capital contribution from such Parent (directly or
indirectly), as the case may be, are at least $25.0 million.
 
“Euroclear” means Morgan Guaranty Trust Company of New York, Brussels office, as
operator of the Euroclear system.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exchange Notes” means the Notes, containing terms substantially identical to
the Initial Notes or any Additional Notes (except that (i) such Exchange Notes
shall not contain terms with respect to transfer restrictions and shall be
registered under the Securities Act and (ii) certain provisions relating to an
increase in the stated rate of interest thereon shall be eliminated), that are
issued and exchanged for (a) the Initial Notes, as provided for in the
Registration Rights Agreement relating to such Initial Notes and this Indenture,
or (b) such Additional Notes, as may be provided in any Registration Rights
Agreement relating to such Additional Notes and this Indenture (including any
amendment or supplement thereto).
 
“Exchange Offer” means an offer to exchange Initial Notes or Additional Notes,
if any, for Exchange Notes pursuant to a Registration Rights Agreement.
 
 
 
-11-

--------------------------------------------------------------------------------

 
 
“Exchange Offer Registration Statement” means a registration statement relating
to an Exchange Offer as may be provided in a Registration Rights Agreement.
 
“Existing Indebtedness” means Indebtedness of the Company and its Restricted
Subsidiaries in existence on the Issue Date, until such amounts are repaid.
 
“GAAP” means generally accepted accounting principles in the United States which
are in effect on the Issue Date. At any time after the Issue Date, the Issuers
may elect to apply International Financial Reporting Standards (“IFRS”)
accounting principles in lieu of GAAP and, upon any such election, references
herein to GAAP shall thereafter be construed to mean IFRS on the date of such
election; provided that any such election, once made, shall be irrevocable;
provided, further, that any calculation or determination in this Indenture that
requires the application of GAAP for periods that include fiscal quarters ended
prior to the Issuers’ election to apply IFRS shall remain as previously
calculated or determined in accordance with GAAP.  The Issuers shall give notice
of any such election made in accordance with this definition to the Trustee.
 
“Global Note Legend” means the legend set forth in Section 2.06(g)(ii) which is
required to be placed on all Global Notes issued under this Indenture.
 
“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes.
 
“Government Securities” means direct obligations of, or obligations guaranteed
by, the United States of America, and the payment for which the United States
pledges its full faith and credit.
 
“Guarantee” or “guarantee” means a guarantee other than by endorsement of
negotiable instruments for collection in the ordinary course of business, direct
or indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness, measured as the lesser of the
aggregate outstanding amount of the Indebtedness so guaranteed and the face
amount of the guarantee.
 
“Guarantor” means the Parent Guarantor and any Subsidiary that executes a
supplemental indenture and provides a Subsidiary Guarantee in accordance with
Section 4.17 hereof.
 
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under:
 
(1)           interest rate swap agreements, interest rate cap agreements and
interest rate collar agreements;
 
(2)           interest rate option agreements, foreign currency exchange
agreements, foreign currency swap agreements; and
 
 
 
-12-

--------------------------------------------------------------------------------

 
 
(3)           other agreements or arrangements designed to protect such Person
against fluctuations in interest and currency exchange rates.
 
“Holder” means a holder of the Notes.
 
“IFRS” has the meaning assigned to such term in the definition of “GAAP.”
 
“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person, whether or not contingent:
 
(1)           in respect of borrowed money;
 
(2)           evidenced by bonds, notes, debentures or similar instruments or
letters of credit (or reimbursement agreements in respect thereof);
 
(3)           in respect of banker’s acceptances;
 
(4)           representing Capital Lease Obligations or Attributable Debt;
 
(5)           in respect of the balance deferred and unpaid of the purchase
price of any property due more than six months after the property is acquired,
except any such balance that constitutes an accrued expense or trade payable; or
 
(6)           represented by Hedging Obligations only to the extent an amount is
then owed and is payable pursuant to the terms of such Hedging Obligations;
 
if and to the extent any of the preceding items would appear as a liability upon
a balance sheet of the specified Person prepared in accordance with GAAP.
 
The term “Indebtedness” includes all Indebtedness of others secured by a Lien on
any asset of the specified Person (whether or not such Indebtedness is assumed
by the specified Person) and, to the extent not otherwise included, the
guarantee by such Person of any indebtedness of any other Person.  The amount of
any Indebtedness outstanding as of any date shall be:
 
(1)           the accreted value thereof, in the case of any Indebtedness issued
with original issue discount; and
 
(2)           the principal amount thereof, together with any interest thereon
that is more than 30 days past due, in the case of any other Indebtedness.
 
“Indenture” means this Indenture, as amended or supplemented from time to time.
 
“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.
 
“Initial Notes” means the Notes issued on the Issue Date (and any Notes issued
in respect thereof pursuant to Section 2.06, 2.07, 2.10, 3.06, 3.09, 4.16 or
9.05).
 
 
 
-13-

--------------------------------------------------------------------------------

 
 
“Institutional Accredited Investor” means an institution that is an “accredited
investor” as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities Act
that is not also a QIB.
 
“Investment Grade Rating” means a rating equal to or higher than (x) in the case
of Moody’s, Baa3 (or the equivalent), (y) in the case of S&P, BBB- (or the
equivalent) and (z) in the case of any other Rating Agency, the equivalent
rating by such Rating Agency to the ratings described in clause (x) and (y).
 
“Investments” means, with respect to any Person, all investments by such Person
in other Persons, including Affiliates, in the forms of direct or indirect loans
(including guarantees of Indebtedness or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers and
employees made in the ordinary course of business) and purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.
 
“Issue Date” means the date Notes are first issued under this Indenture.
 
“Issuers” has the meaning assigned to it in the preamble to this Indenture.
 
“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in The City of New York or at a place of payment are authorized by
law, regulation or executive order to remain closed.  If a payment date is a
Legal Holiday at a place of payment, payment may be made at that place on the
next succeeding day that is not a Legal Holiday, and no interest shall accrue on
such payment for the intervening period.
 
“Letter of Transmittal” means the letter of transmittal to be prepared by the
Issuers and sent to all Holders of the Initial Notes or any Additional Notes for
use by such Holders in connection with any Exchange Offer.
 
“Leverage Ratio” means, as to the Company, as of any date, the ratio of:
 
(1)           the Consolidated Indebtedness of the Company on such date to
 
(2)           the aggregate amount of Consolidated EBITDA for the Company for
the most recently ended fiscal quarter for which internal financial statements
are available multiplied by four (the “Reference Period”).
 
In addition to the foregoing, for purposes of this definition, “Consolidated
EBITDA” shall be calculated on a pro forma basis after giving effect to
 
(1)           the issuance of the Notes;
 
(2)           the incurrence of the Indebtedness or the issuance of the
Disqualified Stock or other Preferred Stock (and the application of the proceeds
therefrom) giving rise to the need to make such calculation and any incurrence
or issuance (and the application
 
 
 
-14-

--------------------------------------------------------------------------------

 
 
 
of the proceeds therefrom) or repayment of other Indebtedness, Disqualified
Stock or Preferred Stock, other than the incurrence or repayment of Indebtedness
for ordinary working capital purposes, at any time subsequent to the beginning
of the Reference Period and on or prior to the date of determination, as if such
incurrence (and the application of the proceeds thereof), or the repayment, as
the case may be, occurred on the first day of the Reference Period; and
 
(3)           any Dispositions or Asset Acquisitions (including, without
limitation, any Asset Acquisition giving rise to the need to make such
calculation as a result of such Person or one of its Restricted Subsidiaries
(including any person that becomes a Restricted Subsidiary as a result of such
Asset Acquisition) incurring, assuming or otherwise becoming liable for or
issuing Indebtedness, Disqualified Stock or Preferred Stock) made on or
subsequent to the first day of the Reference Period and on or prior to the date
of determination, as if such Disposition or Asset Acquisition (including the
incurrence, assumption or liability for any such Indebtedness, Disqualified
Stock or Preferred Stock and also including any Consolidated EBITDA associated
with such Asset Acquisition, including any cost savings adjustments in
compliance with Regulation S-X promulgated by the Commission) had occurred on
the first day of the Reference Period.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest and
any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.
 
“Make-Whole Premium” means, with respect to a Note at any redemption date, the
greater of:
 
(i)           1.0% of the principal amount of such Note; and
 
(ii)           the excess of:
 
(1)           the present value at such redemption date of the redemption price
of such Note on October 30, 2013 (with such redemption prices being those
described in the applicable table under Section 3.07) plus (B) all required
remaining scheduled interest payments due on such Note through October 30, 2013,
other than accrued interest to such redemption date, computed using a discount
rate equal to the Treasury Rate plus 50 basis points per annum discounted on a
semi-annual bond equivalent basis, over
 
(2)           the principal amount of such Note on such redemption date.
 
“Management Fees” means the fees payable to CCI or any other Parent pursuant to
the management and mutual services agreements between any Parent of the Company
and/or CCO and between any Parent of the Company and other Restricted
Subsidiaries of the Company and pursuant to the limited liability company
agreements of certain Restricted Subsidiaries as such management, mutual
services or limited liability company agreements exist on the Issue
 
 
 
-15-

--------------------------------------------------------------------------------

 
 
 
Date (or, if later, on the date any new Restricted Subsidiary is acquired or
created), including any amendment or replacement thereof, provided that any such
new agreements or amendments or replacements of existing agreements is not more
disadvantageous to Holders in any material respect than such management
agreements existing on the Issue Date and further provided that such new,
amended or replacement management agreements do not provide for percentage fees,
taken together with fees under existing agreements, any higher than 3.5% of
CCI’s consolidated total revenues for the applicable payment period.
 
“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.
 
“Net Proceeds” means the aggregate cash proceeds received by the Company or any
of its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of the direct costs relating to
such Asset Sale, including, without limitation, legal, accounting and investment
banking fees, and sales commissions, and any relocation expenses incurred as a
result thereof or taxes paid or payable as a result thereof (including amounts
distributable in respect of owners’, partners’ or members’ tax liabilities
resulting from such sale), in each case after taking into account any available
tax credits or deductions and any tax sharing arrangements and amounts required
to be applied to the repayment of Indebtedness.
 
“Non-Recourse Debt” means Indebtedness:
 
(1)           as to which neither the Company nor any of its Restricted
Subsidiaries (a) provides credit support of any kind (including any undertaking,
agreement or instrument that would constitute Indebtedness), (b) is directly or
indirectly liable as a guarantor or otherwise, or (c) constitutes the lender;
 
(2)           no default with respect to which (including any rights that the
holders thereof may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of any
other Indebtedness (other than the Notes) of the Company or any of its
Restricted Subsidiaries to declare a default on such other Indebtedness or cause
the payment thereof to be accelerated or payable prior to its Stated Maturity;
and
 
(3)           as to which the lenders have been notified in writing that they
will not have any recourse to the stock or assets of the Company or any of its
Restricted Subsidiaries.
 
“Non-U.S. Person” means a Person who is not a U.S. Person.
 
“Note” or “Notes” means the Initial Notes, any Additional Notes and the Exchange
Notes.
 
“Note Guarantee” means any guarantee of the obligations of the Issuers under
this Indenture and the Notes by any Person in accordance with the provisions of
this Indenture.
 
 
 
-16-

--------------------------------------------------------------------------------

 
 
“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness.
 
“Offering Memorandum” means that certain preliminary offering memorandum, dated
September 20, 2010, as supplemented by the pricing supplement, dated September
20, 2010.
 
“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary or any Vice-President of such Person.
 
“Officers’ Certificate” means a certificate signed on behalf of the Company or
Capital Corp, as the case may be, by two Officers of the Company or Capital
Corp, as the case may be, one of whom must be the principal executive officer,
the chief financial officer or the treasurer of the Company or Capital Corp, as
the case may be, that meets the requirements of Section 11.05.
 
“Opinion of Counsel” means an opinion from legal counsel that meets the
requirements of Section 11.05.  The counsel may be an employee of or counsel to
the Company or any Subsidiary of the Company.
 
“Other Person” has the meaning assigned to such term in the definition of
“Consolidated EBITDA.”
 
“Parent” means CCH II, CCH I, Charter Holdings, Charter Communications Holding
Company, LLC, CCI and/or any direct or indirect Subsidiary of the foregoing 100%
of the Capital Stock of which is owned directly or indirectly by one or more of
the foregoing Persons, as applicable, and that directly or indirectly
beneficially owns 100% of the Capital Stock of the Company, and any successor
Person to any of the foregoing.
 
“Parent Guarantee” means the Note Guarantee of CCI and its successors.
 
“Parent Guarantor” means CCI and its successors.
 
“Participant” means, with respect to the Depositary, Euroclear or Clearstream, a
Person who has an account with the Depositary, Euroclear or Clearstream,
respectively (and, with respect to DTC, shall include Euroclear and
Clearstream).
 
“Permitted Investments” means:
 
(1)           any Investment in the Company by the Company or in a Restricted
Subsidiary of the Company, or any Investment by a Restricted Subsidiary of the
Company in the Company or in another Restricted Subsidiary of the Company;
 
(2)           any Investment in Cash Equivalents;
 
 
 
-17-

--------------------------------------------------------------------------------

 
 
(3)           any Investment by the Company or any of its Restricted
Subsidiaries in a Person, if as a result of such Investment:
 
(a)           such Person becomes a Restricted Subsidiary of the Company; or
 
(b)           such Person is merged, consolidated or amalgamated with or into,
or transfers or conveys substantially all of its assets to, or is liquidated
into, the Company or a Restricted Subsidiary of the Company;
 
(4)           any Investment made as a result of the receipt of non-cash
consideration from an Asset Sale that was made pursuant to and in compliance
with Section 4.11;
 
(5)           any Investment made out of the net cash proceeds of the issue and
sale after the Issue Date (other than to a Subsidiary of the Company) of Equity
Interests (other than Disqualified Stock) of the Company (or cash contributions
to the equity capital of the Company) to the extent that such net cash proceeds
have not been applied to make a Restricted Payment or to effect other
transactions pursuant to Section 4.07 hereof (with the amount of usage of the
basket in this clause (5) being determined net of the aggregate amount of
principal, interest, dividends, distributions, repayments, proceeds or other
value otherwise returned or recovered in respect of any such Investment, but not
to exceed the initial amount of such Investment);
 
(6)           other Investments in any Person (other than any Parent) having an
aggregate fair market value, when taken together with all other Investments in
any Person made by the Company and its Restricted Subsidiaries (without
duplication) pursuant to this clause (6) from and after the Issue Date, not to
exceed $750.0 million (initially measured on the date each such Investment was
made and without giving effect to subsequent changes in value, but reducing the
amount outstanding by the aggregate amount of principal, interest, dividends,
distributions, repayments, proceeds or other value otherwise returned or
recovered in respect of any such Investment, but not to exceed the initial
amount of such Investment) at any one time outstanding;
 
(7)           Investments in customers and suppliers in the ordinary course of
business which either (A) generate accounts receivable or (B) are accepted in
settlement of bona fide disputes;
 
(8)           Investments of a Restricted Subsidiary acquired after the Issue
Date or of an entity merged into the Company or merged into or consolidated with
a Restricted Subsidiary after the Issue Date to the extent that such Investments
were not made in contemplation of or in connection with such acquisition, merger
or consolidation and were in existence on the date of such acquisition, merger
or consolidation;
 
(9)           any Investment (other than an Investment in a Restricted
Subsidiary) existing or pursuant to agreements or arrangements in effect, on the
Issue Date and any modification, replacement, renewal or extension thereof;
provided that the amount of any such Investment may be increased (x) as required
by the terms of such Investment as in existence on the Issue Date or (y) as
otherwise permitted under the Indenture;
 
 
 
-18-

--------------------------------------------------------------------------------

 
 
(10)           Investments received as a result of a bankruptcy, workout,
reorganization or recapitalization of customers or suppliers;
 
(11)           as a result of a foreclosure by the Company or any Restricted
Subsidiary with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;
 
(12)           any Investment represented by Hedging Obligations not entered
into for speculative purposes;
 
(13)           loans and advances to officers, directors and employees for
business-related travel expenses, moving expenses and other expenses, in each
case incurred in the ordinary course of business or to finance the purchase of
Equity Interests of the Company or any Parent and in an amount not to exceed
$25.0 million at any one time outstanding;
 
(14)           Investments the payment for which consists of Equity Interests of
the Company or any Parent (exclusive of Disqualified Stock of the Company);
 
(15)           Guarantees of Indebtedness permitted by Section 4.10;
 
(16)           Investments consisting of purchases and acquisitions of
inventory, supplies, material or equipment or the licensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
Persons, in each case in the ordinary course of business;
 
(17)           Investments consisting of the non-exclusive licensing or
contribution of intellectual property pursuant to joint marketing arrangements
with other persons;
 
(18)           the creation of Liens on the assets of the Company or any of its
Restricted Subsidiaries in compliance with Section 4.14;
 
(19)           Investments consisting of earnest money deposits required in
connection  with a purchase agreement or other acquisitions to the extent not
otherwise prohibited under this Indenture; and
 
(20)           Without duplication of amounts that otherwise increased the
amount available under one or more of the foregoing categories of Permitted
Investments, investments made from the proceeds from any dividend or
distribution by an Unrestricted Subsidiary to the Company or any of its
Restricted Subsidiaries.
 
“Permitted Liens” means:
 
(1)           Liens on the assets of a Restricted Subsidiary of the Company
securing Indebtedness and other Obligations under any of the Credit Facilities
of such Restricted Subsidiary;
 
(2)           Liens in favor of the Company;
 
 
 
-19-

--------------------------------------------------------------------------------

 
 
(3)           Liens on property of a Person existing at the time such Person is
merged with or into or consolidated with the Company; provided that such Liens
were in existence prior to the contemplation of such merger or consolidation and
do not extend to any assets other than those of the Person merged into or
consolidated with the Company;
 
(4)           Liens on property existing at the time of acquisition thereof by
the Company; provided that such Liens were in existence prior to the
contemplation of such acquisition;
 
(5)           Liens to secure the performance of statutory obligations, surety
or appeal bonds, performance bonds or other obligations of a like nature
incurred in the ordinary course of business;
 
(6)           purchase money mortgages or other purchase money Liens (including,
without limitation, any Capital Lease Obligations) incurred by the Company upon
any fixed or capital assets acquired after the Issue Date or purchase money
mortgages (including without limitation Capital Lease Obligations) on any such
assets, whether or not assumed, existing at the time of acquisition of such
assets, whether or not assumed, so long as
 
(i)           such mortgage or Lien does not extend to or cover any of the
assets of the Company, except the asset so developed, constructed, or acquired,
and directly related assets such as enhancements and modifications thereto,
substitutions, replacements, proceeds (including insurance proceeds), products,
rents and profits thereof, and
 
(ii)           such mortgage or Lien secures the obligation to pay all or a
portion of the purchase price of such asset, interest thereon and other charges,
costs and expenses (including, without limitation, the cost of design,
development, construction, acquisition, transportation, installation,
improvement, and migration) and is incurred in connection therewith (or the
obligation under such Capital Lease Obligation) only;
 
(7)           Liens existing on the Issue Date and replacement Liens therefor
that do not encumber additional property;
 
(8)           Liens for taxes, assessments or governmental charges or claims
that are not yet delinquent or that are being contested in good faith by
appropriate proceedings promptly instituted and diligently concluded; provided
that any reserve or other appropriate provision as shall be required in
conformity with GAAP shall have been made therefor;
 
(9)           statutory and common law Liens of landlords and carriers,
warehousemen, mechanics, suppliers, materialmen, repairmen or other similar
Liens arising in the ordinary course of business and with respect to amounts not
yet delinquent or being contested in good faith by appropriate legal proceedings
promptly instituted and diligently conducted and for which a reserve or other
appropriate provision, if any, as shall be required in conformity with GAAP
shall have been made;
 
 
 
-20-

--------------------------------------------------------------------------------

 
 
(10)           Liens incurred or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security;
 
(11)           Liens incurred or deposits made to secure the performance of
tenders, bids, leases, statutory or regulatory obligation, bankers’ acceptance,
surety and appeal bonds, government contracts, performance and return-of-money
bonds and other obligations of a similar nature incurred in the ordinary course
of business (exclusive of obligations for the payment of borrowed money);
 
(12)           easements, rights-of-way, municipal and zoning ordinances and
similar charges, encumbrances, title defects or other irregularities that do not
materially interfere with the ordinary course of business of the Company or any
of its Restricted Subsidiaries;
 
(13)           Liens of franchisors or other regulatory bodies arising in the
ordinary course of business;
 
(14)           Liens arising from filing Uniform Commercial Code financing
statements regarding leases or other Uniform Commercial Code financing
statements for precautionary purposes relating to arrangements not constituting
Indebtedness;
 
(15)           Liens arising from the rendering of a final judgment or order
against the Company or any of its Restricted Subsidiaries that does not give
rise to an Event of Default;
 
(16)           Liens securing reimbursement obligations with respect to letters
of credit that encumber documents and other property relating to such letters of
credit and the products and proceeds thereof;
 
(17)           Liens encumbering customary initial deposits and margin deposits,
and other Liens that are within the general parameters customary in the industry
and incurred in the ordinary course of business, in each case, securing
Indebtedness under Hedging Obligations and forward contracts, options, future
contracts, future options or similar agreements or arrangements designed solely
to protect the Company or any of its Restricted Subsidiaries from fluctuations
in interest rates, currencies or the price of commodities;
 
(18)           Liens consisting of any interest or title of licensor in the
property subject to a license;
 
(19)           Liens on the Capital Stock of Unrestricted Subsidiaries;
 
(20)           Liens arising from sales or other transfers of accounts
receivable which are past due or otherwise doubtful of collection in the
ordinary course of business;
 
 
 
-21-

--------------------------------------------------------------------------------

 
 
(21)           Liens incurred with respect to obligations which in the aggregate
do not exceed the greater of (i) $50.0 million or (ii) 1.0% of Consolidated Net
Tangible Assets at any one time outstanding;
 
(22)           Liens in favor of the Trustee arising under the provisions of
Section 7.07 of this Indenture and similar provisions in favor of trustees or
other agents or representatives under indentures or other agreements governing
debt instruments entered into after the date hereof;
 
(23)           Liens in favor of the Trustee for its benefit and the benefit of
Holders as their respective interests appear; and
 
(24)           Liens securing Permitted Refinancing Indebtedness, to the extent
that the Indebtedness being refinanced was secured or was permitted to be
secured by such Liens.
 
“Permitted Refinancing Indebtedness” means any Indebtedness of the Company or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used, within 60 days after the date of issuance thereof, to extend,
refinance, renew, replace, defease or refund, other Indebtedness of the Company
or any of its Restricted Subsidiaries (other than intercompany Indebtedness);
provided that unless permitted otherwise by this Indenture, no Indebtedness of
any Restricted Subsidiary may be issued in exchange for, nor may the net
proceeds of Indebtedness be used to extend, refinance, renew, replace, defease
or refund, Indebtedness of the direct or indirect parent of such Restricted
Subsidiary; provided, further, that:
 
(1)           the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount of (or
accreted value, if applicable), plus accrued interest and premium, if any, on
the Indebtedness so extended, refinanced, renewed, replaced, defeased or
refunded (plus the amount of reasonable expenses incurred in connection
therewith), except to the extent that any such excess principal amount (or
accreted value, as applicable) would be then permitted to be incurred by other
provisions of Section 4.10;
 
(2)           such Permitted Refinancing Indebtedness has a final maturity date
no earlier than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded; and
 
(3)           if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to the Notes, such
Permitted Refinancing Indebtedness has a final maturity date later than the
final maturity date of, and is subordinated in right of payment to, the Notes on
terms at least as favorable to Holders as those contained in the documentation
governing the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded.
 
“Person” means any individual, corporation, partnership, joint venture,
association, limited liability company, joint stock company, trust,
unincorporated organization, government or agency or political subdivision
thereof or any other entity.
 
 
 
-22-

--------------------------------------------------------------------------------

 
 
“Preferred Stock” as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which, by its terms, is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over shares of Capital Stock of any other class of such Person.
 
 “Private Placement Legend” means the legend set forth in Section 2.06(g)(i)(a)
to be placed on all Notes issued under this Indenture except where otherwise
permitted by the provisions of this Indenture.
 
 “Productive Assets” means assets (including assets of a referent Person owned
directly or indirectly through ownership of Capital Stock) of a kind used or
useful in the Cable Related Business.
 
“QIB” means a “qualified institutional buyer” as defined in Rule 144A.
 
“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Stock.
 
“Rating Agencies” means (i) each of Moody’s and S&P and (ii) if either of
Moody’s or S&P ceases to rate the Notes or fails to make a rating of the Notes
publicly available for reasons outside the Company’s control, a “nationally
recognized statistical rating organization” within the meaning of Rule
15c3-1(c)(2)(vi)(F) under the Exchange Act, as amended, selected by the Company
(as certified by a resolution of the Company’s Board of Directors) as a
replacement agency for Moody’s or S&P, or both, as the case may be.
 
“Ratings Decline Period” means the period that (i) begins on the earlier of (a)
the date of the first public announcement of the occurrence of a Change of
Control and (b) the occurrence of a Change of Control and (ii) ends 90 days
following consummation of such Change of Control; provided that such period
shall be extended for so long as the rating of the Notes, as noted by the
applicable Rating Agency, is under publicly announced consideration for
downgrade by the applicable Rating Agency.


“Ratings Event” means (x) a downgrade by one or more gradations (including
gradations within ratings categories as well as between rating categories) or
withdrawal of the rating of the Notes within the Ratings Decline Period by one
or more Rating Agencies (unless the applicable Rating Agency shall have put
forth a written statement to the effect that such downgrade is not attributable
in whole or in part to the applicable Change of Control) and (y) the Notes do
not have an Investment Grade Rating from either Rating Agency.


“Reference Period” has the meaning assigned to such term in the definition of
“Leverage Ratio.”
 
“Register” means a register in which, subject to such reasonable regulations as
it may prescribe, the Issuers shall provide for the registration of the Notes
and of transfers and exchanges of such Notes which the Issuers shall cause to be
kept at the appropriate office of the Registrar in accordance with Section 2.03.
 
 
 
-23-

--------------------------------------------------------------------------------

 
 
“Registration Rights Agreements” means (a) the Exchange and Registration Rights
Agreement dated as of the Issue Date among the Issuers and the initial
purchasers named therein with respect to the Initial Notes and (b) any
registration rights agreement among the Issuers and the initial purchasers named
therein with respect to any Additional Notes.
 
“Regulation S” means Regulation S promulgated under the Securities Act.
 
“Regulation S Global Note” means a global note substantially in the form of
Exhibit A hereto bearing the Global Note Legend, the Private Placement Legend
and the Regulation S Legend deposited with or on behalf of, and registered in
the name of, the Depositary or its nominee that will be issued in an initial
denomination equal to the outstanding principal amount of the Initial Notes or
any Additional Notes, in each case, initially sold in reliance on Rule 903 of
Regulation S.
 
“Regulation S Legend” means the legend set forth in Section 2.06(g)(iii) which
is required to be placed on all Regulation S Global Notes issued under this
Indenture.
 
“Regulation S-X” means Regulation S-X promulgated by the Commission.
 
“Responsible Officer” when used with respect to the Trustee, means any officer
within the Corporate Trust Administration of the Trustee (or any successor group
of the Trustee) who customarily performs functions similar to those performed by
the Persons who at the time shall be such officer and with direct responsibility
for the administration of this Indenture and also means, with respect to a
particular corporate trust matter, any other officer to whom such matter is
referred because of his knowledge of and familiarity with the particular
subject.
 
“Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.
 
“Restricted Global Note” means a Global Note bearing the Private Placement
Legend.
 
“Restricted Investment” means an Investment other than a Permitted Investment.
 
“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.
 
“Rule 144” means Rule 144 promulgated under the Securities Act.
 
“Rule 144A” means Rule 144A promulgated under the Securities Act.
 
“Rule 144A Global Note” means a global note substantially in the form of Exhibit
A hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee that will be issued in an initial denomination equal to the
outstanding principal amount of the Initial Notes or any Additional Notes, in
each case initially sold in reliance on Rule 144A.
 
“Rule 903” means Rule 903 promulgated under the Securities Act.
 
 
 
-24-

--------------------------------------------------------------------------------

 
 
“Rule 904” means Rule 904 promulgated under the Securities Act.
 
“S&P” means Standard & Poor’s Ratings Service, a division of the McGraw-Hill
Companies, Inc., or any successor to the rating agency business thereof.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shelf Registration Statement” means a “shelf” registration statement providing
for the registration and the sale on a continuous or delayed basis of the
Initial Notes or any Additional Notes as may be provided in any Registration
Rights Agreement.
 
“Significant Subsidiary” means (a) with respect to any Person, any Restricted
Subsidiary of such Person which would be considered a “Significant Subsidiary”
as defined in Rule 1-02(w) of Regulation S-X under the Securities Act and (b) in
addition, with respect to the Company, Capital Corp.
 
“Special Interest” means special or additional interest in respect of the Notes
that is payable by the Issuers as liquidated damages upon specified registration
defaults pursuant to any Registration Rights Agreement.
 
“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness on the Issue Date, or, if none, the original documentation
governing such Indebtedness, and shall not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.
 
“Subsidiary” means, with respect to any Person:
 
(1)           any corporation, association or other business entity of which at
least 50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by such Person or one or more of the other Subsidiaries
of that Person (or a combination thereof) and, in the case of any such entity of
which 50% of the total voting power of shares of Capital Stock is so owned or
controlled by such Person or one or more of the other Subsidiaries of such
Person, such Person and its Subsidiaries also have the right to control the
management of such entity pursuant to contract or otherwise; and
 
(2)           any partnership (a) the sole general partner or the managing
general partner of which is such Person or a Subsidiary of such Person or (b)
the only general partners of which are such Person or one or more Subsidiaries
of such Person (or any combination thereof).
 
“Tax” shall mean any tax, duty, levy, impost, assessment or other governmental
charge (including penalties, interest and any other liabilities related
thereto).
 
 
 
-25-

--------------------------------------------------------------------------------

 
 
“TIA” means the Trust Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb) as in
effect on the date on which this Indenture is qualified under the TIA; provided,
however, that in the event the Trust Indenture Act of 1939 is amended after such
date, then “TIA” means, to the extent required by such amendment, the Trust
Indenture Act of 1939 as so amended.
 
“Total Assets” means the total assets of the Issuers and their Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Issuers.
 
“Treasury Rate” means, for any date, the yield to maturity at the time of
computation of United States Treasury securities with a constant maturity (as
compiled and published in the most recent Federal Reserve Statistical Release
H.15(519) that has become publicly available at least two Business Days prior to
the applicable redemption date (or, if such Statistical Release is no longer
published, any publicly available source of similar market data) most nearly
equal to the period from the applicable redemption date to October 30, 2013;
provided, however, that if the period from the applicable redemption date is not
equal to the constant maturity of a United States Treasury security for which a
weekly average yield is given, the Treasury Rate shall be obtained by linear
interpolation (calculated to the nearest one-twelfth of a year) from the weekly
average yields of United States Treasury securities for which such yields are
given except that if the period from the applicable redemption date to October
30, 2013 is less than one year, the weekly average yield on actually traded
United States Treasury Securities adjusted to a constant maturity of one year
shall be used.
 
“Trustee” means The Bank of New York Mellon Trust Company, N.A., until a
successor replaces The Bank of New York Mellon Trust Company, N.A., in
accordance with the applicable provisions of this Indenture and thereafter means
the successor serving hereunder.
 
“Unrestricted Definitive Note” means one or more Definitive Notes that do not
bear and are not required to bear the Private Placement Legend.
 
“Unrestricted Global Note” means a permanent Global Note substantially in the
form of Exhibit A attached hereto that bears the Global Note Legend and that has
the “Schedule of Exchanges of Interests in the Global Note” attached thereto,
and that is deposited with or on behalf of and registered in the name of the
Depositary, representing a series of Notes that do not bear the Private
Placement Legend.
 
“Unrestricted Subsidiary” means any Subsidiary of the Company that is designated
by the Board of Directors of the Company or CCI as an Unrestricted Subsidiary
pursuant to a board resolution, but only to the extent that such Subsidiary:
 
(1)           has no Indebtedness other than Non-Recourse Debt;
 
(2)           is not party to any agreement, contract, arrangement or
understanding with the Company or any Restricted Subsidiary thereof unless the
terms of any such agreement, contract, arrangement or understanding are no less
favorable to the Company or any Restricted Subsidiary than those that might be
obtained at the time from Persons who are not Affiliates of the Company unless
such terms constitute Investments permitted under Section 4.08, Permitted
Investments, or Asset Sales permitted under Section 4.11; and
 
 
 
-26-

--------------------------------------------------------------------------------

 
 
(3)           does not own any Capital Stock of any Restricted Subsidiary of the
Company.
 
Any designation of a Subsidiary of the Company as an Unrestricted Subsidiary
shall be evidenced to the Trustee by filing with the Trustee a certified copy of
the board resolution giving effect to such designation and an Officers’
Certificate certifying that such designation complied with the preceding
conditions and was permitted by Section 4.08.  If, at any time, any Unrestricted
Subsidiary would fail to meet the preceding requirements as an Unrestricted
Subsidiary, it shall thereafter cease to be an Unrestricted Subsidiary for
purposes of this Indenture and any Indebtedness of such Subsidiary shall be
deemed to be incurred by a Restricted Subsidiary of the Company as of such date
and, if such Indebtedness is not permitted to be incurred as of such date under
Section 4.10, the Company shall be in default of such covenant. The Board of
Directors of the Company or CCI may at any time designate any Unrestricted
Subsidiary to be a Restricted Subsidiary; provided that such designation shall
be deemed to be an incurrence of Indebtedness by a Restricted Subsidiary of any
outstanding Indebtedness of such Unrestricted Subsidiary and such designation
shall only be permitted if:
 
(1)           such Indebtedness is permitted under Section 4.10 calculated on a
pro forma basis as if such designation had occurred at the beginning of the
applicable reference period; and
 
(2)           no Default or Event of Default would be in existence immediately
following such designation.
 
“U.S. Person” means a U.S. person as defined in Rule 902(k) under the Securities
Act.
 
“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the board of
directors or comparable governing body of such Person.
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:
 
(1)           the sum of the products obtained by multiplying (a) the amount of
each then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect thereof,
by (b) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by
 
(2)           the then outstanding principal amount of such Indebtedness.
 
“Wholly Owned Restricted Subsidiary” of any Person means a Restricted Subsidiary
of such Person all of the outstanding common equity interests or other ownership
interests of which (other than directors’ qualifying shares) shall at the time
be owned by such Person and/or by one or more Wholly Owned Restricted
Subsidiaries of such Person.
 
 
 
-27-

--------------------------------------------------------------------------------

 
 
Section 1.02  
Other Definitions.

 
 
Term
Defined
in Section
“Affiliate
Transaction”                                                                                     
4.13
“Asset Sale
Offer”                                                                                     
3.09
“Authentication
Order”                                                                                     
2.02
“Change of Control
Offer”                                                                                     
4.16
“Change of Control
Payment”                                                                                     
4.16
“Change of Control Payment
Date”                                                                                     
4.16
“Covenant
Defeasance”                                                                                     
8.03
“DTC”                                                                                     
2.03
“Event of
Default”                                                                                     
6.01
“Excess
Proceeds”                                                                                     
4.11
“Guaranteed
Indebtedness”                                                                                     
4.17
“Guaranteed
Obligations”                                                                                     
10.01
“incur”                                                                                     
4.10
“Legal
Defeasance”                                                                                     
8.02
“Offer
Amount”                                                                                     
3.09
“Offer
Period”                                                                                     
3.09
“Paying
Agent”                                                                                     
2.03
“Payment
Default”                                                                                     
6.01
“Permitted
Debt”                                                                                     
4.10
“Purchase
Date”                                                                                     
3.09
“Registrar”                                                                                     
2.03
“Restricted
Payments”                                                                                     
4.07
“Subsidiary
Guarantee”                                                                                     
4.17
“Suspended
Covenants”                                                                                     
4.19



Section 1.03  
Incorporation by Reference of Trust Indenture Act.

 
 
Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture.
 
The following TIA terms used in this Indenture have the following meanings:
 
“indenture securities” means the Notes;
 
“indenture security holder” means a Holder of a Note;
 
“indenture to be qualified” means this Indenture;
 
“indenture trustee” or “institutional trustee” means the Trustee; and
 
“obligor” on the Notes means the Issuers and any successor obligor upon the
Notes.
 
 
 
-28-

--------------------------------------------------------------------------------

 
 
All other terms used in this Indenture that are defined by the TIA, defined by
TIA reference to another statute or defined by SEC rule under the TIA have the
meanings so assigned to them.
 
Section 1.04  
Rules of Construction.

 
Unless the context otherwise requires:
 
(i)            a term has the meaning assigned to it;
 
(ii)           an accounting term not otherwise defined has the meaning assigned
to it in accordance with GAAP;
 
(iii)          “or” is not exclusive;
 
(iv)          words in the singular include the plural, and in the plural
include the singular;
 
(v)           provisions apply to successive events and transactions;
 
(vi)          references to sections of or rules under the Securities Act shall
be deemed to include substitute, replacement or successor sections or rules
adopted by the SEC from time to time;
 
(vii)         references to any statute, law, rule or regulation shall be deemed
to refer to the same as from time to time amended and in effect and to any
successor statute, law, rule or regulation;
 
(viii)        references to any contract, agreement or instrument shall mean the
same as amended, modified, supplemented or amended and restated from time to
time, in each case, in accordance with any applicable restrictions contained in
this Indenture; and
 
(ix)          “including” means “including, without limitation.”
 
ARTICLE 2
 
THE NOTES
 
Section 2.01  
Form and Dating.

 
(a) General.  The Notes and the Trustee’s certificate of authentication shall be
substantially in the form of Exhibit A hereto.  The Notes may have notations,
legends or endorsements required by law, stock exchange rule or usage or this
Indenture.  Each Note shall be dated the date of its authentication.  The Notes
shall be in minimum denominations of $2,000 and integral multiples of $1,000 in
excess thereof.
 
The terms and provisions contained in the Notes shall constitute, and are hereby
expressly made, a part of this Indenture and the Issuers, the Guarantor and the
Trustee, by their
 
 
 
-29-

--------------------------------------------------------------------------------

 
 
 
execution and delivery of this Indenture, expressly agree to such terms and
provisions and to be bound thereby.  However, to the extent any provision of any
Note conflicts with the express provisions of this Indenture, the provisions of
this Indenture shall govern and be controlling.
 
(b) Global Notes.  Notes issued in global form shall be substantially in the
form of Exhibit A (including the Global Note Legend thereon and the “Schedule of
Exchanges of Interests in the Global Note” attached thereto).  Notes issued in
definitive form shall be substantially in the form of Exhibit A (without the
Global Note Legend thereon and without the “Schedule of Exchanges of Interests
in the Global Note” attached thereto).  Each Global Note shall represent such
outstanding Notes as shall be specified therein and each shall provide that it
shall represent the aggregate principal amount of outstanding Notes from time to
time endorsed thereon and that the aggregate principal amount of outstanding
Notes represented thereby may from time to time be reduced or increased, as
appropriate, to reflect exchanges and redemptions.  Any endorsement of a Global
Note to reflect the amount of any increase or decrease in the aggregate
principal amount of outstanding Notes represented thereby shall be made by the
Trustee or the custodian, at the direction of the Trustee, in accordance with
instructions given by the Holder thereof as required by Section 2.06.
 
(c) Form of Initial Notes, Etc.  All Initial Notes issued on the Issue Date are
being or will be offered and sold by the Initial Purchasers only (i) to QIBs (in
which case they will be evidenced by Rule 144A Global Notes) or (ii) in reliance
on Regulation S under the Securities Act (in which case they will be evidenced
by Regulation S Global Notes).
 
(d) Euroclear and Clearstream Procedures Applicable.  The provisions of the
“Operating Procedures of the Euroclear System” and “Terms and Conditions
Governing Use of Euroclear” and the “General Terms and Conditions of
Clearstream” and “Customer Handbook” of Clearstream (or, in each case,
equivalent documents setting forth the procedures of Euroclear and Clearstream)
shall be applicable to transfers of beneficial interests in Regulation S Global
Notes that are held by Participants through Euroclear or Clearstream.
 
Section 2.02  
Execution and Authentication.

 
Two Officers shall sign the Notes for each Issuer by manual or facsimile
signature.
 
If an Officer whose signature is on a Note no longer holds that office at the
time a Note is authenticated, the Note shall nevertheless be valid.
 
A Note shall not be valid until authenticated by the manual signature (which may
be by facsimile) of the Trustee.  The signature shall be conclusive evidence
that the Note has been authenticated under this Indenture.
 
At any time and from time to time after the execution and delivery of this
Indenture, the Issuers may deliver Notes executed by the Issuers to the Trustee
for authentication; and the Trustee shall authenticate and deliver (i) Initial
Notes for original issue in the aggregate principal amount of $1,000,000,000,
(ii) Additional Notes from time to time for original issue in aggregate
principal amount specified by the Issuers and (iii) Exchange Notes from time to
time for
 
 
 
-30-

--------------------------------------------------------------------------------

 
 
 
issue in exchange for a like principal amount of Initial Notes or Additional
Notes, in each case specified in clauses (i) through (iii) above, upon a written
order of the Issuers signed by an Officer of each of the Issuers (an
“Authentication Order”).  Such Authentication Order shall specify the amount of
Notes to be authenticated and the date on which the Notes are to be
authenticated, whether such notes are to be Initial Notes, Additional Notes or
Exchange Notes and whether the Notes are to be issued as one or more Global
Notes and such other information as the Issuers may include or the Trustee may
reasonably request.  The aggregate principal amount of Notes which may be
authenticated and delivered under this Indenture is unlimited.
 
On the Issue Date, the Issuers will issue Initial Notes in $1,000,000,000
aggregate principal amount.  Initial Notes and any Additional Notes offered and
sold in reliance on the exemption from registration under the Securities Act
provided by Section 4(2) thereunder or Rule 144A shall be issued as one or more
Rule 144A Global Notes.  Initial Notes and any Additional Notes offered and sold
in offshore transactions in reliance on Regulation S shall be issued as one or
more Regulation S Global Notes.
 
The Trustee may appoint an authenticating agent acceptable to the Issuers to
authenticate Notes.  An authenticating agent may authenticate Notes whenever the
Trustee may do so.  Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent.  An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Issuers.
 
Section 2.03  
Registrar and Paying Agent.

 
The Issuers shall maintain an office or agency in the Borough of Manhattan, the
City of New York, where Notes may be presented for registration of transfer or
for exchange (“Registrar”) and an office or agency where Notes may be presented
for payment (“Paying Agent”).  Until otherwise designated by the Issuers, the
Issuers’ office or agency in New York shall be the office of the Trustee
maintained for such purpose.  The Registrar shall keep the Register of the Notes
and of their transfer and exchange.  The Issuers may appoint one or more
co-registrars and one or more additional paying agents.  The term “Registrar”
includes any co-registrar and the term “Paying Agent” includes any additional
paying agent.  The Issuers may change any Paying Agent or Registrar without
notice to any Holder.  The Registrar or Paying Agent may resign at any time upon
not less than 10 Business Days’ prior written notice to the Issuers.  The
Issuers shall enter into an appropriate agency agreement with any Agent not a
party to this Indenture, which shall incorporate any applicable terms of the
TIA.  The Issuers shall notify the Trustee in writing of the name and address of
any Agent not a party to this Indenture.  The Company or any of its Subsidiaries
may act as Paying Agent or Registrar.
 
The Issuers initially appoint The Depository Trust Company (“DTC”) to act as
Depositary with respect to the Global Notes.
 
The Issuers initially appoint the Trustee to act as the Registrar and Paying
Agent and to act as custodian with respect to the Global Notes.
 
 
 
-31-

--------------------------------------------------------------------------------

 
 
Section 2.04  
Paying Agent to Hold Money in Trust.

 
Principal of, premium, if any, and interest on the Notes will be payable at the
office of the Paying Agent or, at the option of the Issuers, payment of interest
may be made by check mailed to Holders at their respective addresses set forth
in the Register; provided, all payments of principal, premium, if any, and
interest with respect to the Notes represented by one or more Global Notes
registered in the name or held by the Depositary shall be made by wire transfer
of immediately available funds to accounts specified by the Holder prior to
10:00 a.m., New York time, on each due date of the principal and interest on any
Note.  The Issuers shall require each Paying Agent other than the Trustee to
agree in writing that the Paying Agent shall hold in trust for the benefit of
Holders or the Trustee all money held by the Paying Agent for the payment of
principal, premium, if any, or interest on the Notes, and shall notify the
Trustee of any default by the Issuers in making any such payment.  While any
such default continues, the Trustee may require a Paying Agent to pay all money
held by it to the Trustee.  The Issuers at any time may require a Paying Agent
to pay all money held by it to the Trustee.  Upon payment over to the Trustee,
the Paying Agent (if other than the Company or a Subsidiary) shall have no
further liability for the money.  If the Company or a Subsidiary acts as Paying
Agent, it shall segregate and hold in a separate trust fund for the benefit of
Holders all money held by it as Paying Agent.  Upon any bankruptcy or
reorganization proceedings relating to the Issuers, the Trustee shall serve as
Paying Agent for the Notes.
 
Section 2.05  
Holder Lists.

 
The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of all Holders and
shall otherwise comply with TIA § 312(a).  If the Trustee is not the Registrar,
the Issuers shall furnish to the Trustee at least seven Business Days before
each interest payment date and at such other times as the Trustee may request in
writing, a list in such form and as of such date as the Trustee may reasonably
require of the names and addresses of Holders, and the Issuers shall otherwise
comply with TIA § 312(a).
 
Section 2.06  
Transfer and Exchange.

 
(a) Transfer and Exchange of Global Notes.  A Global Note may not be transferred
as a whole except by the Depositary to a nominee of the Depositary, by a nominee
of the Depositary to the Depositary or to another nominee of the Depositary, or
by the Depositary or any such nominee to a successor Depositary or a nominee of
such successor Depositary.  All Global Notes shall be exchanged by the Issuers
for Definitive Notes if:
 
(i) the Issuers deliver to the Trustee notice from the Depositary that it is
unwilling or unable to continue to act as Depositary or that it is no longer a
clearing agency registered under the Exchange Act and, in either case, a
successor Depositary is not appointed by the Issuers within 120 days after the
date of such notice from the Depositary;
 
(ii) the Issuers in their sole discretion determine that the Global Notes (in
whole but not in part) should be exchanged for Definitive Notes and deliver a
written notice to such effect to the Trustee; or
 
 
 
-32-

--------------------------------------------------------------------------------

 
 
(iii) there shall have occurred and be continuing a Default or Event of Default
with respect to the Notes.
 
Upon the occurrence of any of the preceding events in (i), (ii) or (iii) above,
Definitive Notes shall be issued in such names as the Depositary shall instruct
the Trustee.  Global Notes also may be exchanged or replaced, in whole or in
part, as provided in Sections 2.07 and 2.10.  Every Note authenticated and
delivered in exchange for, or in lieu of, a Global Note or any portion thereof,
pursuant to this Section 2.06 or Section 2.07 or 2.10, shall be authenticated
and delivered in the form of, and shall be, a Global Note.  A Global Note may
not be exchanged for another Note other than as provided in this Section
2.06(a); however, beneficial interests in a Global Note may be transferred and
exchanged as provided in Section 2.06(b), (c) or (f).
 
(b) Transfer and Exchange of Beneficial Interests in the Global Notes.  The
transfer and exchange of beneficial interests in the Global Notes shall be
effected through the Depositary, in accordance with the provisions of this
Indenture and the Applicable Procedures.  Beneficial interests in Restricted
Global Notes shall be subject to restrictions on transfer comparable to those
set forth herein to the extent required by the Securities Act.  Prior to the
expiration of the 40-day distribution compliance period set forth in Regulation
S, beneficial interests in any Regulation S Global Notes may be held only
through Euroclear or Clearstream unless transferred in accordance with Section
2.06(b)(iii)(a).  Transfers of beneficial interests in the Global Notes also
shall require compliance with either subparagraph (i) or (ii) below, as
applicable, as well as one or more of the other following subparagraphs, as
applicable:
 
(i) Transfer of Beneficial Interests in the Same Global Note.  Beneficial
interests in any Restricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same Restricted
Global Note in accordance with the transfer restrictions set forth in the
Private Placement Legend.  Beneficial interests in any Unrestricted Global Note
may be transferred to Persons who take delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note.  No written orders or
instructions shall be required to be delivered to the Registrar to effect the
transfers described in this Section 2.06(b)(i).
 
(ii) All Other Transfers and Exchanges of Beneficial Interests in Global
Notes.  In connection with all transfers and exchanges of beneficial interests
that are not subject to Section 2.06(b)(i) above, the transferor of such
beneficial interest must deliver to the Registrar either:
 
(A) a written order from a Participant or an Indirect Participant given to the
Depositary in accordance with the Applicable Procedures directing the Depositary
to credit or cause to be credited a beneficial interest in another Global Note
in an amount equal to the beneficial interest to be transferred or exchanged;
and
 
(B) instructions given in accordance with the Applicable Procedures containing
information regarding the Participant account to be credited with such increase;
or
 
 
 
-33-

--------------------------------------------------------------------------------

 
 
(C)  a written order from a Participant or an Indirect Participant given to the
Depositary in accordance with the Applicable Procedures directing the Depositary
to cause to be issued a Definitive Note in an amount equal to the beneficial
interest to be transferred or exchanged; and
 
(D) instructions given by the Depositary to the Registrar containing information
regarding the Person in whose name such Definitive Note shall be registered to
effect the transfer or exchange referred to in (A) above.
 
Upon consummation of an Exchange Offer by the Issuers in accordance with Section
2.06(f), the requirements of this Section 2.06(b)(ii) shall be deemed to have
been satisfied upon receipt by the Registrar of the instructions contained in
the Letter of Transmittal delivered by the Holder of such beneficial interests
in the Restricted Global Notes.  Upon satisfaction of all of the requirements
for transfer or exchange of beneficial interests in Global Notes contained in
this Indenture and the Notes or otherwise applicable under the Securities Act,
the Trustee shall adjust the principal amount of the relevant Global Note(s)
pursuant to Section 2.06(h).
 
(iii) Transfer of Beneficial Interests to Another Restricted Global Note.  A
beneficial interest in any Restricted Global Note may be transferred to a Person
who takes delivery thereof in the form of a beneficial interest in another
Restricted Global Note if the transfer complies with the requirements of Section
2.06(b)(ii) above and the Registrar receives the following:
 
(A) if the transferee will take delivery in the form of a beneficial interest in
the Rule 144A Global Note, then the transferor must deliver a certificate in the
form of Exhibit B hereto, including the certifications in item (1) thereof; and
 
(B) if the transferee will take delivery in the form of a beneficial interest in
the Regulation S Global Note, then the transferor must deliver a certificate in
the form of Exhibit B hereto, including the certifications in item (2) thereof.
 
(iv) Transfer and Exchange of Beneficial Interests in a Restricted Global Note
for Beneficial Interests in an Unrestricted Global Note.  A beneficial interest
in any Restricted Global Note may be exchanged by any Holder thereof for a
beneficial interest in an Unrestricted Global Note or transferred to a Person
who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note if the exchange or transfer complies with the
requirements of Section 2.06(b)(ii) above and:
 
(A) such exchange or transfer is effected pursuant to an Exchange Offer in
accordance with a Registration Rights Agreement and the Holder of the beneficial
interest to be transferred, in the case of an exchange, or the transferee, in
the case of a transfer, certifies in the applicable Letter of Transmittal that
it is not (1) a broker-dealer, (2) a Person participating in the distribution of
the relevant Exchange Notes or (3) a Person who is an affiliate (as defined in
Rule 144) of the Issuers;
 
 
-34-

--------------------------------------------------------------------------------

 
 
(B) such transfer is effected pursuant to a Shelf Registration Statement in
accordance with a Registration Rights Agreement;
 
(C) such transfer is effected by a broker-dealer pursuant to the Exchange Offer
Registration Statement in accordance with a Registration Rights Agreement; or
 
(D) such exchange or transfer is effected after the expiration of the 40-day
distribution compliance period set forth in Regulation S and the Registrar
receives the following:
 
(1)           if the Holder of such beneficial interest in a Restricted Global
Note proposes to exchange such beneficial interest for a beneficial interest in
an Unrestricted Global Note, a certificate from such Holder in the form of
Exhibit C hereto, including the certifications in item (1)(a) thereof; or
 
(2)           if the Holder of such beneficial interest in a Restricted Global
Note proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such Holder in the form of Exhibit B hereto, including
the certifications in item (4) thereof;
 
and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.
 
If any such transfer is effected pursuant to subparagraph (B) or (D) above at a
time when an Unrestricted Global Note has not yet been issued, the Issuers shall
issue and, upon receipt of an Authentication Order in accordance with Section
2.02, the Trustee shall authenticate one or more Unrestricted Global Notes in an
aggregate principal amount equal to the aggregate principal amount of beneficial
interests transferred pursuant to subparagraph (B) or (D) above.
 
Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or
transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Note.
 
(c) Transfer or Exchange of Beneficial Interests for Definitive Notes.
 
(i) Beneficial Interests in Restricted Global Notes to Restricted Definitive
Notes.  If any Holder of a beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Restricted Definitive Note, then, upon receipt by the Registrar
of the following documentation:
 
 
 
-35-

--------------------------------------------------------------------------------

 
 
(A) if the Holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note,
a certificate from such Holder in the form of Exhibit C hereto, including the
certifications in item (2)(a) thereof (provided that any such beneficial
interest in Regulation S Global Note shall not be so exchangeable until after
the expiration of the 40-day distribution compliance period set forth in
Regulation S);
 
(B) if such beneficial interest is being transferred to a QIB in accordance with
Rule 144A under the Securities Act, a certificate to the effect set forth in
Exhibit B hereto, including the certifications in item (1) thereof;
 
(C) if such beneficial interest is being transferred to a Non-U.S. Person in an
offshore transaction in accordance with Rule 903 or Rule 904 under the
Securities Act, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (2) thereof;
 
(D) if such beneficial interest is being transferred pursuant to an exemption
from the registration requirements of the Securities Act in accordance with Rule
144 under the Securities Act, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (3)(a) thereof;
 
(E) if such beneficial interest is being transferred to an Institutional
Accredited Investor in reliance on an exemption from the registration
requirements of the Securities Act other than those listed in subparagraphs (B)
through (D) above, a certificate to the effect set forth in Exhibit B hereto,
including the certifications, certificates and Opinion of Counsel required by
item (3)(d) thereof, if applicable;
 
(F) if such beneficial interest is being transferred to the Issuers or any of
their Subsidiaries, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(b) thereof; or
 
(G) if such beneficial interest is being transferred pursuant to an effective
registration statement under the Securities Act, a certificate to the effect set
forth in Exhibit B hereto, including the certifications in item (3)(c) thereof,
 
the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 2.06(h), and the Issuers
shall execute and the Trustee shall authenticate and deliver to the Person
designated in the instructions a Definitive Note in the appropriate principal
amount.  Any Definitive Note issued in exchange for a beneficial interest in a
Restricted Global Note pursuant to this Section 2.06(c) shall be registered in
such name or names and in such authorized denomination or denominations as the
Holder of such beneficial interest shall instruct the Registrar through
instructions from the Depositary and the Participant or Indirect
Participant.  The Trustee shall deliver such Definitive Notes to the Persons in
whose names such Notes are so registered.  Any Definitive Note issued in
exchange for a beneficial interest in a Restricted Global Note pursuant to this
Section 2.06(c)(i) shall bear the Private Placement Legend and shall be subject
to all restrictions on transfer contained therein.
 
 
 
-36-

--------------------------------------------------------------------------------

 
 
(ii) Beneficial Interests in Restricted Global Notes to Unrestricted Definitive
Notes.  A Holder of a beneficial interest in a Restricted Global Note may
exchange such beneficial interest for an Unrestricted Definitive Note or may
transfer such beneficial interest to a Person who takes delivery thereof in the
form of an Unrestricted Definitive Note only if:
 
(A) such exchange or transfer is effected pursuant to an Exchange Offer in
accordance with a Registration Rights Agreement and the Holder of such
beneficial interest, in the case of an exchange, or the transferee, in the case
of a transfer, certifies in the applicable Letter of Transmittal that it is not
(1) a broker-dealer, (2) a Person participating in the distribution of the
relevant Exchange Notes or (3) a Person who is an affiliate (as defined in Rule
144) of the Issuers;
 
(B) such transfer is effected pursuant to a Shelf Registration Statement in
accordance with a Registration Rights Agreement;
 
(C) such transfer is effected by a broker-dealer pursuant to the Exchange Offer
Registration Statement in accordance with a Registration Rights Agreement; or
 
(D) such exchange or transfer is effected after the expiration of the 40-day
distribution compliance period set forth in Regulation S and the Registrar
receives the following:
 
(1)           if the Holder of such beneficial interest in a Restricted Global
Note proposes to exchange such beneficial interest for a Definitive Note that
does not bear the Private Placement Legend, a certificate from such Holder in
the form of Exhibit C hereto, including the certifications in item (1)(b)
thereof; or
 
(2)           if the Holder of such beneficial interest in a Restricted Global
Note proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a Definitive Note that does not bear the Private
Placement Legend, a certificate from such Holder in the form of Exhibit B
hereto, including the certifications in item (4) thereof;
 
and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.
 
(iii) Beneficial Interests in Unrestricted Global Notes to Unrestricted
Definitive Notes.  If any Holder of a beneficial interest in an Unrestricted
Global Note proposes to exchange such beneficial interest for a Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Definitive Note, then, upon satisfaction of the conditions set
forth in Section 2.06(b)(ii), the Trustee shall cause the aggregate principal
amount of the applicable Global Note to be reduced accordingly pursuant to
Section 2.06(h), and the Issuers shall execute and the Trustee shall
authenticate and deliver to the Person designated in the
 
 
 
-37-

--------------------------------------------------------------------------------

 
 
 
instructions a Definitive Note in the appropriate principal amount.  Any
Definitive Note issued in exchange for a beneficial interest pursuant to this
Section 2.06(c)(iii) shall be registered in such name or names and in such
authorized denomination or denominations as the Holder of such beneficial
interest shall instruct the Registrar through instructions from the Depositary
and the Participant or Indirect Participant.  The Trustee shall deliver such
Definitive Notes to the Persons in whose names such Notes are so
registered.  Any Definitive Note issued in exchange for a beneficial interest
pursuant to this Section 2.06(c)(iii) shall not bear the Private Placement
Legend.
 
(d) Transfer and Exchange of Definitive Notes for Beneficial Interests in Global
Notes.
 
(i) Restricted Definitive Notes to Beneficial Interests in Restricted Global
Notes.  If any Holder of a Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note or to transfer such
Restricted Definitive Notes to a Person who takes delivery thereof in the form
of a beneficial interest in a Restricted Global Note, then, upon receipt by the
Registrar of the following documentation:
 
(A) if the Holder of such Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note, a certificate from
such Holder in the form of Exhibit C hereto, including the certifications in
item (2)(b) thereof;
 
(B) if such Restricted Definitive Note is being transferred to a QIB in
accordance with Rule 144A under the Securities Act, a certificate to the effect
set forth in Exhibit B hereto, including the certifications in item (1) thereof;
 
(C) if such Restricted Definitive Note is being transferred to a Non- U.S.
Person in an offshore transaction in accordance with Rule 903 or Rule 904 under
the Securities Act, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (2) thereof;
 
(D) if such Restricted Definitive Note is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144 under the Securities Act, a certificate to the effect set forth in
Exhibit B hereto, including the certifications in item (3)(a) thereof;
 
(E) if such Restricted Definitive Note is being transferred to an Institutional
Accredited Investor in reliance on an exemption from the registration
requirements of the Securities Act other than those listed in subparagraphs (B)
through (D) above, a certificate to the effect set forth in Exhibit B hereto,
including the certifications, certificates and Opinion of Counsel required by
item (3) thereof, if applicable;
 
(F) if such Restricted Definitive Note is being transferred to the Company or
any of its Subsidiaries, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (3)(b) thereof; or
 
 
 
-38-

--------------------------------------------------------------------------------

 
 
(G) if such Restricted Definitive Note is being transferred pursuant to an
effective registration statement under the Securities Act, a certificate to the
effect set forth in Exhibit B hereto, including the certifications in item
(3)(c) thereof,
 
the Trustee shall cancel the Restricted Definitive Note, increase or cause to be
increased the aggregate principal amount of, in the case of clause (A) above,
the appropriate Restricted Global Note, in the case of clause (B) above, the
Rule 144A Global Note or, in the case of clause (C) above, the Regulation S
Global Note.
 
(ii) Restricted Definitive Notes to Beneficial Interests in Unrestricted Global
Notes.  A Holder of a Restricted Definitive Note may exchange such Note for a
beneficial interest in an Unrestricted Global Note or transfer such Restricted
Definitive Note to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note only if:
 
(A) such exchange or transfer is effected pursuant to an Exchange Offer in
accordance with a Registration Rights Agreement and the Holder, in the case of
an exchange, or the transferee, in the case of a transfer, certifies in the
applicable Letter of Transmittal that it is not (1) a broker-dealer, (2) a
Person participating in the distribution of the relevant Exchange Notes or (3) a
Person who is an affiliate (as defined in Rule 144) of the Issuers;
 
(B) such transfer is effected pursuant to a Shelf Registration Statement in
accordance with a Registration Rights Agreement;
 
(C) such transfer is effected by a broker-dealer pursuant to the Exchange Offer
Registration Statement in accordance with a Registration Rights Agreement; or
 
(D) such exchange or transfer is effected after the expiration of the 40-day
distribution compliance period set forth in Regulation S and the Registrar
receives the following:
 
(1)           if the Holder of such Definitive Notes proposes to exchange such
Notes for a beneficial interest in the Unrestricted Global Note, a certificate
from such Holder in the form of Exhibit C hereto, including the certifications
in item (1)(c) thereof; or
 
(2)           if the Holder of such Definitive Notes proposes to transfer such
Notes to a Person who shall take delivery thereof in the form of a beneficial
interest in the Unrestricted Global Note, a certificate from such Holder in the
form of Exhibit B hereto, including the certifications in item (4) thereof;
 
and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act  and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.
 
 
 
-39-

--------------------------------------------------------------------------------

 
 
Upon satisfaction of the conditions of any of the subparagraphs in this Section
2.06(d)(ii), the Trustee shall cancel the Definitive Notes and increase or cause
to be increased the aggregate principal amount of the Unrestricted Global Note.
 
 
    (iii) Unrestricted Definitive Notes to Beneficial Interests in Unrestricted
Global Notes.  A Holder of an Unrestricted Definitive Note may exchange such
Note for a beneficial interest in an Unrestricted Global Note or transfer such
Definitive Notes to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note at any time.  Upon receipt of
a request for such an exchange or transfer, the Trustee shall cancel the
applicable Unrestricted Definitive Note and increase or cause to be increased
the aggregate principal amount of one of the Unrestricted Global Notes.
 
    If any such exchange or transfer from a Definitive Note to a beneficial
interest is effected pursuant to subparagraph (ii)(B), (ii)(D) or (iii) above at
a time when an Unrestricted Global Note has not yet been issued, the Issuers
shall issue and, upon receipt of an Authentication Order in accordance with
Section 2.02, the Trustee shall authenticate one or more Unrestricted Global
Notes in an aggregate principal amount equal to the principal amount of
Definitive Notes so transferred.
 
    (e) Transfer and Exchange of Definitive Notes for Definitive Notes.  Upon
request by a Holder of Definitive Notes and such Holder’s compliance with the
provisions of this Section 2.06(e), the Registrar shall register the transfer or
exchange of Definitive Notes.  Prior to such registration of transfer or
exchange, the requesting Holder shall present or surrender to the Registrar the
Definitive Notes duly endorsed or accompanied by a written instruction of
transfer in form satisfactory to the Registrar duly executed by such Holder or
by its attorney, duly authorized in writing.  In addition, the requesting Holder
shall provide any additional certifications, documents and information, as
applicable, required pursuant to the following provisions of this Section
2.06(e):
 
(i) Restricted Definitive Notes to Restricted Definitive Notes.  Any Restricted
Definitive Note may be transferred to and registered in the name of Persons who
take delivery thereof in the form of a Restricted Definitive Note if the
Registrar receives the following:
 
(A) if the transfer will be made pursuant to Rule 144A under the Securities Act,
then the transferor must deliver a certificate in the form of Exhibit B hereto,
including the certifications in item (1) thereof;
 
(B) if the transfer will be made pursuant to Rule 903 or Rule 904, then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (2) thereof; and
 
(C) if the transfer will be made pursuant to any other exemption from the
registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications, certificates and Opinion of Counsel required by item (3)
thereof, if applicable.
 
 
 
-40-

--------------------------------------------------------------------------------

 
 
(ii) Restricted Definitive Notes to Unrestricted Definitive Notes.  Any
Restricted Definitive Note may be exchanged by the Holder thereof for an
Unrestricted Definitive Note or transferred to a Person or Persons who take
delivery thereof in the form of an Unrestricted Definitive Note if:
 
(A) such exchange or transfer is effected pursuant to an Exchange Offer in
accordance with a Registration Rights Agreement and the Holder, in the case of
an exchange, or the transferee, in the case of a transfer, certifies in the
applicable Letter of Transmittal that it is not (1) a broker-dealer, (2) a
Person participating in the distribution of the relevant Exchange Notes or (3) a
Person who is an affiliate (as defined in Rule 144) of the Issuers;
 
(B) any such transfer is effected pursuant to a Shelf Registration Statement in
accordance with a Registration Rights Agreement;
 
(C) any such transfer is effected by a broker-dealer pursuant to an Exchange
Offer Registration Statement in accordance with a Registration Rights Agreement;
or
 
(D) such exchange or transfer is effected after the expiration of the 40-day
distribution compliance period set forth in Regulation S and the Registrar
receives the following:
 
(1)           if the Holder of such Restricted Definitive Notes proposes to
exchange such Notes for an Unrestricted Definitive Note, a certificate from such
Holder in the form of Exhibit C hereto, including the certifications in item
(1)(d) thereof; or
 
(2)           if the Holder of such Restricted Definitive Notes proposes to
transfer such Notes to a Person who shall take delivery thereof in the form of
an Unrestricted Definitive Note, a certificate from such Holder in the form of
Exhibit B hereto, including the certifications in item (4) thereof;
 
and, in each such case set forth in this subparagraph (D), if the Registrar so
requests, an Opinion of Counsel in form reasonably acceptable to the Issuers to
the effect that such exchange or transfer is in compliance with the Securities
Act and that the restrictions on transfer contained herein and in the Private
Placement Legend are no longer required in order to maintain compliance with the
Securities Act.
 
(iii) Unrestricted Definitive Notes to Unrestricted Definitive Notes.  A Holder
of Unrestricted Definitive Notes may transfer such Notes to a Person who takes
delivery thereof in the form of an Unrestricted Definitive Note.  Upon receipt
of a request to register such a transfer, the Registrar shall register the
Unrestricted Definitive Notes pursuant to the instructions from the Holder
thereof.
 
(f) Exchange Offer.  Upon the occurrence of an Exchange Offer in accordance with
a Registration Rights Agreement, the Issuers shall issue and, upon receipt of an
Authentication Order in accordance with Section 2.02, the Trustee shall
authenticate (i) one or more Unre-
 
 
 
-41-

--------------------------------------------------------------------------------

 
 
 
stricted Global Notes in an aggregate principal amount equal to the principal
amount of the beneficial interests in the Restricted Global Notes tendered for
acceptance by Persons that certify in the applicable Letters of Transmittal that
(x) they are not broker-dealers, (y) they are not participating in a
distribution of the relevant Exchange Notes and (z) they are not affiliates (as
defined in Rule 144) of the Issuers, and accepted for exchange in the relevant
Exchange Offer and (ii) Definitive Notes in an aggregate principal amount equal
to the principal amount of the Restricted Definitive Notes accepted for exchange
in the relevant Exchange Offer.  Concurrently with the issuance of such Notes,
the Trustee shall cause the aggregate principal amount of the applicable
Restricted Global Notes to be reduced accordingly, and the Issuers shall execute
and the Trustee shall authenticate and deliver to the Persons designated by the
Holders of Definitive Notes so accepted Definitive Notes in the appropriate
principal amount.
 
(g) Legends.  The following legends shall appear on the face of all Global Notes
and Definitive Notes issued under this Indenture unless specifically stated
otherwise in the applicable provisions of this Indenture:
 
(i) Private Placement Legend.
 
(A) Except as permitted by subparagraph (B) below, each Global Note and each
Definitive Note (and all Notes issued in exchange therefor or substitution
thereof) shall bear the legend in substantially the following form:
 
THE NOTE (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE NOTE
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE NOTES EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER MAY
BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES
ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE NOTES EVIDENCED HEREBY
AGREES FOR THE BENEFIT OF THE ISSUERS THAT (A) SUCH SECURITY MAY BE RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED ONLY (I) (A) TO A PERSON WHO IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (B) IN A TRANSACTION MEETING
THE REQUIREMENTS OF RULE 144 UNDER THE SECURITIES ACT, (C) OUTSIDE THE UNITED
STATES TO A NON-U.S. PERSON IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
904 UNDER THE SECURITIES ACT, OR (D) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION
OF COUNSEL IF THE ISSUERS SO REQUEST), (II) TO THE ISSUERS, OR (III) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT AND, IN
 
 
 
-42-

--------------------------------------------------------------------------------

 
 
EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION, AND (B) THE HOLDER WILL, AND
EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER FROM IT OF THE NOTES
EVIDENCED HEREBY OF THE RESALE RESTRICTIONS SET FORTH IN CLAUSE (A) ABOVE. NO
REPRESENTATION CAN BE MADE AS TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY
RULE 144 FOR RESALE OF THE NOTE EVIDENCED HEREBY.
 
(B) Notwithstanding the foregoing, any Global Note or Definitive Note issued
pursuant to subparagraph (b)(iv), (c)(ii), (c)(iii), (d)(ii), (d)(iii), (e)(ii),
(e)(iii) or (f) of this Section 2.06 (and all Notes issued in exchange therefor
or substitution thereof) shall not bear the Private Placement Legend.
 
(ii) Global Note Legend.  Each Global Note shall bear a legend in substantially
the following form:
 
THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (1) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06 OF THE INDENTURE, (2) THIS GLOBAL NOTE MAY BE EXCHANGED
IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE, (3) THIS
GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT TO SECTION
2.11 OF THE INDENTURE AND (4) THIS GLOBAL NOTE MAY BE TRANSFERRED TO A SUCCESSOR
DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE ISSUERS.  UNLESS AND UNTIL IT
IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE FORM, THIS NOTE MAY NOT
BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE
DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER
NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY.  UNLESS THIS
CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (“DTC”), TO THE ISSUERS OR THEIR
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS MAY BE
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY
 
 
 
-43-

--------------------------------------------------------------------------------

 
 
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.
 
(iii) Regulation S Legend.  Each temporary Regulation S Global Note should bear
a legend in substantially the following form:
 
THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION ORIGINALLY
EXEMPT FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND MAY NOT BE TRANSFERRED IN THE UNITED STATES OR TO, OR FOR
THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON EXCEPT PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ALL
APPLICABLE STATE SECURITIES LAWS. TERMS USED ABOVE HAVE THE MEANINGS GIVEN TO
THEM IN REGULATION S UNDER THE SECURITIES ACT.
 
(h) Cancellation and/or Adjustment of Global Notes.  At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note shall be returned to or
retained and canceled by the Trustee in accordance with Section 2.11.  At any
time prior to such cancellation, if any beneficial interest in a Global Note is
exchanged for or transferred to a Person who will take delivery thereof in the
form of a beneficial interest in another Global Note or for Definitive Notes,
the principal amount of Notes represented by such Global Note shall be reduced
accordingly and an endorsement shall be made on such Global Note by the Trustee
or by the Depositary at the direction of the Trustee to reflect such reduction;
and if the beneficial interest is being exchanged for or transferred to a Person
who will take delivery thereof in the form of a beneficial interest in another
Global Note, such other Global Note shall be increased accordingly and an
endorsement shall be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such increase.
 
(i) General Provisions Relating to Transfers and Exchanges.
 
(i) To permit registrations of transfers and exchanges, the Issuers shall
execute and the Trustee shall authenticate Global Notes and Definitive Notes
upon the Issuers’ order or at the Registrar’s request.
 
(ii) No service charge shall be made to a Holder of a beneficial interest in a
Global Note or to a Holder of a Definitive Note for any registration of transfer
or exchange, but the Issuers may require payment of a sum sufficient to cover
any transfer tax or similar governmental charge payable in connection therewith
(other than any such transfer taxes or similar governmental charge payable upon
exchange or transfer pursuant to Sections 2.10, 3.09, 4.11, 4.16 and 9.05).
 
 
 
-44-

--------------------------------------------------------------------------------

 
 
(iii) The Registrar shall not be required to register the transfer of or
exchange any Note selected for redemption in whole or in part, except the
unredeemed portion of any Note being redeemed in part.
 
(iv) All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes shall be the valid
obligations of the Issuers, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Definitive Notes
surrendered upon such registration of transfer or exchange.
 
(v) The Issuers shall not be required to register the transfer of or to exchange
a Note between a record date and the next succeeding interest payment date.
 
(vi) Prior to due presentment for the registration of a transfer of any Note,
the Trustee, any Agent and the Issuers may deem and treat the Person in whose
name any Note is registered as the absolute owner of such Note for the purpose
of receiving payment of principal of and interest on such Notes and for all
other purposes, and none of the Trustee, any Agent or the Issuers shall be
affected by notice to the contrary.
 
(vii) The Trustee shall authenticate Global Notes and Definitive Notes in
accordance with the provisions of Section 2.02.
 
(viii) All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile.
 
(ix) Each Holder of a Security agrees to indemnify the Issuers and the Trustee
against any liability that may result from the transfer, exchange or assignment
of such Holder’s Security in violation of any provision of this Indenture and/or
applicable United States Federal or state securities law.
 
(x) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Security (including any transfers between or among Depositary
Participants or beneficial owners of interests in any Global Security) other
than to require delivery of such certificates and other documentation or
evidence as are expressly required by, and to do so if and when expressly
required by the terms of, this Indenture, and to examine the same to determine
substantial compliance as to form with the express requirements hereof.
 
(xi) Neither the Trustee nor any Agent shall have any responsibility for any
actions taken or not taken by the Depositary.
 
(xii) Notwithstanding anything contained herein, any transfers, replacements or
exchanges of Notes, including as contemplated in this Article 2, shall not be
deemed to be an incurrence of Indebtedness.
 
 
 
-45-

--------------------------------------------------------------------------------

 
 
Section 2.07  
Replacement Notes.

 
If any mutilated Note is surrendered to the Trustee or the Issuers and the
Trustee receives evidence to its satisfaction of the destruction, loss or theft
of any Note, the Issuers shall issue and the Trustee, upon receipt of an
Authentication Order, shall authenticate a replacement Note if the Trustee’s
requirements are met.  If required by the Trustee or the Issuers, an indemnity
bond must be supplied by the Holder that is sufficient in the judgment of the
Trustee and the Issuers to protect the Issuers, the Trustee, any Agent and any
authenticating agent from any loss that any of them may suffer if a Note is
replaced.  The Issuers may charge for their expenses in replacing a Note.
 
Every replacement Note is an additional legally binding obligation of the
Issuers and shall be entitled to all of the benefits of this Indenture equally
and proportionately with all other Notes duly issued hereunder.
 
Section 2.08  
Outstanding Notes.

 
The Notes outstanding at any time are all the Notes authenticated by the Trustee
except for those canceled by it, those delivered to it for cancellation, those
reductions in the interest in a Global Note effected by the Trustee in
accordance with the provisions of this Indenture, and those described in this
Section 2.08 as not outstanding.  Except as set forth in Section 2.09, a Note
does not cease to be outstanding because the Company or an Affiliate of the
Company holds the Note.
 
If a Note is replaced pursuant to Section 2.07, it ceases to be outstanding
unless the Trustee receives proof satisfactory to it that the replaced Note is
held by a bona fide purchaser.
 
If the principal amount of any Note is considered paid under Section 4.01, it
ceases to be outstanding and interest on it ceases to accrue.
 
If the Paying Agent (other than an Issuer, a Subsidiary or an Affiliate of any
thereof) holds, on a redemption date or maturity date, money sufficient to pay
Notes payable on that date, then on and after that date such Notes shall be
deemed to be no longer outstanding and shall cease to accrue interest.
 
Section 2.09  
Treasury Notes.

 
In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by an Issuer, or
by any Person directly or indirectly controlled by or under direct or indirect
common control with an Issuer or, if the TIA is applicable to this Indenture, to
the extent required by the TIA, any person controlling an Issuer, shall be
considered as though not outstanding, except that for the purposes of
determining whether the Trustee shall be protected in relying on any such
direction, waiver or consent, only Notes that a Responsible Officer of the
Trustee knows are so owned shall be so disregarded.
 
 
 
-46-

--------------------------------------------------------------------------------

 
 
Section 2.10  
Temporary Notes.

 
Until certificates representing Notes are ready for delivery, the Issuers may
prepare and the Trustee, upon receipt of an Authentication Order, shall
authenticate temporary Notes.  Temporary Notes shall be substantially in the
form of certificated Notes but may have variations that the Issuers considers
appropriate for temporary Notes and as shall be reasonably acceptable to the
Trustee.  Without unreasonable delay, the Issuers shall prepare and the Trustee
shall authenticate Definitive Notes in exchange for temporary Notes.
 
Holders of temporary Notes shall be entitled to all of the benefits of this
Indenture.
 
Section 2.11  
Cancellation.

 
The Issuers at any time may deliver Notes to the Trustee for cancellation.  The
Registrar and Paying Agent shall forward to the Trustee any Notes surrendered to
them for registration of transfer, exchange or payment.  The Trustee and no one
else shall cancel all Notes surrendered for registration of transfer, exchange,
payment, replacement or cancellation and shall dispose of such canceled Notes in
its customary manner.  The Issuers may not issue new Notes to replace Notes that
they have paid or that have been delivered to the Trustee for cancellation.
 
Section 2.12  
Defaulted Interest.

 
If the Issuers default in a payment of interest on the Notes, they shall pay the
defaulted interest in any lawful manner plus, to the extent lawful, interest
payable on the defaulted interest, which interest on defaulted interest shall
accrue until the defaulted interest is deemed paid hereunder, to the Persons who
are Holders on a subsequent special record date, in each case at the rate
provided in the Notes and in Section 4.01.  The Issuers shall notify the Trustee
in writing of the amount of defaulted interest proposed to be paid on each Note
and the date of the proposed payment.  The Issuers shall fix or cause to be
fixed each such special record date and payment date; provided that no such
special record date shall be less than 10 days prior to the related payment date
for such defaulted interest.  At least 15 days before the special record date,
the Issuers (or, upon the written request of the Issuers, the Trustee in the
name and at the expense of the Issuers) shall mail or cause to be mailed to
Holders a notice that states the special record date, the related payment date
and the amount of such interest to be paid.
 
Section 2.13  
CUSIP Numbers.

 
The Issuers in issuing the Notes may use "CUSIP" numbers (if then generally in
use), and, if so, the Trustee shall use "CUSIP" numbers in notices of redemption
as a convenience to Holders; provided that any such notice may state that no
representation is made as to the correctness of such numbers either as printed
on the Notes or as contained in any notice of a redemption and that reliance may
be placed only on the other identification numbers printed on the Notes,  and
any such redemption shall not be affected by any defect in or omission of such
numbers.  The Issuers will promptly notify the Trustee in writing of any change
in the "CUSIP" numbers.
 
 
 
-47-

--------------------------------------------------------------------------------

 
 
ARTICLE 3
 
REDEMPTION AND PREPAYMENT
 
Section 3.01  
Notices to Trustee.

 
If the Issuers elect to redeem Notes pursuant to the optional redemption
provisions of Section 3.07, they shall furnish to the Trustee, at least 30 days
but not more than 60 days before a redemption date, an Officers’ Certificate
setting forth (i) the clause of this Indenture pursuant to which the redemption
shall occur, (ii) the redemption date, (iii) the principal amount of Notes to be
redeemed and (iv) the redemption price.
 
Section 3.02  
Selection of Notes to Be Redeemed.

 
 
If less than all of the Notes are to be redeemed at any time, the Trustee shall
select the Notes as follows:
 
(1)           if any Notes are listed, in compliance with the requirements of
the principal national securities exchange on which the Notes are listed;
 
(2)           if the Notes are not so listed, on a pro rata basis, by lot or in
accordance with any other method as the Trustee shall deem fair and appropriate.
 
In the event of partial redemption by lot, the particular Notes to be redeemed
shall be selected, unless otherwise provided herein, not less than 30 nor more
than 60 days prior to the redemption date by the Trustee from the outstanding
Notes not previously called for redemption.
 
The Trustee shall promptly notify the Issuers in writing of the Notes selected
for redemption and, in the case of any Note selected for partial redemption, the
principal amount thereof to be redeemed.  Notes and portions of Notes selected
shall be in amounts of $2,000 or whole multiples of $1,000 in excess thereof;
except that if all of a Holder’s Notes are to be redeemed, the entire
outstanding amount of Notes held by such Holder, even if not a multiple of
$1,000, shall be redeemed.  Except as provided in the preceding sentence,
provisions of this Indenture that apply to Notes called for redemption also
apply to portions of Notes called for redemption.
 
Section 3.03  
Notice of Redemption.

 
Subject to the provisions of Section 3.09, at least 30 days but not more than 60
days before a redemption date, the Issuers shall mail or cause to be mailed, by
first class mail, a notice of redemption to each Holder whose Notes are to be
redeemed at its registered address.
 
The notice shall identify the Notes to be redeemed and shall state:
 
(a) the redemption date;
 
(b) the redemption price;
 
 
 
-48-

--------------------------------------------------------------------------------

 
 
(c) if any Note is being redeemed in part only, the portion of the principal
amount of such Note to be redeemed and that, after the redemption date upon
surrender of such Note, a new Note or Notes in principal amount equal to the
unredeemed portion shall be issued upon cancellation of the original Note;
 
(d) the name and address of the Paying Agent;
 
(e) that Notes called for redemption must be surrendered to the Paying Agent to
collect the redemption price;
 
(f) that, unless the Issuers default in making such redemption payment, interest
on Notes called for redemption ceases to accrue on and after the redemption
date;
 
(g) the paragraph of the Notes and/or Section of this Indenture pursuant to
which the Notes called for redemption are being redeemed; and
 
(h) that no representation is made as to the correctness or accuracy of the
CUSIP number, if any, listed in such notice or printed on the Notes.
 
At the Issuers’ request, the Trustee shall give the notice of redemption in the
Issuers’ name and at their expense; provided, however, that each of the Issuers
shall have delivered to the Trustee, at least 45 days prior to the redemption
date, an Officers’ Certificate requesting that the Trustee give such notice and
setting forth the information to be stated in such notice as provided in the
preceding paragraph.
 
Section 3.04  
Effect of Notice of Redemption.

 
Once notice of redemption is mailed in accordance with Section 3.03, Notes
called for redemption become irrevocably due and payable on the redemption date
at the redemption price.  A notice of redemption may not be conditional.
 
Section 3.05  
Deposit of Redemption Price.

 
At or prior to 10:00 a.m., New York City time, on the redemption date, the
Issuers shall deposit with the Trustee or with the Paying Agent money sufficient
to pay the redemption price of and accrued interest on all Notes to be redeemed
on that date. The Trustee or the Paying Agent shall promptly return to the
Issuers any money deposited with the Trustee or the Paying Agent by the Issuers
in excess of the amounts necessary to pay the redemption price of, and accrued
interest on, all Notes to be redeemed.
 
If the Issuers comply with the provisions of the preceding paragraph, on and
after the redemption date, interest shall cease to accrue on the Notes or the
portions of Notes called for redemption. If a Note is redeemed on or after an
interest record date but on or prior to the related interest payment date, then
any accrued and unpaid interest shall be paid to the Person in whose name such
Note was registered at the close of business on such record date. If any Note
called for redemption shall not be so paid upon surrender for redemption because
of the failure of the Issuers to comply with the preceding paragraph, interest
shall be paid on the unpaid principal,
 
 
 
-49-

--------------------------------------------------------------------------------

 
 
 
from the redemption date until such principal is paid, and to the extent lawful
on any interest not paid on such unpaid principal, in each case at the rate
provided in the Notes and in Section 4.01.
 
Section 3.06  
Notes Redeemed in Part.

 
       No Notes of $2,000 principal amount or less shall be redeemed in
part.  Upon surrender of a Note that is redeemed in part, the Issuers shall
issue and, upon the Issuers’ written request, the Trustee shall authenticate for
the Holder at the expense of the Issuers a new Note equal in principal amount to
the unredeemed portion of the Note surrendered.
 
Section 3.07  
Optional Redemption.

 
(a) Except as set forth in Section 3.07(b) and (c), the Issuers shall not have
the option to redeem the Notes pursuant to this Section 3.07 prior to October
30, 2013.  Thereafter, the Issuers shall have the option to redeem the Notes, in
whole or in part, upon not less than 30 nor more than 60 days’ notice, at the
redemption prices (expressed as percentages of principal amount of the Notes)
set forth below plus accrued and unpaid interest thereon, if any, to the
applicable redemption date, if redeemed during the twelve month period beginning
on October 30 of the years indicated below:
 
Year
Percentage
2013
105.438%
2014
103.625%
2015
101.813%
2016 and thereafter
100.000%



(b) At any time prior to October 30, 2013, the Issuers may on any one or more
occasions redeem up to 35% of the aggregate principal amount of the Notes
(including the principal amount of any Additional Notes), at a redemption price
of 107.250% of the principal amount thereof, plus accrued and unpaid interest to
the redemption date, with the net cash proceeds of one or more Equity Offerings;
provided that:
 
(i) at least 65% of the original aggregate principal amount of Notes (including
the principal amount of any Additional Notes) issued under this Indenture
remains outstanding immediately after the occurrence of such redemption
(excluding Notes held by the Issuers and their Subsidiaries); and
 
(ii) the redemption must occur within 180 days of the date of the closing of
such Equity Offering.
 
(c) At any time and from time to time prior to October 30, 2013, the Issuers may
redeem outstanding Notes, in whole or in part, at a redemption price equal to
100% of the principal amount thereof plus accrued and unpaid interest, if any,
on such Notes to the redemption date plus the Make-Whole Premium.
 
Any redemption pursuant to this Section 3.07 shall be made pursuant to the
provisions of Section 3.01 through 3.06.
 
 
 
-50-

--------------------------------------------------------------------------------

 
 
Section 3.08  
Mandatory Redemption.

 
Except as otherwise provided in Section 4.11 or Section 4.16 below, the Issuers
shall not be required to make mandatory redemption payments with respect to the
Notes.
 
Section 3.09  
Offer to Purchase by Application of Excess Proceeds.

 
In the event that the Issuers shall be required to commence an offer to all
Holders to purchase Notes pursuant to Section 4.11 (an “Asset Sale Offer”), they
shall follow the procedures specified below.
 
The Asset Sale Offer shall remain open for a period of 20 Business Days
following its commencement and no longer, except to the extent that a longer
period is required by applicable law (the “Offer Period”).  No later than five
Business Days after the termination of the Offer Period (the “Purchase Date”),
the Issuers shall purchase the principal amount of Notes required to be
purchased pursuant to Section 4.11 (the “Offer Amount”) or, if less than the
Offer Amount has been tendered, all Notes tendered in response to the Asset Sale
Offer.  Payment for any Notes so purchased shall be made in the same manner as
interest payments are made.  Unless the Issuers default in making such payment,
any Note accepted for payment pursuant to the Asset Sale Offer shall cease to
accrue interest after the Purchase Date.
 
If the Purchase Date is on or after an interest record date and on or before the
related interest payment date, any accrued and unpaid interest shall be paid to
the Person in whose name a Note is registered at the close of business on such
record date, and no Special Interest shall be payable to Holders who tender
Notes pursuant to the Asset Sale Offer.
 
Upon the commencement of an Asset Sale Offer the Issuers shall send, by first
class mail, a notice to the Trustee and each of the Holders, with a copy to the
Trustee.  The notice shall contain all instructions and materials necessary to
enable such Holders to tender Notes pursuant to the Asset Sale Offer.  The Asset
Sale Offer shall be made to all Holders.  The notice, which shall govern the
terms of the Asset Sale Offer, shall state:
 
(a) that the Asset Sale Offer is being made pursuant to this Section 3.09 and
Section 4.11 and the length of time the Asset Sale Offer shall remain open;
 
(b) the Offer Amount, the purchase price and the Purchase Date;
 
(c) that any Note not tendered or accepted for payment shall continue to accrue
interest;
 
(d) that, unless the Issuers default in making such payment, any Note accepted
for payment pursuant to the Asset Sale Offer shall cease to accrue interest
after the Purchase Date;
 
(e) that Holders electing to have a Note purchased pursuant to an Asset Sale
Offer may elect to have Notes purchased in minimum denominations of $2,000 and
in multiple integrals of $1,000 in excess thereof only;
 
 
 
-51-

--------------------------------------------------------------------------------

 
 
(f) that Holders electing to have a Note purchased pursuant to any Asset Sale
Offer shall be required to surrender the Note, with the form entitled “Option of
Holder to Elect Purchase” on the reverse of the Note completed, or transfer the
Note by book-entry transfer, to the Issuers, the Depositary or the Paying Agent
at the address specified in the notice at least three days before the Purchase
Date;
 
(g) that Holders shall be entitled to withdraw their election if the Issuers,
the Depositary or the Paying Agent, as the case may be, receives, not later than
the expiration of the Offer Period, a facsimile transmission or letter setting
forth the name of the Holder, the principal amount of the Note the Holder
delivered for purchase and a statement that such Holder is withdrawing his
election to have such Note purchased;
 
(h) that, if the aggregate principal amount of Notes surrendered by Holders
exceeds the Offer Amount, the Issuers shall select the Notes to be purchased on
a pro rata basis (with such adjustments as may be deemed appropriate by the
Issuers so that only Notes in minimum denominations of $2,000 or integral
multiples of $1,000 in excess thereof, shall be purchased); and
 
(i) that Holders whose Notes were purchased only in part shall be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered (or transferred by book-entry transfer).
 
On or before the Purchase Date, the Issuers shall, to the extent lawful, accept
for payment, on a pro rata basis to the extent necessary, the Offer Amount of
Notes or portions thereof tendered pursuant to the Asset Sale Offer or if less
than the Offer Amount has been tendered, all Notes tendered, and shall deliver
to the Trustee an Officers’ Certificate stating that such Notes or portions
thereof were accepted for payment by the Issuers in accordance with the terms of
this Section 3.09.  The Issuers, the Depositary or the Paying Agent, as the case
may be, shall promptly (but in any case not later than five days after the
Purchase Date) mail or deliver to each tendering Holder an amount equal to the
purchase price of the Notes tendered by such Holder and accepted by the Issuers
for purchase, and the Issuers shall promptly issue a new Note, and the Trustee,
upon written request from the Issuers, shall authenticate and mail or deliver
such new Note to such Holder, in a principal amount equal to any unpurchased
portion of the Note surrendered.  Any Note not so accepted shall be promptly
mailed or delivered by the Issuers to the Holder thereof.  The Issuers shall
publicly announce the results of the Asset Sale Offer on the Purchase Date.
 
Other than as specifically provided in this Section 3.09, any purchase pursuant
to this Section 3.09 shall be made pursuant to the provisions of Sections 3.01
through 3.06.
 
 
 
-52-

--------------------------------------------------------------------------------

 
 
ARTICLE 4 
 
COVENANTS
 
Section 4.01  
Payment of Notes.

 
The Issuers shall pay or cause to be paid the principal, premium, if any, and
interest on the Notes on the dates and in the manner provided in the
Notes.  Principal, premium, if any, and interest shall be considered paid on the
date due if the Paying Agent, if other than the Issuers or a Subsidiary thereof,
holds as of 10:00 a.m. New York City time on the due date money deposited by the
Issuers in immediately available funds and designated for and sufficient to pay
all principal, premium, if any, and interest then due.  The Issuers shall pay
all Special Interest, if any, in the same manner on the dates and in the amounts
set forth in any Registration Rights Agreement.
 
The Issuers shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal at the rate equal to
2.00% per annum in excess of the then applicable interest rate on the Notes to
the extent lawful; they shall pay interest (including post-petition interest in
any proceeding under any Bankruptcy Law) on overdue installments of interest
(without regard to any applicable grace period) at the same rate to the extent
lawful.
 
Section 4.02  
Maintenance of Office or Agency.

 
The Issuers shall maintain in the Borough of Manhattan, The City of New York, an
office or agency (which may be an office of the Trustee or an affiliate of the
Trustee, Registrar or co-registrar) where Notes may be surrendered for
registration of transfer or for exchange and where notices and demands to or
upon the Issuers in respect of the Notes and this Indenture may be served.  The
Issuers shall give prompt written notice to the Trustee of the location, and any
change in the location, of such office or agency.  If at any time the Issuers
shall fail to maintain any such required office or agency or shall fail to
furnish the Trustee with the address thereof, such presentations, surrenders,
notices and demands may be made or served at the Corporate Trust Office of the
Trustee.
 
The Issuers may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission shall in any manner relieve the Issuers
of their obligation to maintain an office or agency in the Borough of Manhattan,
The City of New York for such purposes.  The Issuers shall give prompt written
notice to the Trustee of any such designation or rescission and of any change in
the location of any such other office or agency.
 
The Issuers hereby designate The Bank of New York Mellon, at 101 Barclay Street,
Floor 8W, New York, New York  10286, as one such office or agency of the Issuers
in accordance with Section 2.03.
 
 
 
-53-

--------------------------------------------------------------------------------

 
 
Section 4.03  
Reports.

 
Whether or not required by the Commission, so long as any Notes are outstanding,
the Issuers shall furnish to Holders and the Trustee, within the time periods
specified in the Commission’s rules and regulations:
 
(1)           all quarterly and annual financial information that would be
required to be contained in a filing with the Commission on Forms 10-Q and 10-K
if the Issuers were required to file such forms, including a “Management’s
Discussion and Analysis of Financial Condition and Results of Operations”
section and, with respect to the annual information only, a report on the annual
consolidated financial statements of the Company by its independent public
accountants; and
 
(2)           all current reports that would be required to be filed with the
Commission on Form 8-K if the Issuers were required to file such reports.
 
If the Company has designated any of its Subsidiaries as Unrestricted
Subsidiaries, then the quarterly and annual financial information required by
the preceding paragraph shall include a reasonably detailed presentation, either
on the face of the financial statements or in the footnotes thereto, and in
Management’s Discussion and Analysis of Financial Condition and Results of
Operations, of the financial condition and results of operations of the Company
and its Restricted Subsidiaries separate from the financial condition and
results of operations of the Unrestricted Subsidiaries of the Company.
 
In addition, after the consummation of an Exchange Offer, whether or not
required by the Commission, the Issuers shall file a copy of all of the
information and reports referred to in clauses (1) and (2) above with the
Commission for public availability within the time periods specified in the
Commission’s rules and regulations, unless the Commission will not accept such a
filing, and make such information available to securities analysts and
prospective investors upon request.
 
Notwithstanding anything to the contrary set forth above, for so long as the
Issuers are direct or indirect wholly-owned subsidiaries of CCI, if CCI has
furnished Holders and filed electronically with the Securities and Exchange
Commission, the reports described in the preceding paragraphs with respect to
CCI (including any consolidating financial information required by Regulation
S-X relating to the Issuers), the Issuers shall be deemed to be in compliance
with the provisions of this Section 4.03.
 
Delivery of such reports, information and documents o the Trustee is for
informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Issuers’
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officers’ Certificates).
 
 
 
-54-

--------------------------------------------------------------------------------

 
 
Section 4.04  
Compliance Certificate.

 
(a) The Issuers shall deliver to the Trustee, within 90 days after the end of
each fiscal year, an Officers’ Certificate stating that a review of the
activities of the Issuers and their Subsidiaries during the preceding fiscal
year have been made under the supervision of the signing Officers with a view to
determining whether the Issuers have kept, observed, performed and fulfilled
their obligations under this Indenture, and further stating, as to each such
Officer signing such certificate, that to the best of his or her knowledge the
Issuers have kept, observed, performed and fulfilled each and every covenant
contained in this Indenture and are not in default in the performance or
observance of any of the terms, provisions and conditions of this Indenture (or,
if a Default or Event of Default shall have occurred, describing all such
Defaults or Events of Default of which he or she may have knowledge and what
action the Issuers are taking or propose to take with respect thereto) and that
to the best of his or her knowledge no event has occurred and remains in
existence by reason of which payments on account of the principal of or
interest, if any, on the Notes is prohibited or if such event has occurred, a
description of the event and what action the Issuers are taking or propose to
take with respect thereto.
 
(b) The Issuers shall, so long as any of the Notes are outstanding, deliver to
the Trustee, forthwith upon any Officer becoming aware of any Default or Event
of Default, an Officers’ Certificate specifying such Default or Event of Default
and what action the Issuers are taking or propose to take with respect thereto.
 
Section 4.05  
Taxes.

 
The Company shall pay, and shall cause each of its Subsidiaries to pay, prior to
delinquency, all material taxes, assessments, and governmental levies except
such as are contested in good faith and by appropriate proceedings or where the
failure to effect such payment is not adverse in any material respect to
Holders.
 
Section 4.06  
Stay, Extension and Usury Laws.

 
Each of the Issuers covenants (to the extent that it may lawfully do so) that it
shall not at any time insist upon, plead, or in any manner whatsoever claim or
take the benefit or advantage of, any stay, extension or usury law wherever
enacted, now or at any time hereafter in force, that may affect the covenants or
the performance of this Indenture; and each of the Issuers (to the extent that
it may lawfully do so) hereby expressly waives all benefit or advantage of any
such law, and covenants that it shall not, by resort to any such law, hinder,
delay or impede the execution of any power herein granted to the Trustee, but
shall suffer and permit the execution of every such power as though no such law
has been enacted.
 
Section 4.07  
Restricted Payments.

 
The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly:
 
(a) declare or pay any dividend or make any other payment or distribution on
account of its or any of its Restricted Subsidiaries’ Equity Interests
(including, without
 
 
 
-55-

--------------------------------------------------------------------------------

 
 
 
limitation, any payment in connection with any merger or consolidation involving
the Company or any of its Restricted Subsidiaries) or to the direct or indirect
holders of the Company’s or any of its Restricted Subsidiaries’ Equity Interests
in their capacity as such (other than dividends or distributions payable (x)
solely in Equity Interests (other than Disqualified Stock) of the Company or (y)
in the case of the Company and its Restricted Subsidiaries, to the Company or a
Restricted Subsidiary thereof);
 
(b) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Company or any of its Restricted Subsidiaries) any Equity Interests of the
Company or any direct or indirect Parent of the Company or any Restricted
Subsidiary of the Company (other than, in the case of the Company and its
Restricted Subsidiaries, any such Equity Interests owned by the Company or any
of its Restricted Subsidiaries); or
 
(c) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value, any Indebtedness of the Company (other
than intercompany indebtedness among the Company and its Restricted Subsidiaries
that is permitted to be incurred under this Indenture) that is subordinated to
the Notes, except a payment of interest or principal at the Stated Maturity
thereof
 
(all such payments and other actions set forth in clauses (a) through (c) above
being collectively referred to as “Restricted Payments”), unless, at the time of
and after giving effect to such Restricted Payment:
 
(1)           no Default or Event of Default shall have occurred and be
continuing or would occur as a consequence thereof; and
 
(2)           the Company would, at the time of such Restricted Payment and
after giving pro forma effect thereto as if such Restricted Payment had been
made at the beginning of the applicable quarter period, have been permitted to
incur at least $1.00 of additional Indebtedness pursuant to the Leverage Ratio
test set forth in the first paragraph of Section 4.10; and
 
(3)           such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made by the Company and its Restricted Subsidiaries
from and after the Issue Date (excluding Restricted Payments permitted by
clauses (2), (3), (4), (5), (6), (7), (8), (9) and (12) of the next succeeding
paragraph), shall not exceed, at the date of determination, the sum of:
 
(a)           an amount equal to 100% of the Consolidated EBITDA of the Company
for the period beginning on the first day of the fiscal quarter commencing April
1, 2010 to the end of the Company’s most recently ended full fiscal quarter for
which internal financial statements are available, taken as a single accounting
period, less the product of 1.3 times the Consolidated Interest Expense of the
Company for such period, plus
 
 
 
-56-

--------------------------------------------------------------------------------

 
 
(b)           an amount equal to 100% of Capital Stock Sale Proceeds (reduced
for purpose of this clause (b) by (A) any amount of such Capital Stock Sale
Proceeds (i) used in connection with an Investment made on or after the Issue
Date pursuant to clause (5) of the definition of “Permitted Investments,” (ii)
applied to make a Restricted Payment pursuant to clause (2) or sub-clause (y)(2)
of clause (9) below, or (iii) relied upon for purposes of incurring Contribution
Indebtedness and (B) the amount of Restricted Payments made pursuant to (x)
sub-clause (A)(i), (B) and (C) of clause (8) and sub-clause (y)(1) of clause (9)
below by an amount not to exceed the amount of Capital Stock Sale Proceeds from
any Charter Subsidiary Refinancing Indebtedness or Charter Parent Refinancing
Indebtedness), plus


(c)           $2,000.0 million.
 
The preceding provisions shall not prohibit:
 
(1)           the payment of any dividend within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Indenture;
 
(2)           the redemption, repurchase, retirement, defeasance or other
acquisition of any subordinated Indebtedness of the Company in exchange for, or
out of the net proceeds of, the substantially concurrent sale (other than to a
Subsidiary of the Company) of, Equity Interests of the Company (other than
Disqualified Stock);
 
(3)           the defeasance, redemption, repurchase or other acquisition of
subordinated Indebtedness of the Company or any of its Restricted Subsidiaries
with the net cash proceeds from an incurrence of Permitted Refinancing
Indebtedness;
 
(4)           the payment of any dividend or distribution to the extent
necessary to permit direct or indirect beneficial owners of shares of Capital
Stock of the Company to pay federal, state or local income tax liabilities that
would arise solely from income of the Company or any of its Restricted
Subsidiaries, as the case may be, for the relevant taxable period being
attributable to them;
 
(5)           payment of any dividend by a Restricted Subsidiary of the Company
to the holders of its Equity Interests on a pro rata basis;
 
(6)           the repurchase, redemption or other acquisition or retirement for
value, or the payment of any dividend or distribution to the extent necessary to
permit the repurchase, redemption or other acquisition or retirement for value,
of any Equity Interests of the Company or a Parent of the Company held by any
member of the Company’s or such Parent’s management pursuant to any management
equity subscription agreement or stock option agreement entered into in
accordance with the policies of the Company or any Parent; provided that the
aggregate price paid for all such repurchased, redeemed, acquired or retired
Equity Interests shall not exceed $10.0 million in any fiscal year of the
Issuers;
 
 
 
-57-

--------------------------------------------------------------------------------

 
 
(7)           payment of fees in connection with any acquisition, merger or
similar transaction in an amount that does not exceed an amount equal to 1.25%
of the transaction value of such acquisition, merger or similar transaction; and
 
(8)           (A) additional Restricted Payments directly or indirectly to CCH
II or any Parent (i) for the purpose of enabling CCH II and/or any Charter
Refinancing Subsidiary to pay interest when due on Indebtedness under the CCH II
Indentures and/or any Charter Parent Refinancing Indebtedness or (ii) so long as
no Default has occurred and is continuing and the Company would have been
permitted, at the time of such Restricted Payment and after giving pro forma
effect thereto as if such Restricted Payment had been made at the beginning of
the applicable quarter period, to incur at least $1.00 of additional
Indebtedness pursuant to the Leverage Ratio test set forth in the first
paragraph of Section 4.10, consisting of dividends or distributions to the
extent required to enable CCH II or any Charter Parent Refinancing Subsidiary to
defease, redeem, repurchase, prepay, repay, discharge or otherwise acquire or
retire for value Indebtedness under the CCH II Indentures or any Charter Parent
Refinancing Indebtedness (including any expenses and fees incurred by any Parent
in connection therewith); (B) so long as no Default has occurred and is
continuing, Restricted Payments used to defease, redeem, repurchase, prepay,
repay, discharge or otherwise acquire or retire for value Indebtedness under CCH
II Indentures or any Charter Parent Refinancing Indebtedness or consisting of
purchases, redemptions or other acquisitions by the Company or its Restricted
Subsidiaries of Indebtedness under the CCH II Indentures or any Charter Parent
Refinancing Indebtedness (including any expenses and fees incurred by the
Company and its Restricted Subsidiaries in connection therewith) and the
distribution, loan or investment to any Parent of Indebtedness so purchased,
redeemed or acquired, or (C) Restricted Payments for the purpose of enabling any
Charter Refinancing Subsidiary to (i) pay interest when due on Indebtedness
under any Charter Subsidiary Refinancing Indebtedness or (ii) to defease,
redeem, repurchase, prepay, repay, discharge or otherwise acquire or retire for
value Indebtedness under any Charter Subsidiary Refinancing Indebtedness
(including any expenses and fees incurred by the Company and its Restricted
Subsidiaries in connection therewith);
 
(9)           Restricted Payments directly or indirectly to CCH II or any other
Parent regardless of whether a Default exists (other than an Event of Default
under paragraphs (1), (2), (7) or (8) of Section 6.01), for the purpose of
enabling such Person (A) to pay interest on and (B) so long as the Company
would, at the time of such Restricted Payment and after giving pro forma effect
thereto as if such Restricted Payment had been made at the beginning of the
applicable quarter period, have been permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Leverage Ratio test set forth in the
first paragraph of Section 4.10 to defease, redeem, repurchase, prepay, repay,
discharge or otherwise acquire or retire, in each case, Indebtedness of such
Parent (x) which is not held by another Parent and (y) to the extent that the
net cash proceeds of such Indebtedness are or were used for the (1) payment of
interest or principal (or premium) on any Indebtedness of a Parent (including
(A) by way of a tender, redemption or prepayment of such Indebtedness and (B)
amounts set aside to prefund any such payment), (2) direct or indirect
(including by way of a contribution of property and/or assets purchased with
such net cash proceeds) Investment in the Company or any of its Restricted
Subsidiaries or (3)
 
 
 
-58-

--------------------------------------------------------------------------------

 
 
 
payment of amounts that would be permitted to be paid by way of a Restricted
Payment under clause (10) immediately below (including the expenses of any
exchange transaction);
 
(10)           Restricted Payments directly or indirectly to CCH II or any other
Parent of (A) attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
(including any commitment and other fees payable in connection with Credit
Facilities) actually incurred in connection with any issuance, sale or
incurrence by CCH II or such Parent of Equity Interests or Indebtedness, or any
exchange of securities or tender for outstanding debt securities, or (B) the
costs and expenses of any offer to exchange privately placed securities in
respect of the foregoing for publicly registered securities or any similar
concept having a comparable purpose;
 
(11)           the redemption, repurchase, retirement or other acquisition of
any Equity Interests of the Company or Indebtedness of the Issuers or any Equity
Interests of any direct or indirect parent of the Company, in exchange for, or
out of the proceeds of the substantially concurrent sale (other than to an
Issuer or a Restricted Subsidiary) of, Equity Interests of the Company or any
direct or indirect parent of the Company (in each case, other than any
Disqualified Stock);
 
(12)           the declaration and payment of dividends to holders of any class
or series of Disqualified Stock of the Issuers or any Restricted Subsidiary
issued in accordance with Section 4.10; and
 
(13)           so long as no Default has occurred and is continuing, other
Restricted Payments in an aggregate amount taken together with all other
Restricted Payments made pursuant to this clause (13) not to exceed $50.0
million.
 
The amount of all Restricted Payments (other than cash) shall be the fair market
value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Company or any of its Restricted
Subsidiaries pursuant to the Restricted Payment.  The fair market value of any
assets or securities that are required to be valued by this covenant shall be
determined by the Board of Directors of the Company, whose resolution with
respect thereto shall be delivered to the Trustee.  Such Board of Directors’
determination must be based upon an opinion or appraisal issued by an
accounting, appraisal or investment banking firm of national standing if the
fair market value exceeds $100.0 million.
 
Not later than the date of making any Restricted Payment other than in the form
of cash having a fair market value in excess of $10.0 million, the Issuers shall
deliver to the Trustee an Officers’ Certificate stating that such Restricted
Payment is permitted and setting forth the basis upon which the calculations
required by this Section 4.07 were computed, together with a copy of any
fairness opinion or appraisal required by this Indenture.
 
 
 
-59-

--------------------------------------------------------------------------------

 
 
Section 4.08  
Investments.

 
The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly:
 
(1)           make any Restricted Investment; or
 
(2)           allow any of its Restricted Subsidiaries to become an Unrestricted
Subsidiary,
 
unless, in each case:
 
(a)           no Default or Event of Default shall have occurred and be
continuing or would occur as a consequence thereof; and
 
(b)           the Company would, at the time of, and after giving effect to,
such Restricted Investment or such designation of a Restricted Subsidiary as an
Unrestricted Subsidiary, have been permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Leverage Ratio test set forth in the
first paragraph of Section 4.10.
 
An Unrestricted Subsidiary may be redesignated as a Restricted Subsidiary if
such redesignation would not cause a Default.
 
Section 4.09  
Dividend and Other Payment Restrictions Affecting Subsidiaries.

 
The Company shall not, directly or indirectly, create or permit to exist or
become effective any encumbrance or restriction on the ability of any of its
Restricted Subsidiaries to:
 
(a)           pay dividends or make any other distributions on its Capital Stock
to the Company or any of its Restricted Subsidiaries, or with respect to any
other interest or participation in, or measured by, its profits, or pay any
Indebtedness owed to the Company or any of its Restricted Subsidiaries;
 
(b)           make loans or advances to the Company or any of its Restricted
Subsidiaries; or
 
(c)           transfer any of its properties or assets to the Company or any of
its Restricted Subsidiaries.
 
However, the preceding restrictions shall not apply to encumbrances or
restrictions existing under or by reason of:
 
(1)           Existing Indebtedness as in effect on the Issue Date (including,
without limitation, Indebtedness under any of the Credit Facilities) and any
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings thereof, provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are no more restrictive,
 
 
 
-60-

--------------------------------------------------------------------------------

 
 
 
taken as a whole, with respect to such dividend and other payment restrictions
than those contained in the most restrictive Existing Indebtedness, as in effect
on the Issue Date;
 
(2)           this Indenture, the Notes and any Exchange Notes;
 
(3)           applicable law, rule, regulation or order;
 
(4)           any instrument governing Indebtedness or Capital Stock of a Person
acquired by the Company or any of its Restricted Subsidiaries as in effect at
the time of such acquisition (except to the extent such Indebtedness was
incurred in connection with or in contemplation of such acquisition), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person, or the property or assets of the
Person, so acquired; provided that, in the case of Indebtedness, such
Indebtedness was permitted by the terms of this Indenture to be incurred;
 
(5)           customary non-assignment provisions in leases, franchise
agreements and other commercial agreements entered into in the ordinary course
of business and consistent with past practices;
 
(6)           purchase money obligations for property acquired in the ordinary
course of business that impose restrictions on the property so acquired of the
nature described in clause (c) of the preceding paragraph;
 
(7)           any agreement for the sale or other disposition of a Restricted
Subsidiary of the Company that restricts distributions by such Restricted
Subsidiary pending its sale or other disposition;
 
(8)           Permitted Refinancing Indebtedness; provided that the restrictions
contained in the agreements governing such Permitted Refinancing Indebtedness
are no more restrictive, taken as a whole, than those contained in the
agreements governing the Indebtedness being refinanced;
 
(9)           Liens securing Indebtedness or other obligations otherwise
permitted to be incurred under Section 4.14 that limit the right of the Company
or any of its Restricted Subsidiaries to dispose of the assets subject to such
Lien;
 
(10)           provisions with respect to the disposition or distribution of
assets or property in joint venture agreements and other similar agreements;
 
(11)           restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;
 
(12)           restrictions contained in the terms of Indebtedness permitted to
be incurred under Section 4.10; provided that such restrictions are no more
restrictive, taken as a whole, than the terms contained in the most restrictive,
together or individually of the Credit Facilities as in effect on the Issue
Date; and
 
 
 
-61-

--------------------------------------------------------------------------------

 
 
(13)           restrictions that are not materially more restrictive, taken as a
whole, than customary provisions in comparable financings and that the
management of the Company determines, at the time of such financing, will not
materially impair the Issuers’ ability to make payments as required under the
Notes; and
 
(14)           any encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (1) through (13) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Issuers, not
materially more restrictive taken as a whole with respect to such encumbrance
and other restrictions than those prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.
 
Section 4.10  
Incurrence of Indebtedness and Issuance of Preferred Stock.

 
The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise, with respect to
(collectively, “incur”) any Indebtedness (including Acquired Debt) and the
Company shall not issue any Disqualified Stock and shall not permit any of its
Restricted Subsidiaries to issue any shares of Disqualified Stock or Preferred
Stock, provided that the Company or any of its Restricted Subsidiaries may incur
Indebtedness or the Company may issue Disqualified Stock and Restricted
Subsidiaries may issue Preferred Stock if the Leverage Ratio of the Company and
its Restricted Subsidiaries would have been not greater than 6.0 to 1.0 and in
each case, determined on a pro forma basis (including a pro forma application of
the net proceeds therefrom), as if the additional Indebtedness had been
incurred, or the Disqualified Stock or Preferred Stock had been issued, as the
case may be, at the beginning of the most recently ended fiscal quarter.
 
The first paragraph of this Section 4.10 shall not prohibit the incurrence of
any of the following items of Indebtedness (collectively, “Permitted Debt”):
 
(1)           the incurrence by the Company and its Restricted Subsidiaries of
Indebtedness under Credit Facilities; provided that the aggregate principal
amount of all Indebtedness of the Company and its Restricted Subsidiaries
outstanding under this clause (1) for all Credit Facilities of the Company and
its Restricted Subsidiaries after giving effect to such incurrence does not
exceed an amount equal to $1,500.0 million;
 
(2)           the incurrence by the Company and its Restricted Subsidiaries of
Existing Indebtedness (including Indebtedness outstanding under Credit
Facilities on the Issue Date);
 
(3)           the incurrence on the Issue Date by the Company and its Restricted
Subsidiaries of Indebtedness represented by the Notes (other than any Additional
Notes);
 
(4)           the incurrence by the Company or any of its Restricted
Subsidiaries of Indebtedness represented by Capital Lease Obligations, mortgage
financings or purchase
 
 
 
-62-

--------------------------------------------------------------------------------

 
 
 
money obligations, in each case, incurred for the purpose of financing all or
any part of the purchase price or cost of construction or improvement
(including, without limitation, the cost of design, development, construction,
acquisition, transportation, installation, improvement, and migration) of
Productive Assets of the Company or any of its Restricted Subsidiaries, in an
aggregate principal amount not to exceed the greater of (i) $300.0 million and
(ii) 5.0% of Consolidated Net Tangible Assets at any time outstanding pursuant
to this clause (4);
 
(5)           the incurrence by the Company or any of its Restricted
Subsidiaries of Permitted Refinancing Indebtedness in exchange for, or the net
proceeds of which are used to refund, refinance or replace, in whole or in part,
Indebtedness (other than intercompany Indebtedness) that was permitted by this
Indenture to be incurred under this clause (5), the first paragraph of this
Section 4.10 or clauses (2), (3), (9) or (12) of this second paragraph;
 
(6)           the incurrence by the Company or any of its Restricted
Subsidiaries of intercompany Indebtedness between or among the Company and any
of its Restricted Subsidiaries; provided that:
 
(a)           if the Company is the obligor on such Indebtedness, such
Indebtedness must be expressly subordinated to the prior payment in full in cash
of all Obligations with respect to the Notes; and
 
(b)           (i) any subsequent issuance or transfer of Equity Interests that
results in any such Indebtedness being held by a Person other than the Company
or a Restricted Subsidiary thereof and (ii) any sale or other transfer of any
such Indebtedness to a Person that is not either the Company or a Restricted
Subsidiary thereof, shall be deemed, in each case, to constitute an incurrence
of such Indebtedness that was not permitted by this clause (6);
 
(7)           the incurrence by the Company or any of its Restricted
Subsidiaries of Hedging Obligations (other than for speculative purposes);
 
(8)           the guarantee by the Company or any of its Restricted Subsidiaries
of Indebtedness of a Restricted Subsidiary of the Company that was permitted to
be incurred by another provision of this Section 4.10;
 
(9)           Acquired Debt or Disqualified Stock of a Person that becomes, or
is merged into, a Restricted Subsidiary or any Issuer; provided, however, that
after giving pro forma effect thereto as if such acquisition or merger had been
made at the beginning of the applicable quarter period, the Leverage Ratio of
the Company and its Restricted Subsidiaries is equal to or less than immediately
prior to such transaction;
 
(10)           the incurrence by the Company or any of its Restricted
Subsidiaries of additional Indebtedness, Disqualified Stock or Preferred Stock
in an aggregate principal amount at any time outstanding under this clause (10),
not to exceed the greater of (i) $300.0 million and (ii) 5.0% of Consolidated
Net Tangible Assets;
 
 
 
-63-

--------------------------------------------------------------------------------

 
 
(11)           the accretion or amortization of original issue discount and the
write up of Indebtedness in accordance with purchase accounting;
 
(12)           Contribution Indebtedness;
 
(13)           Indebtedness arising from agreements of any Issuer or a
Restricted Subsidiary providing for and to the extent of indemnification,
adjustment of purchase price or similar obligations, in each case, incurred or
assumed in connection with the disposition or acquisition of any business,
assets or a Subsidiary, other than Guarantees of Indebtedness incurred by any
Person acquiring all or any portion of such business, assets or a Subsidiary for
the purpose of financing such acquisition; and
 
(14)           Indebtedness from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within 10 business days of its incurrence.
 
For purposes of determining compliance with this Section 4.10, any Indebtedness
under Credit Facilities outstanding on the Issue Date shall be deemed to have
been incurred pursuant to clause (2) above and, in the event that an item of
proposed Indebtedness (other than any Indebtedness initially deemed on the Issue
Date to be incurred under clause (2) above) (a) meets the criteria of more than
one of the categories of Permitted Debt described in clauses (1) through (14)
above or (b) is entitled to be incurred pursuant to the first paragraph of this
Section 4.10, the Company shall be permitted to classify and from time to time
to reclassify such item of Indebtedness in any manner that complies with this
covenant.  Once any item of Indebtedness is so reclassified, it shall no longer
be deemed outstanding under the category of Permitted Debt, where initially
incurred or previously reclassified.  For avoidance of doubt, Indebtedness
incurred pursuant to a single agreement, instrument, program, facility or line
of credit may be classified as Indebtedness arising in part under one of the
clauses listed above or under the first paragraph of this Section 4.10, and in
part under any one or more of the clauses listed above, to the extent that such
Indebtedness satisfies the criteria for such classification.
 
Section 4.11  
Limitation on Asset Sales.

 
The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, consummate an Asset Sale unless:
 
(1)           the Company or such Restricted Subsidiary receives consideration
at the time of such Asset Sale at least equal to the fair market value of the
assets or Equity Interests issued or sold or otherwise disposed of;
 
(2)           such fair market value is determined by the Board of Directors of
the Company; and
 
(3)           at least 75.0% of the consideration therefor received by the
Company or such Restricted Subsidiary is in the form of cash, Cash Equivalents
or readily marketable securities.
 
 
 
-64-

--------------------------------------------------------------------------------

 
 
For purposes of this Section 4.11, each of the following shall be deemed to be
cash:
 
(a)           any liabilities (as shown on the Company’s or such Restricted
Subsidiary’s most recent balance sheet) of the Company or any Restricted
Subsidiary thereof (other than contingent liabilities and liabilities that are
by their terms subordinated to the Notes) that are assumed by the transferee of
any such assets pursuant to a customary novation agreement that releases the
Company or such Restricted Subsidiary from further liability;
 
(b)           any securities, notes or other obligations received by the Company
or any such Restricted Subsidiary from such transferee that are converted by the
recipient thereof into cash, Cash Equivalents or readily marketable securities
within 180 days after receipt thereof (to the extent of the cash, Cash
Equivalents or readily marketable securities received in that conversion);
 
(c)           Productive Assets; and
 
(d)           any Designated Noncash Consideration received by the Issuers or
any Restricted Subsidiary in such Asset Sale having an aggregate fair market
value, taken together with all other Designated Noncash Consideration received
pursuant to this clause (d) that is at that time outstanding, not to exceed the
greater of $500.0 million and 3.0% of Total Assets, with the fair market value
of each item of Designated Noncash Consideration being measured at the time
received and without giving effect to subsequent changes in value.
 
Within 365 days after the receipt of any Net Proceeds from an Asset Sale, the
Company or a Restricted Subsidiary thereof may apply such Net Proceeds at its
option:
 
(1)           to repay or otherwise retire debt under the Credit Facilities or
any other Indebtedness of the Restricted Subsidiaries of the Company (other than
Indebtedness represented by a guarantee of a Restricted Subsidiary of the
Company); or
 
(2)           to invest in Productive Assets; provided that any such amount of
Net Proceeds which the Company or a Restricted Subsidiary thereof has committed
to invest in Productive Assets within 365 days of the applicable Asset Sale may
be invested in Productive Assets within two years of such Asset Sale.
 
The amount of any Net Proceeds received from Asset Sales that are not applied or
invested as provided in the preceding paragraph shall constitute “Excess
Proceeds.” When the aggregate amount of Excess Proceeds exceeds $25.0 million,
the Company shall make an Asset Sale Offer to all Holders and all holders of
other Indebtedness that is of equal priority with the Notes containing
provisions requiring offers to purchase or redeem with the proceeds of sales of
assets to purchase the maximum principal amount of Notes and such other
Indebtedness of equal priority that may be purchased out of the Excess Proceeds,
which amount includes the entire amount of the Net Proceeds.  The offer price in
any Asset Sale Offer shall be payable in cash and equal to 100.0% of the
principal amount of the subject Notes plus accrued and unpaid interest, if any,
to the date of purchase.  If the aggregate principal amount of Notes and such
other Indeb-
 
 
 
-65-

--------------------------------------------------------------------------------

 
 
 
tedness of equal priority tendered into such Asset Sale Offer exceeds the amount
of Excess Proceeds, the Trustee shall select the Notes and such other
Indebtedness of equal priority to be purchased on a pro rata basis.
 
If any Excess Proceeds remain after consummation of an Asset Sale Offer, then
the Company or any Restricted Subsidiary thereof may use such remaining Excess
Proceeds for any purpose not otherwise prohibited by this Indenture.  Upon
completion of any Asset Sale Offer, the amount of Excess Proceeds shall be reset
at zero.
 
In the event that the Company shall be required to commence an offer to Holders
to purchase Notes pursuant to this Section 4.11, it shall follow the procedures
specified in Sections  3.01 through 3.09.
 
Section 4.12  
[Reserved].

 
Section 4.13  
Transactions with Affiliates.

 
The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, make any payment to, or sell, lease, transfer or otherwise dispose of any of
its properties or assets to, or purchase any property or assets from, or enter
into or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate (each, an
“Affiliate Transaction”), unless:
 
(1)           such Affiliate Transaction is on terms, taken as a whole, that are
no less favorable to the Company or the relevant Restricted Subsidiary than
those that would have been obtained in a comparable transaction by the Company
or such Restricted Subsidiary with an unrelated Person; and
 
(2)           the Company delivers to the Trustee:
 
(a)           with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving aggregate consideration given or received by
the Company or any such Restricted Subsidiary in excess of $25.0 million, a
resolution of the Board of Directors of the Company or CCI set forth in an
Officers’ Certificate certifying that such Affiliate Transaction complies with
this Section 4.13 and that such Affiliate Transaction has been approved by a
majority of the members of such Board of Directors; and
 
(b)           with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving aggregate consideration given or received by
the Company or any Restricted Subsidiary in excess of $100.0 million, an opinion
as to the fairness to the Company of such Affiliate Transaction from a financial
point of view issued by an accounting, appraisal or investment banking firm of
national standing.
 
The following items shall not be deemed to be Affiliate Transactions and,
therefore, shall not be subject to the provisions of the prior paragraph:
 
 
 
-66-

--------------------------------------------------------------------------------

 
 
(1)     any existing employment agreement entered into by the Company or any of
its Subsidiaries and any employment agreement entered into by the Company or any
of its Restricted Subsidiaries in the ordinary course of business;
 
(2)     transactions between or among the Company and/or its Restricted
Subsidiaries;
 
(3)     payment of reasonable directors fees to Persons who are not otherwise
Affiliates of the Company and customary indemnification and insurance
arrangements in favor of directors and officers, regardless of affiliation with
the Company or any of its Restricted Subsidiaries;
 
(4)     payment of Management Fees;
 
(5)     Restricted Payments that are permitted by Section 4.07 and Restricted
Investments that are permitted by Section 4.08;
 
(6)     Permitted Investments;
 
(7)     transactions pursuant to, and the performance of, agreements existing on
the Issue Date, as in effect on the Issue Date, or as subsequently modified,
supplemented, or amended, to the extent that any such modifications, supplements
or amendments complied with the applicable provisions of the first paragraph of
this Section 4.13;
 
(8)     the assignment and assumption of contracts (which contracts are entered
into prior to the Issue Date on an arms-length basis in the ordinary course of
business of the relevant Parent), reasonably related to the business of the
Company and the assignment and assumption of which would not result in the
incurrence of any Indebtedness by the Company or any Restricted Subsidiary to a
Restricted Subsidiary by a Parent;
 
(9)     transactions with a Person that is an Affiliate solely as a result of
the fact that the Company or a Restricted Subsidiary controls or otherwise owns
Equity Interests of such Person;
 
(10)   contributions to the equity capital or the issuance and sale of Equity
Interests in the Company; and
 
(11)   any (x) purchases of any class of Indebtedness from, or lending of any
class of Indebtedness to, the Company or any of its Restricted Subsidiaries so
long as the amount of Indebtedness of such class purchased or loaned by such
Affiliates does not exceed 25% of the applicable class of Indebtedness offered
to non-Affiliate investors generally and (y) repurchases, redemptions or other
retirements for value by the Company or any of its Restricted Subsidiaries of
Indebtedness of any class held by any Affiliate of the Company so long as such
repurchase, redemption or other retirement for value is on the same terms as are
made available to investors holding such class of Indebtedness generally and
Affiliates hold no more than 25% of such class of Indebtedness.
 
 
 
-67-

--------------------------------------------------------------------------------

 
 
Section 4.14  
Liens.

 
The Company shall not, directly or indirectly, create, incur, assume or suffer
to exist any Lien of any kind securing Indebtedness, Attributable Debt or trade
payables on any asset of the Company, whether owned on the Issue Date or
thereafter acquired, except Permitted Liens.
 
Section 4.15  
Existence.

 
Subject to, and as permitted under, Article 5, the Company shall do or cause to
be done all things necessary to preserve and keep in full force and effect its
limited liability company existence, and the corporate, partnership or other
existence of each of its Subsidiaries, in accordance with the respective
organizational documents (as the same may be amended from time to time) of the
Company or any such Subsidiary; provided, however, that the Company shall not be
required to preserve or keep the corporate, partnership or other existence of
any of its Subsidiaries (other than Capital Corp if the other Issuer is not then
a corporation), if the Company shall determine that the preservation or keeping
thereof is no longer desirable in the conduct of the business of the Company and
its Subsidiaries, taken as a whole, and that the loss thereof is not adverse in
any material respect to the Company and its Restricted Subsidiaries, taken as a
whole.
 
Section 4.16  
Repurchase at the Option of Holders upon a Change of Control.

 
If a Change of Control Triggering Event occurs, each Holder shall have the right
to require the Issuers to repurchase all or any part (equal to $2,000 or an
integral multiple of $1,000 in excess thereof) of that Holder’s Notes pursuant
to a “Change of Control Offer.”  In the Change of Control Offer, the Issuers
shall offer a “Change of Control Payment” in cash equal to 101% of the aggregate
principal amount of Notes repurchased plus accrued and unpaid interest thereon,
if any, to the date of purchase.
 
Within ten days following any Change of Control Triggering Event, the Issuers
shall mail a notice to each Holder (with a copy to the Trustee) describing the
transaction or transactions that constitute the Change of Control Triggering
Event and stating:
 
(1)           the purchase price and the purchase date, which shall not exceed
30 Business Days from the date such notice is mailed (the “Change of Control
Payment Date”);
 
(2)           that any Note not tendered shall continue to accrue interest;
 
(3)           that, unless the Issuers default in the payment of the Change of
Control Payment, all Notes accepted for payment pursuant to the Change of
Control Offer shall cease to accrue interest after the Change of Control Payment
Date;
 
(4)           that Holders electing to have any Notes purchased pursuant to a
Change of Control Offer shall be required to surrender the Notes, with the form
entitled “Option of Holder to Elect Purchase” on the reverse of the Notes
completed, to the Paying Agent at the address specified in the notice prior to
the close of business on the third Business Day preceding the Change of Control
Payment Date;
 
 
 
-68-

--------------------------------------------------------------------------------

 
 
(5)           that Holders shall be entitled to withdraw their election if the
Paying Agent receives, not later than the close of business on the second
Business Day preceding the Change of Control Payment Date, a facsimile
transmission or letter setting forth the name of the Holder, the principal
amount of Notes delivered for purchase, and a statement that such Holder is
withdrawing his election to have the Notes purchased; and
 
(6)           that Holders whose Notes are being purchased only in part shall be
issued new Notes equal in principal amount to the unpurchased portion of the
Notes surrendered, which unpurchased portion must be equal to $2,000 in
principal amount or an integral multiple of $1,000 in excess thereof.
 
The Issuers shall comply with the requirements of Rule 14e-1 under the Exchange
Act (or any successor rules) and any other securities laws and regulations
thereunder to the extent such laws and regulations are applicable in connection
with the repurchase of the Notes as a result of a Change of Control Triggering
Event.  To the extent that the provisions of any securities laws or regulations
conflict with the provisions of this Section 4.16, the Issuers’ compliance with
such laws and regulations shall not in and of itself cause a breach of their
obligations under this Section 4.16.
 
On the Change of Control Payment Date, the Issuers shall, to the extent lawful:
 
(1)           accept for payment all Notes or portions thereof properly tendered
pursuant to the Change of Control Offer;
 
(2)           deposit with the Paying Agent an amount equal to the Change of
Control Payment in respect of all Notes or portions thereof so tendered; and
 
(3)           deliver or cause to be delivered to the Trustee the Notes so
accepted together with an Officers’ Certificate stating the aggregate principal
amount of Notes or portions thereof being purchased by the Issuers.
 
The Paying Agent shall promptly pay to each Holder of Notes so tendered the
Change of Control Payment for such Notes, and the Trustee shall promptly
authenticate and mail (or cause to be transferred by book entry) to each Holder
a new Note equal in principal amount to any unpurchased portion of the Notes
surrendered, if any; provided that each such new Note shall be in a principal
amount of $2,000 or an integral multiple of $1,000 in excess thereof.  The
Issuers shall publicly announce the results of the Change of Control Offer on or
as soon as practicable after the Change of Control Payment Date.
 
The provisions described above that require the Issuers to make a Change of
Control Offer following a Change of Control Triggering Event shall be applicable
regardless of whether or not any other provisions in this Indenture are
applicable.  Except as described above with respect to a Change of Control
Triggering Event, this Indenture does not contain provisions that permit Holders
to require that the Issuers repurchase or redeem the Notes in the event of a
takeover, recapitalization or similar transaction.
 
 
 
-69-

--------------------------------------------------------------------------------

 
 
Notwithstanding any other provision of this Section 4.16, the Issuers shall not
be required to make a Change of Control Offer upon a Change of Control
Triggering Event if a third party makes the Change of Control Offer in the
manner, at the times and otherwise in compliance with the requirements set forth
in this Indenture applicable to a Change of Control Offer made by the Issuers
and purchases all Notes validly tendered and not withdrawn under such Change of
Control Offer.
 
Section 4.17  
Limitations on Issuances of Guarantees of Indebtedness.

 
The Company shall not permit any of its Restricted Subsidiaries, directly or
indirectly, to Guarantee any other Indebtedness of the Company except in respect
of the Credit Facilities of the Company (the “Guaranteed Indebtedness”) unless:
 
(1)           such Restricted Subsidiary simultaneously executes and delivers a
supplemental indenture providing for the Guarantee (a “Subsidiary Guarantee”) of
the payment of the Notes by such Restricted Subsidiary and
 
(2)           until one year after all the Notes have been paid in full in cash,
such Restricted Subsidiary waives and will not in any manner whatsoever claim or
take the benefit or advantage of, any rights of reimbursement, indemnity or
subrogation or any other rights against the Company or any other Restricted
Subsidiary thereof as a result of any payment by such Restricted Subsidiary
under its Subsidiary Guarantee; provided that this paragraph shall not be
applicable to any Guarantee or any Restricted Subsidiary that existed at the
time such Person became a Restricted Subsidiary and was not incurred in
connection with, or in contemplation of, such Person becoming a Restricted
Subsidiary.
 
If the Guaranteed Indebtedness is subordinated to the Notes, then the Guarantee
of such Guaranteed Indebtedness shall be subordinated to the Subsidiary
Guarantee at least to the extent that the Guaranteed Indebtedness is
subordinated to the Notes.
 
If any Guarantor is released from its obligations on Guaranteed Indebtedness it
shall be automatically released from its obligation with respect to its
Guarantee of the Notes hereunder.
 
Section 4.18  
[Reserved].

 
Section 4.19  
Suspension of Covenants.

 
During any period of time that (a) any Notes have an Investment Grade Rating
from both Rating Agencies and (b) no Default or Event of Default has occurred
and is continuing, the Company and its Restricted Subsidiaries shall not be
subject to the provisions of Sections 4.07, 4.08, 4.09, 4.10, 4.11, 4.13 and
clause (D) of the first paragraph of Section 5.01 (collectively, the “Suspended
Covenants”).
 
If the Company and its Restricted Subsidiaries are not subject to the Suspended
Covenants for any period of time as a result of the previous sentence and,
subsequently, one or both of the Rating Agencies withdraw their ratings or
downgrades the ratings assigned to the
 
 
 
-70-

--------------------------------------------------------------------------------

 
 
 
Notes below the required Investment Grade Ratings or a Default or Event of
Default occurs and is continuing, then the Company and its Restricted
Subsidiaries shall thereafter again be subject to the Suspended Covenants.  The
ability of the Company and its Restricted Subsidiaries to make Restricted
Payments after the time of such withdrawal, downgrade, Default or Event of
Default shall be calculated in accordance with the terms of Section 4.07 as
though such covenant had been in effect during the entire period of time from
the Issue Date.
 
ARTICLE 5 
 
SUCCESSORS
 
Section 5.01  
Merger, Consolidation or Sale of Assets.

 
Neither Issuer may, directly or indirectly:  (1) consolidate or merge with or
into another Person or (2) sell, assign, transfer, convey or otherwise dispose
of all or substantially all of its properties or assets, in one or more related
transactions, to another Person; unless:
 
(A) either:
 
(i)           such Issuer is the surviving Person; or
 
(ii)           the Person formed by or surviving any such consolidation or
merger (if other than such Issuer) or to which such sale, assignment, transfer,
conveyance or other disposition shall have been made is a Person organized or
existing under the laws of the United States, any state thereof or the District
of Columbia, provided that if the Person formed by or surviving any such
consolidation or merger with such Issuer is a limited liability company or a
Person other than a corporation, a corporate co-issuer shall also be an obligor
with respect to the Notes;
 
(B) the Person formed by or surviving any such consolidation or merger (if other
than such Issuer) or the Person to which such sale, assignment, transfer,
conveyance or other disposition shall have been made assumes all the obligations
of such Issuer under the Notes and this Indenture pursuant to agreements
reasonably satisfactory to the Trustee;
 
(C) immediately after such transaction no Default or Event of Default exists;
and
 
(D) such Issuer or the Person formed by or surviving any such consolidation or
merger (if other than such Issuer) will, on the date of such transaction after
giving pro forma effect thereto and any related financing transactions as if the
same had occurred at the beginning of the most recently ended fiscal quarter,
 
(x)           be permitted to incur at least $1.00 of additional Indebtedness
pursuant to the Leverage Ratio test set forth in the first paragraph of Section
4.10; or
 
 
 
-71-

--------------------------------------------------------------------------------

 
 
(y)           have a Leverage Ratio immediately after giving effect to such
consolidation or merger no greater than the Leverage Ratio immediately prior to
such consolidation or merger.
 
In addition, the Company may not, directly or indirectly, lease all or
substantially all of its properties or assets, in one or more related
transactions, to any other Person.  The foregoing clause (D) of this Section
5.01 shall not apply to a sale, assignment, transfer, conveyance or other
disposition of assets between or among the Company and any of its Wholly Owned
Restricted Subsidiaries.
 
Section 5.02  
Successor Corporation Substituted.

 
Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the assets of
either Issuer in accordance with Section 5.01, the successor Person formed by
such consolidation or into which either Issuer is merged or to which such
transfer is made shall succeed to and (except in the case of a lease) be
substituted for, and may exercise every right and power of, such Issuer under
this Indenture with the same effect as if such successor Person had been named
therein as such Issuer, and (except in the case of a lease) such Issuer shall be
released from the obligations under the Notes and this Indenture, except with
respect to any obligations that arise from, or are related to, such transaction.
 
ARTICLE 6 
 
DEFAULTS AND REMEDIES
 
Section 6.01  
Events of Default.

 
Each of the following is an “Event of Default”:
 
(1)           default for 30 consecutive days in the payment when due of
interest on the Notes;
 
(2)           default in payment when due of the principal of or premium, if
any, on the Notes;
 
(3)           failure by the Company or any of its Restricted Subsidiaries to
comply with the provisions of Section 4.16 or 5.01;
 
(4)           failure by the Company or any of its Restricted Subsidiaries for
30 consecutive days after written notice thereof has been given to the Issuers
by the Trustee or to the Issuers and the Trustee by Holders of at least 25% of
the aggregate principal amount of the Notes outstanding to comply with any of
their other covenants or agreements in this Indenture;
 
(5)           default under any mortgage, indenture or instrument under which
there may be issued or by which there may be secured or evidenced any
Indebtedness for mon-
 
 
-72-

--------------------------------------------------------------------------------

 
 
 
ey borrowed by the Company or any of its Restricted Subsidiaries (or the payment
of which is guaranteed by the Company or any of its Subsidiaries) whether such
Indebtedness or guarantee now exists or is created after the Issue Date, if that
default:
 
(a)           is caused by a failure to pay at final stated maturity the
principal amount on such Indebtedness prior to the expiration of the grace
period provided in such Indebtedness on the date of such default (a “Payment
Default”) or
 
(b)           results in the acceleration of such Indebtedness prior to its
express maturity,
 
and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
Payment Default or the maturity of which has been so accelerated, aggregates
$100.0 million or more;


(6)           failure by the Company or any of its Restricted Subsidiaries to
pay final judgments which are non-appealable aggregating in excess of $100.0
million, net of applicable insurance which has not been denied in writing by the
insurer, which judgments are not paid, discharged or stayed for a period of 60
days;
 
(7)           the Company or any of its Significant Subsidiaries pursuant to or
within the meaning of Bankruptcy Law:
 
(a)           commences a voluntary case,
 
(b)           consents to the entry of an order for relief against it in an
involuntary case,
 
(c)           consents to the appointment of a custodian of it or for all or
substantially all of its property, or
 
(d)           makes a general assignment for the benefit of its creditors; or
 
(8)           a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that:
 
(a)           is for relief against the Company or any of its Significant
Subsidiaries in an involuntary case;
 
(b)           appoints a custodian of the Company or any of its Significant
Subsidiaries or for all or substantially all of the property of the Company or
any of its Significant Subsidiaries; or
 
(c)           orders the liquidation of the Company or any of its Significant
Subsidiaries;
 
and the order or decree remains unstayed and in effect for 60 consecutive days.
 
 
 
-73-

--------------------------------------------------------------------------------

 
 
Section 6.02  
Acceleration.

 
In the case of an Event of Default arising from clause (7) or (8) of Section
6.01 with respect to the Company, all outstanding Notes shall become due and
payable immediately without further action or notice.  If any other Event of
Default occurs and is continuing, the Trustee by notice to the Issuers or the
Holders of at least 25% in principal amount of the then outstanding Notes by
notice to the Issuers and the Trustee may declare all the Notes to be due and
payable immediately.  The Holders of a majority in aggregate principal amount of
the Notes then outstanding by written notice to the Trustee may on behalf of all
of the Holders rescind an acceleration and its consequences if the rescission
would not conflict with any judgment or decree and if all existing Events of
Default (except non-payment of principal, interest or premium that has become
due solely because of the acceleration) have been cured or waived.
 
Section 6.03  
Other Remedies.

 
If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal, premium, if any, and
interest on the Notes or to enforce the performance of any provision of the
Notes or this Indenture.
 
The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding.  A delay or omission by
the Trustee or any Holder in exercising any right or remedy accruing upon an
Event of Default shall not impair the right or remedy or constitute a waiver of
or acquiescence in the Event of Default.  All remedies are cumulative to the
extent permitted by law.
 
Section 6.04  
Waiver of Existing Defaults.

 
Holders of not less than a majority in aggregate principal amount of the then
outstanding Notes by notice to the Trustee may on behalf of the Holders of all
of the Notes waive any existing Default or Event of Default and its consequences
hereunder, except a continuing Default or Event of Default in the payment of the
principal of, premium, if any, or interest on, the Notes (including in
connection with an offer to purchase) (provided, however, that the Holders of a
majority in aggregate principal amount of the then outstanding Notes may rescind
an acceleration and its consequences, including any related payment default that
resulted from such acceleration).  Upon any such waiver, such Default shall
cease to exist, and any Event of Default arising therefrom shall be deemed to
have been cured for every purpose of this Indenture; but no such waiver shall
extend to any subsequent or other Default or impair any right consequent
thereon.
 
Section 6.05  
Control by Majority.

 
Holders of a majority in principal amount of the then outstanding Notes may
direct the time, method and place of conducting any proceeding for exercising
any remedy available to the Trustee or exercising any trust or power conferred
on it.  However, the Trustee may refuse to follow any direction that conflicts
with law or this Indenture that the Trustee determines may be prejudicial to the
rights of other Holders or that may involve the Trustee in personal lia-
 
 
 
-74-

--------------------------------------------------------------------------------

 
 
 
bility.  The Trustee may take any other action which it deems proper that is not
inconsistent with any such directive.
 
Section 6.06  
Limitation on Suits.

 
A Holder may pursue a remedy with respect to this Indenture or the Notes only
if:
 
(a) the Holder gives to the Trustee written notice of a continuing Event of
Default;
 
(b) the Holders of at least 25% in principal amount of the then outstanding
Notes make a written request to the Trustee to pursue the remedy;
 
(c) such Holder or Holders of Notes offer and, if requested, provide to the
Trustee indemnity satisfactory to the Trustee against any loss, liability or
expense;
 
(d) the Trustee does not comply with the request within 60 days after receipt of
the request and the offer and, if requested, the provision of indemnity; and
 
(e) during such 60-day period the Holders of a majority in principal amount of
the then outstanding Notes do not give the Trustee a direction inconsistent
with the request.
 
A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over another Holder.
 
Section 6.07  
Rights of Holders of Notes to Receive Payment.

 
Notwithstanding any other provision of this Indenture, the right of any Holder
to receive payment of principal, premium, if any, and interest on any Note, on
or after the respective due dates expressed in such Note (including in
connection with an offer to purchase), or to bring suit for the enforcement of
any such payment on or after such respective dates, shall not be impaired or
affected without the consent of such Holder.
 
Section 6.08  
Collection Suit by Trustee.

 
If an Event of Default specified in Section 6.01(1) or (2) occurs and is
continuing, the Trustee is authorized to recover judgment in its own name and as
trustee of an express trust against the Issuers for the whole amount of
principal of, premium, if any, and interest remaining unpaid on the Notes and
interest on overdue principal and, to the extent lawful, interest and such
further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel.
 
Section 6.09  
Trustee May File Proofs of Claim.

 
The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any
 
 
 
-75-

--------------------------------------------------------------------------------

 
 
 
claim for the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel) and Holders allowed in any judicial
proceedings relative to the Issuers (or any other obligor upon the Notes), their
creditors or their property and shall be entitled and empowered to collect,
receive and distribute any money or other property payable or deliverable on any
such claims and any custodian in any such judicial proceeding is hereby
authorized by each Holder to make such payments to the Trustee, and in the event
that the Trustee shall consent to the making of such payments directly to
Holders, to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 7.07.  To the
extent that the payment of any such compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, and any other amounts due the
Trustee under Section 7.07 out of the estate in any such proceeding, shall be
denied for any reason, payment of the same shall be secured by a Lien on, and
shall be paid out of, any and all distributions, dividends, money, securities
and other properties that the Holders may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise.  Nothing herein contained shall be deemed to authorize
the Trustee to authorize or consent to or accept or adopt on behalf of any
Holder any plan of reorganization, arrangement, adjustment or composition
affecting the Notes or the rights of any Holder, or to authorize the Trustee to
vote in respect of the claim of any Holder in any such proceeding.
 
Section 6.10  
Priorities.

 
If the Trustee collects any money pursuant to this Article 6, it shall pay out
the money in the following order:
 
First:  to the Trustee, its agents and attorneys for amounts due under Section
7.07, including payment of all compensation, expense and liabilities incurred,
and all advances made, by the Trustee and the costs and expenses of collection;
 
Second:  to Holders for amounts due and unpaid on the Notes for principal,
premium, if any, and interest, ratably, without preference or priority of any
kind, according to the amounts due and payable on the Notes for principal,
premium, if any and interest, respectively; and
 
Third:  to the Issuers or to such party as a court of competent jurisdiction
shall direct.
 
The Trustee may fix a record date and payment date for any payment to Holders
pursuant to this Section 6.10.
 
Section 6.11  
Undertaking for Costs.

 
In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in the suit, having due regard to the
merits and
 
 
 
-76-

--------------------------------------------------------------------------------

 
 
 
good faith of the claims or defenses made by the party litigant.  This Section
6.11 does not apply to a suit by the Trustee, a suit by a Holder pursuant to
Section 6.07, or a suit by Holders of more than 10% in principal amount of the
then outstanding Notes.
 
ARTICLE 7 
 
TRUSTEE
 
Section 7.01  
Duties of Trustee.

 
(1)           If an Event of Default has occurred and is continuing, the Trustee
shall exercise such of the rights and powers vested in it by this Indenture, and
use the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.
 
(2)           Except during the continuance of an Event of Default:
 
(a)           the duties of the Trustee shall be determined solely by the
express provisions of this Indenture and the Trustee need perform only those
duties that are specifically set forth in this Indenture and no others, and no
implied covenants or obligations shall be read into this Indenture against the
Trustee; and
 
(b)           in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions required to be
furnished to the Trustee hereunder and conforming to the requirements of this
Indenture.  However, in the case of certificates or opinions specifically
required by any provision hereof to be furnished to it, the Trustee shall
examine such certificates and opinions to determine whether or not they conform
to the requirements of this Indenture (but need not confirm or investigate the
accuracy of any mathematical calculations or other facts stated therein).
 
(3)           The Trustee may not be relieved from liabilities for its own gross
negligent action, its own gross negligent failure to act, or its own willful
misconduct, except that:
 
(a)           this paragraph (3) does not limit the effect of paragraph (2) of
this Section 7.01;
 
(b)           the Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer, unless it is proved that the Trustee was
grossly negligent in ascertaining the pertinent facts; and
 
(c)           the Trustee shall not be liable with respect to any action it
takes or omits to take in good faith in accordance with a direction received by
it pursuant to Section 6.05.
 
 
 
-77-

--------------------------------------------------------------------------------

 
 
(4)           Whether or not therein expressly so provided, every provision of
this Indenture that in any way relates to the Trustee is subject to paragraphs
(1), (2), and (3) of this Section 7.01.
 
(5)           No provision of this Indenture shall require the Trustee to expend
or risk its own funds or incur any liability.  The Trustee shall be under no
obligation to exercise any of its rights and powers under this Indenture at the
request of any Holders, unless such Holder shall have offered to the Trustee
security and indemnity satisfactory to it against any loss, liability, claim,
damage or expense.
 
(6)           The Trustee shall not be liable for interest on any money received
by it except as the Trustee may agree in writing with the Issuers.  Money held
in trust by the Trustee need not be segregated from other funds except to the
extent required by law.
 
(7)           The Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture or
other paper or documents.
 
Section 7.02  
Rights of Trustee.

 
(1)           The Trustee may conclusively rely and shall be protected in acting
or refraining from acting upon any document (whether in its original or
facsimile form) believed by it to be genuine and to have been signed or
presented by the proper Person.  The Trustee need not investigate any fact or
matter stated in the document.
 
(2)           Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or an Opinion of Counsel or both.  The Trustee shall not
be liable for any action it takes or omits to take in good faith in reliance on
such Officers’ Certificate or Opinion of Counsel.  The Trustee may consult with
counsel of its own selection and the written advice or opinion of such counsel
or any Opinion of Counsel shall be full and complete authorization and
protection from liability in respect of any action taken, suffered or omitted by
it hereunder in good faith and in reliance thereon.
 
(3)           The Trustee may act through its attorneys and agents and shall not
be responsible for the misconduct or negligence of any agent appointed with due
care.
 
(4)           The Trustee shall not be liable for any action it takes or omits
to take in good faith that it believes to be authorized or within the rights or
powers conferred upon it by this Indenture.
 
(5)           Unless otherwise specifically provided in this Indenture, any
demand, request, direction or notice from either of the Issuers shall be
sufficient if signed by an Officer of such Issuer.
 
(6)           The Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of Holder unless such
 
 
 
-78-

--------------------------------------------------------------------------------

 
 
 
Holder shall have offered to the Trustee security or indemnity satisfactory to
it against the costs, expenses and liabilities that might be incurred by it in
compliance with such request or direction.
 
(7)           The Trustee shall not be charged with knowledge of any Default or
Event of Default unless either (a) a Responsible Officer of the Trustee shall
have actual knowledge of such Default or Event of Default or (b) written notice
of such Default or Event of Default shall have been given to and received at the
Corporate Trust Office of the Trustee by the Issuers or any Holder and such
notice references the Notes and this Indenture.
 
(8)           The Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document, but the
Trustee, in its discretion, may make such further inquiry or investigation into
such facts or matters as it may see fit, and, if the Trustee shall determine to
make such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Issuers, personally or by agent or attorney
at the sole cost of the Issuers and shall incur no liability or additional
liability of any kind by reason of such inquiry or investigation.
 
(9)           In no event shall the Trustee be responsible or liable for
special, indirect, or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.
 
(10)         The rights, privileges, protections, immunities and benefits given
to the Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder.
 
(11)         The Trustee may request that the Issuers deliver certificates
setting forth the names of individuals and/or titles of officers authorized at
such time to take specified actions pursuant to this Indenture.
 
Section 7.03  
Individual Rights of Trustee.

 
The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Issuers or any Affiliate of the
Issuers with the same rights it would have if it were not Trustee.  However, in
the event that the Trustee acquires any conflicting interest, it must eliminate
such conflict within 90 days and apply to the SEC for permission to continue as
trustee or resign.  Any Agent may do the same with like rights and duties.  The
Trustee is also subject to Sections 7.10 and 7.11.
 
Section 7.04  
Trustee’s Disclaimer.

 
The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Notes, it shall not be accountable
for the Issuers’ use of the proceeds from the Notes or any money paid to the
Issuers or upon the Issuers’ direction under any provision of this Indenture, it
shall not be responsible for the use or application of any
 
 
 
-79-

--------------------------------------------------------------------------------

 
 
 
money received by any Paying Agent other than the Trustee, and it shall not be
responsible for any statement or recital herein or any statement in the Notes or
any other document in connection with the sale of the Notes or pursuant to this
Indenture other than its certificate of authentication.
 
Section 7.05  
Notice of Defaults.

 
If a Default or Event of Default occurs and is continuing and if it is known to
a Responsible Officer of the Trustee, the Trustee shall mail to Holders a notice
of the Default or Event of Default within 90 days after the Trustee acquires
knowledge thereof.  Except in the case of a Default or Event of Default in
payment of principal of, premium, if any, or interest on any Note, the Trustee
may withhold the notice if and so long as a committee of its Responsible
Officers in good faith determines that withholding the notice is in the
interests of Holders.
 
Section 7.06  
Reports by Trustee to Holders.

 
By March 15th of each year, and for so long as any Notes remain outstanding, the
Trustee shall mail to Holders a brief report dated as of such reporting date
that complies with TIA § 313(a) (but if no event described in TIA § 313(a) has
occurred within the twelve months preceding the reporting date, no report need
be transmitted).  The Trustee also shall comply with TIA § 313(b)(2).  The
Trustee shall also transmit by mail all reports as required by TIA § 313(c).
 
A copy of each report at the time of its mailing to Holders shall be mailed to
the Company and filed with the SEC and each stock exchange on which the Notes
are listed in accordance with TIA § 313(d).  The Issuers shall promptly notify
the Trustee when the Notes are listed or delisted on any stock exchange.
 
Section 7.07  
Compensation and Indemnity.

 
The Issuers shall pay to the Trustee from time to time compensation as agreed
upon in writing for its acceptance of this Indenture and services
hereunder.  The Trustee’s compensation shall not be limited by any law on
compensation of a trustee of an express trust.  The Issuers shall reimburse the
Trustee promptly upon request for all disbursements, advances and expenses
incurred or made by it in addition to the compensation for its services.  Such
expenses shall include the reasonable compensation, disbursements and expenses
of the Trustee’s agents and counsel.
 
The Issuers and the Parent Guarantor shall, jointly and severally, indemnify the
Trustee and any predecessor trustee against any and all losses, liabilities,
claims, damages or expenses (including reasonable legal fees and expenses)
including taxes (other than taxes based upon, measured by or determined by the
income of the Trustee) incurred by it arising out of or in connection with the
acceptance or administration of its duties under this Indenture, including the
costs and expenses of enforcing this Indenture against the Issuers (including
this Section 7.07) and defending itself against any claim (whether asserted by
the Issuers or any Holder or any other person) or liability in connection with
the exercise or performance of any of its powers or duties hereunder, except to
the extent any such loss, damage, claim, liability or expense determined to have
been caused by its own gross negligence or willful misconduct.  The Trustee
shall notify the Issuers promptly of any claim for which it may seek indemnity
of which a Responsible Of-
 
 
-80-

--------------------------------------------------------------------------------

 
 
 
ficer has received written notice.  Failure by the Trustee to so notify the
Issuers shall not relieve the Issuers of their obligations hereunder.  The
Issuers shall defend the claim and the Trustee shall cooperate in the
defense.  The Trustee may have separate counsel and the Issuers shall pay the
reasonable fees and expenses of such counsel.  The Issuers need not pay for any
settlement made without their consent, which consent shall not be unreasonably
withheld.
 
The obligations of the Issuers in this Section 7.07 shall survive resignation or
removal of the Trustee and the satisfaction, discharge or termination of this
Indenture.
 
To secure the Issuers’ payment obligations in this Section 7.07, the Trustee
shall have a Lien prior to the Notes on all money or property held or collected
by the Trustee, except  such money or property held in trust by the Trustee to
pay the principal of and interest on any Notes.  Such Lien shall survive the
resignation or removal of the Trustee and the satisfaction and discharge of this
Indenture.
 
When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(7) or (8) occurs, the expenses and the compensation
for the services (including the fees and expenses of its agents and counsel) are
intended to constitute expenses of administration under any Bankruptcy Law.
 
The Trustee shall comply with the provisions of TIA § 313(b)(2) to the extent
applicable.
 
Section 7.08  
Replacement of the Trustee.

 
A resignation or removal of the Trustee and appointment of a successor Trustee
shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 7.08.
 
The Trustee may resign in writing at any time and be discharged from the trust
hereby created by so notifying the Issuers.  The Holders of a majority in
principal amount of the then outstanding Notes may remove the Trustee by so
notifying the Trustee and the Issuers in writing.  The Issuers may remove the
Trustee if:
 
(a) the Trustee fails to comply with Section 7.10;
 
(b) the Trustee is adjudged as bankrupt or as insolvent or an order for relief
is entered with respect to the Trustee under any Bankruptcy Law;
 
(c) a custodian or public officer takes charge of the Trustee or its property;
or
 
(d) the Trustee becomes incapable of acting.
 
If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Issuers shall promptly appoint a successor
Trustee.  Within one year after the successor Trustee takes office, the Holders
of a majority in principal amount of the then out-
 
 
 
-81-

--------------------------------------------------------------------------------

 
 
 
standing Notes may appoint a successor Trustee to replace the successor Trustee
appointed by the Issuers.
 
If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Issuers or the Holders
of at least 10% in principal amount of the then outstanding Notes may petition
at the expense of the Issuers any court of competent jurisdiction for the
appointment of a successor Trustee.
 
If the Trustee, after written request by any Holder who has been a Holder for at
least six months, fails to comply with Section 7.10, such Holder may petition
any court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.
 
A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuers.  Thereupon, the resignation or removal of
the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture.  The
successor Trustee shall mail a notice of its succession to Holders.  The
retiring Trustee shall promptly transfer all property held by it as Trustee to
the successor Trustee; provided all sums owing to the Trustee hereunder have
been paid and subject to the Lien provided for in Section 7.07.  Notwithstanding
replacement of the Trustee pursuant to this Section 7.08, the Issuers’
obligations under Section 7.07 shall continue for the benefit of the retiring
Trustee.
 
Section 7.09  
Successor Trustee by Merger, etc.

 
If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act shall be the successor Trustee.
 
Section 7.10  
Eligibility; Disqualification.

 
There shall at all times be a Trustee hereunder that is a corporation organized
and doing business under the laws of the United States of America or of any
state thereof that is authorized under such laws to exercise corporate trustee
power, that is subject to supervision or examination by federal or state
authorities and that has a combined capital and surplus of at least $100.0
million as set forth in its most recent published annual report of condition.
 
This Indenture shall always have a Trustee who satisfies the requirements of TIA
§§ 310(a)(1), (2) and (5).  The Trustee is subject to TIA § 310(b).
 
Section 7.11  
Preferential Collection of Claims Against the Issuers.

 
The Trustee is subject to TIA § 311(a), excluding any creditor relationship
listed in TIA § 311(b).  A Trustee who has resigned or been removed shall be
subject to TIA § 311(a) to the extent indicated therein.
 
 
 
-82-

--------------------------------------------------------------------------------

 
 
ARTICLE 8  
 
LEGAL DEFEASANCE AND COVENANT DEFEASANCE
 
Section 8.01  
Option to Effect Legal Defeasance or Covenant Defeasance.

 
The Issuers may, at the option of their respective boards of directors or the
Board of Directors of CCI evidenced by a resolution set forth in an Officers’
Certificate of each of the Issuers, at any time, elect to have either Section
8.02 or 8.03 applied to all outstanding Notes upon compliance with the
conditions set forth below in this Article 8.
 
Section 8.02  
Legal Defeasance and Discharge.

 
Upon the Issuers’ exercise under Section 8.01 of the option applicable to this
Section 8.02, the Issuers shall, subject to the satisfaction of the conditions
set forth in Section 8.04, be deemed to have been discharged from their
obligations with respect to all outstanding Notes on the date the conditions set
forth below are satisfied (hereinafter, “Legal Defeasance”).  For this purpose,
Legal Defeasance means that the Issuers shall be deemed to have paid and
discharged the entire Indebtedness represented by the outstanding Notes, which
shall thereafter be deemed to be “outstanding” only for the purposes of Section
8.05 and the other Sections of this Indenture referred to in (a) and (b) below,
and to have satisfied all their other obligations under such Notes and this
Indenture (and the Trustee, on demand of and at the expense of the Issuers,
shall execute proper instruments acknowledging the same), except for the
following provisions which shall survive until otherwise terminated or
discharged hereunder:
 
(a) the rights of Holders of outstanding Notes to receive payments in respect of
the principal of, premium, if any, and interest on such Notes when such payments
are due from the trust referred to below;
 
(b) the Issuers’ obligations with respect to the Notes concerning issuing
temporary Notes, registration of Notes, mutilated, destroyed, lost or stolen
Notes and the maintenance of an office or agency for payment and money for
security payments held in trust;
 
(c) the rights, powers, trusts, duties and immunities of the Trustee and the
Issuers’ obligations in connection therewith; and
 
(d) the Legal Defeasance provisions of this Indenture;
 
Subject to compliance with this Article 8, the Issuers may exercise their option
under this Section 8.02 notwithstanding the prior exercise of their option under
Section 8.03.
 
Section 8.03  
Covenant Defeasance.

 
Upon the Issuers’ exercise under Section 8.01 of the option applicable to this
Section 8.03, the Issuers shall, subject to the satisfaction of the conditions
set forth in Section 8.04, be released from their obligations under the
covenants contained in Article 5 and Sections 4.03,
 
 
 
-83-

--------------------------------------------------------------------------------

 
 
 
4.07, 4.08, 4.09, 4.10, 4.11, 4.13, 4.14, 4.16, 4.17 and 4.19 with respect to
the outstanding Notes on and after the date the conditions set forth in Section
8.04 are satisfied (hereinafter, “Covenant Defeasance”), and the Notes shall
thereafter be deemed not “outstanding” for the purposes of any direction,
waiver, consent or declaration or act of Holders (and the consequences of any
thereof) in connection with such covenants, but shall continue to be deemed
“outstanding” for all other purposes hereunder (it being understood that such
Notes shall not be deemed outstanding for accounting purposes).  For this
purpose, Covenant Defeasance means that, with respect to the outstanding Notes,
the Issuers may omit to comply with and shall have no liability in respect of
any term, condition or limitation set forth in any such covenant, whether
directly or indirectly, by reason of any reference elsewhere herein to any such
covenant or by reason of any reference in any such covenant to any other
provision herein or in any other document and such omission to comply shall not
constitute a Default or an Event of Default under Section 6.01, but, except as
specified above, the remainder of this Indenture and such Notes shall be
unaffected thereby.  In addition, upon the Issuers’ exercise under Section 8.01
of the option applicable to this Section 8.03, subject to the satisfaction of
the conditions set forth in Section 8.04, Sections 6.01(3) through 6.01(6) shall
not constitute Events of Default.
 
Section 8.04  
Conditions to Legal or Covenant Defeasance.

 
In order to exercise either Legal Defeasance pursuant to Section 8.02 or
Covenant Defeasance pursuant to Section 8.03, the following conditions must be
met:
 
(1)           the Issuers must irrevocably deposit or cause to be deposited with
the Trustee, in trust, for the benefit of the Holders, cash in U.S. dollars,
non-callable Government Securities, or a combination thereof, in such amounts as
are expected to be sufficient, in the opinion of a nationally recognized firm of
independent public accountants, to pay the principal of, premium, if any, and
interest on the outstanding Notes on the stated maturity or on the applicable
redemption date, as the case may be, and the Issuers must specify whether the
Notes are being defeased to maturity or to a particular redemption date;
 
(2)           in the case of Legal Defeasance, the Issuers shall have delivered
to the Trustee an Opinion of Counsel reasonably acceptable to the Trustee
confirming that
 
(a)           the Issuers have received from, or there has been published by,
the Internal Revenue Service a ruling or
 
(b)           since the Issue Date, there has been a change in the applicable
federal income tax law,
 
in either case to the effect that, and based thereon such Opinion of Counsel
shall confirm that, the Holders of the outstanding Notes will not recognize
income, gain or loss for federal income tax purposes as a result of such Legal
Defeasance and will be subject to federal income tax on the same amounts, in the
same manner and at the same times as would have been the case if such Legal
Defeasance had not occurred;
 
 
 
-84-

--------------------------------------------------------------------------------

 
 
(3)           in the case of Covenant Defeasance, the Issuers shall have
delivered to the Trustee an Opinion of Counsel reasonably acceptable to the
Trustee confirming that the Holders of the outstanding Notes will not recognize
income, gain or loss for federal income tax purposes as a result of such
Covenant Defeasance and will be subject to federal income tax on the same
amounts, in the same manner and at the same times as would have been the case if
such Covenant Defeasance had not occurred;
 
(4)           no Default or Event of Default shall have occurred and be
continuing (on the date of such deposit (other than resulting from the borrowing
of funds to be applied to such deposit and the grant of any Lien securing such
borrowing)):
 
(5)           such Legal Defeasance or Covenant Defeasance will not result in a
breach or violation of, or constitute a default under any material agreement or
instrument (other than this Indenture) to which the Company or any of its
Restricted Subsidiaries is a party or by which the Company or any of its
Restricted Subsidiaries is bound;
 
(6)           the Issuers must deliver to the Trustee an Officers’ Certificate
stating that the deposit was not made by the Issuers with the intent of
preferring Holders over the other creditors of the Issuers with the intent of
defeating, hindering, delaying or defrauding creditors of the Issuers or others;
and
 
(7)           the Issuers must deliver to the Trustee an Officers’ Certificate
and an Opinion of Counsel, each stating that all conditions precedent relating
to the Legal Defeasance or the Covenant Defeasance have been complied with.
 
Notwithstanding the foregoing, the Opinion of Counsel required by clause (2)
above with respect to a Legal Defeasance need not be delivered if all Notes not
theretofore delivered to the Trustee for cancellation,
 
(a) have become due and payable or
 
(b) will become due and payable on the maturity date within one year, by their
terms or under arrangements satisfactory to the Trustee for the giving of notice
of redemption by the Trustee in the name, and at the expense, of the Issuers.
 
Section 8.05  
Deposited Money and Government Securities

 
to Be Held in Trust; Other Miscellaneous Provisions.

 
Subject to Section 8.06, all money and non-callable Government Securities
(including the proceeds thereof) deposited with the Trustee (or other qualifying
trustee, collectively for purposes of this Section 8.05, the “Trustee”) pursuant
to Section 8.04 in respect of the outstanding Notes shall be held in trust and
applied by the Trustee, in accordance with the provisions of the Notes and this
Indenture, to the payment, either directly or through any Paying Agent
(including the Issuers acting as Paying Agent) as the Trustee may determine, to
Holders of all sums due and to become due thereon in respect of principal,
premium, if any, and interest, but such money need not be segregated from other
funds except to the extent required by law.
 
 
 
-85-

--------------------------------------------------------------------------------

 
 
The Issuers shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or non-callable Government
Securities deposited pursuant to Section 8.04 or the principal and interest
received in respect thereof other than any such tax, fee or other charge which
by law is for the account of the Holders of the outstanding Notes.
 
Anything in this Article 8 to the contrary notwithstanding, the Trustee shall
deliver or pay to the Issuers from time to time upon the request of the Issuers
any money or non-callable Government Securities held by it as provided in
Section 8.04 which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee (which may be the opinion delivered under Section
8.04(1)), are in excess of the amount thereof that would then be required to be
deposited to effect an equivalent Legal Defeasance or Covenant Defeasance.
 
Section 8.06  
Repayment to Issuers.

 
Any money deposited with the Trustee or any Paying Agent, or then held by the
Issuers, in trust for the payment of the principal of, premium, if any, or
interest on any Note and remaining unclaimed for two years after such principal,
and premium, if any, or interest has become due and payable shall be paid to the
Issuers on their request or (if then held by the Issuers) shall be discharged
from such trust; and the Holder of such Note shall thereafter look only to the
Issuers for payment thereof, and all liability of the Trustee or such Paying
Agent with respect to such trust money, and all liability of the Issuers as
trustee thereof, shall thereupon cease; provided, however, that the Trustee or
such Paying Agent, before being required to make any such repayment, may at the
expense of the Issuers cause to be published once, in The New York Times and The
Wall Street Journal (national edition), notice that such money remains unclaimed
and that, after a date specified therein, which shall not be less than 30 days
from the date of such notification or publication, any unclaimed balance of such
money then remaining shall be repaid to the Issuers.
 
Section 8.07  
Reinstatement.

 
If the Trustee or Paying Agent is unable to apply any United States dollars or
non-callable Government Securities in accordance with Section 8.02 or 8.03, as
the case may be, by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, then
the Issuers’ obligations under this Indenture and the Notes, shall be revived
and reinstated as though no deposit had occurred pursuant to Section 8.02 or
8.03 until such time as the Trustee or Paying Agent is permitted to apply all
such money in accordance with Section 8.02 or 8.03, as the case may be;
provided, however, that, if the Issuers make any payment of principal of,
premium, if any, or interest on any Note following the reinstatement of their
obligations, the Issuers shall be subrogated to the rights of Holders to receive
such payment from the money held by the Trustee or Paying Agent.
 
 
 
-86-

--------------------------------------------------------------------------------

 
 
ARTICLE 9  
 
AMENDMENT, SUPPLEMENT AND WAIVER
 
Section 9.01  
Without Consent of Holders of Notes.

 
Notwithstanding Section 9.02 of this Indenture, the Issuers and the Trustee may
amend or supplement this Indenture or the Notes without the consent of any
Holder of a Note:
 
(1)            to cure any ambiguity, mistake, defect or inconsistency;
 
(2)           to provide for uncertificated Notes in addition to or in place of
certificated Notes;
 
(3)           to provide for or confirm the issuance of Additional Notes or the
Exchange Notes;
 
(4)           to provide for the assumption of the Issuers’ and any Parent’s
obligations to Holders in the case of a merger or consolidation or sale of all
or substantially all of the assets of the Issuers pursuant to Article 5;
 
(5)           to make any change that would provide any additional rights or
benefits to Holders or that does not adversely affect the legal rights under
this Indenture of any such Holder;
 
(6)           to comply with requirements of the SEC in order to effect or
maintain the qualification of this Indenture under the TIA or otherwise as
necessary to comply with applicable law; or
 
(7)           to conform this Indenture or the Notes to the “Description of
Notes” section of the Offering Memorandum.
 
Upon the request of the Issuers accompanied by a resolution of their respective
boards of directors or the Board of Directors of CCI authorizing the execution
of any such amended or supplemental indenture, and upon receipt by the Trustee
an Officers’ Certificate and an Opinion of Counsel pursuant to Section 9.06, the
Trustee shall join with the issuers in the execution of any amended or
supplemental indenture authorized or permitted by the terms of this Indenture
and to make any further appropriate agreements and stipulations that may be
therein contained, but the Trustee shall not be obligated to enter into such
amended or supplemental indenture that affects its own rights, duties or
immunities under this Indenture or otherwise.
 
Section 9.02  
With Consent of Holders of Notes.

 
Except as provided below in this Section 9.02, this Indenture (including
Sections 4.11 and 4.16) or the Notes may be amended or supplemented with the
consent of the Holders of at least a majority in aggregate principal amount of
the Notes then outstanding (including, without limitation, consents obtained in
connection with a purchase of, or a tender offer or exchange
 
 
 
-87-

--------------------------------------------------------------------------------

 
 
offer for, Notes) and, subject to Sections 6.04 and 6.07, any existing Default
or compliance with any provision of this Indenture or the Notes may be waived,
including by way of amendment, with the consent of the Holders of a majority in
aggregate principal amount of the Notes then outstanding (including, without
limitation, consents obtained in connection with a purchase of, or a tender
offer or exchange offer for, Notes).  Section 2.08 shall determine which Notes
are considered to be “outstanding” for purposes of this Section 9.02.
 
Upon the request of the Issuers accompanied by a resolution of their respective
boards of directors or the Board of Directors of CCI authorizing the execution
of any such amended or supplemental indenture, and upon the filing with the
Trustee of evidence satisfactory to the Trustee of the consent of the Holders of
Notes as aforesaid, and upon receipt by the Trustee of an Officers’ Certificate
and an Opinion of Counsel pursuant to Section 9.06, the Trustee shall join with
the Issuers in the execution of such amended or supplemental indenture unless
such amended or supplemental indenture directly affects the Trustee’s own
rights, duties or immunities under this Indenture or otherwise, in which case
the Trustee may in its discretion, but shall not be obligated to, enter into
such amended or supplemental indenture.
 
It shall not be necessary for the consent of the Holders of Notes under this
Section 9.02 to approve the particular form of any proposed amendment or waiver,
but it shall be sufficient if such consent approves the substance thereof.
 
After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Issuers shall mail to the Holders affected thereby a notice
briefly describing the amendment, supplement or waiver.  Any failure of the
Issuers to mail such notice, or any defect therein, shall not, however, in any
way impair or affect the validity of any such amended or supplemental indenture
or waiver.  Subject to Sections 6.04 and 6.07, the Holders of a majority in
aggregate principal amount of the Notes then outstanding may waive compliance in
a particular instance by the Issuers with any provision of this Indenture or the
Notes.  However, without the consent of each Holder affected, an amendment,
supplement or waiver under this Section 9.02 may not (with respect to any Notes
held by a non-consenting Holder):
 
(1)           reduce the principal amount of Notes whose Holders must consent to
an amendment, supplement or waiver;
 
(2)           reduce the principal of or change the fixed maturity of any Note
or alter the payment provisions with respect to the redemption of the Notes
(other than provisions relating to Sections 4.11 and 4.16);
 
(3)           reduce the rate of or extend the time for payment of interest on
any Note;
 
(4)           waive a Default or Event of Default in the payment of principal
of, or premium, if any, or interest on the Notes (except a rescission of
acceleration of the Notes by the Holders of at least a majority in aggregate
principal amount of the Notes and a waiver of the payment default that resulted
from such acceleration);
 
(5)           make any Note payable in money other than that stated in the
Notes;
 
 
 
-88-

--------------------------------------------------------------------------------

 
 
(6)           make any change in the provisions of this Indenture relating to
waivers of past Defaults or the rights of Holders to receive payments of
principal of, or premium, if any, or interest on the Notes;
 
(7)           waive a redemption payment with respect to any Note (other than a
payment required by Section 4.11 or 4.16); or
 
(8)           make any change in this Section 9.02.
 
Section 9.03  
Compliance with Trust Indenture Act.

 
Every amendment or supplement to this Indenture or the Notes shall be set forth
in a amended or supplemental indenture that complies with the TIA as then in
effect.
 
Section 9.04  
Revocation and Effect of Consents.

 
Until an amendment, supplement or waiver becomes effective, a consent thereto by
a Holder is a continuing consent by the Holder and every subsequent Holder of a
Note or portion of a Note that evidences the same debt as the consenting
Holder’s Note, even if notation of the consent is not made on any
Note.  However, any such Holder or subsequent Holder may revoke the consent as
to its Note if the Trustee receives written notice of revocation before the date
the waiver, supplement or amendment becomes effective.  An amendment, supplement
or waiver becomes effective in accordance with its terms and thereafter binds
every Holder.
 
Section 9.05  
Notation on or Exchange of Notes.

 
The Trustee may place an appropriate notation about an amendment, supplement or
waiver on any Note thereafter authenticated.  The Issuers in exchange for all
Notes may issue and the Trustee shall, upon receipt of an Authentication Order,
authenticate new Notes that reflect the amendment, supplement or waiver.
 
Failure to make the appropriate notation or issue a new Note shall not affect
the validity and effect of such amendment, supplement or waiver.
 
Section 9.06  
Trustee to Sign Amendments, etc.

 
The Trustee shall sign any amended or supplemental indenture authorized pursuant
to this Article 9 if the amendment or supplement does not adversely affect the
rights, duties, liabilities or immunities of the Trustee.  The Issuers may not
sign an amendment or supplemental Indenture until their respective boards of
directors approve it.  In executing any amended or supplemental indenture, the
Trustee shall be provided with and (subject to Section 7.01) shall be fully
protected in relying upon, in addition to the documents required by Section
11.04, an Officers’ Certificate and an Opinion of Counsel, in each case from
each of the Issuers, stating that the execution of such amended or supplemental
indenture is authorized or permitted by this Indenture.
 
 
 
-89-

--------------------------------------------------------------------------------

 
 
ARTICLE 10 
 
GUARANTEE
 
Section 10.01  
Guarantee.

 
(a) To the extent applicable, each Guarantor hereby jointly and severally,
irrevocably and unconditionally guarantees, as a primary obligor and not merely
as a surety, to each Holder and to the Trustee (i) the full and punctual payment
when due, whether at Stated Maturity, by acceleration, by redemption or
otherwise, of all obligations of the Issuers under this Indenture (including
obligations to the Trustee) and the Notes, whether for payment of principal of,
premium, if any, or interest on in respect of the Notes and all other monetary
obligations of the Issuers under this Indenture and the Notes and (ii) the full
and punctual performance within applicable grace periods of all other
obligations of the Issuers whether for fees, expenses, indemnification or
otherwise under this Indenture and the Notes (all the foregoing being
hereinafter collectively called the “Guaranteed Obligations”).  Each Guarantor
further agrees that the Guaranteed Obligations may be extended or renewed, in
whole or in part, without notice or further assent from any Guarantor, and that
each Guarantor shall remain bound under this Article 10 notwithstanding any
extension or renewal of any Guaranteed Obligation.
 
(b) To the extent applicable, each Guarantor waives presentation to, demand of
payment from and protest to the Issuers of any of the Guaranteed Obligations and
also waives notice of protest for nonpayment.  Each Guarantor waives notice of
any default under the Notes or the Guaranteed Obligations.  The obligations of
each Guarantor hereunder shall not be affected by (i) the failure of any Holder
or the Trustee to assert any claim or demand or to enforce any right or remedy
against the Issuers or any other Person under this Indenture, the Notes or any
other agreement or otherwise; (ii) any extension or renewal of this Indenture,
the Notes or any other agreement; (iii) any rescission, waiver, amendment or
modification of any of the terms or provisions of this Indenture, the Notes or
any other agreement; (iv) the failure of any Holder or Trustee to exercise any
right or remedy against any other guarantor of the Guaranteed Obligations; or
(v) any change in the ownership of each Guarantor, except as provided in Section
10.02(b) or Section 10.02(c). Each Guarantor hereby waives any right to which it
may be entitled to have its obligations hereunder divided among the Guarantors,
such that such Guarantor’s obligations would be less than the full amount
claimed.
 
(c) Each Guarantor hereby waives any right to which it may be entitled to have
the assets of the Issuers first be used and depleted as payment of the Issuers’
or such Guarantor’s obligations hereunder prior to any amounts being claimed
from or paid by such Guarantor hereunder.  Each Guarantor hereby waives any
right to which it may be entitled to require that the Issuer be sued prior to an
action being initiated against such Guarantor.
 
(d) Each Guarantor further agrees that its Guarantee herein constitutes a
guarantee of payment when due (and not a guarantee of collection) and waives any
right to require that any resort be had by any holder or the Trustee to any
security held for payment of the Guaranteed Obligations.
 
 
 
-90-

--------------------------------------------------------------------------------

 
 
(e) The Note Guarantee of each Guarantor is, to the extent and in the manner set
forth in Article 10, equal in right of payment to all existing and future pari
passu Indebtedness, senior in right of payment to all existing and future
subordinated Indebtedness of the Issuers and subordinated and subject in right
of payment to the prior payment in full of the principal of and premium, if any,
and interest on all secured Indebtedness of the relevant Guarantor and is made
subject to such provisions of this Indenture.
 
(f) Except as expressly set forth in Sections 8.02, 10.02 and 10.06, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense of setoff, counterclaim, recoupment or termination whatsoever or
by reason of the invalidity, illegality or unenforceability of the Guaranteed
Obligations or otherwise.  Without limiting the generality of the foregoing, the
obligations of each Guarantor herein shall not be discharged or impaired or
otherwise affected by the failure of any holder or the Trustee to assert any
claim or demand or to enforce any remedy under this Indenture, the Notes or any
other agreement, by any waiver or modification of any thereof, by any default,
failure or delay, willful or otherwise, in the performance of the obligations,
or by any other act or thing or omission or delay to do any other act or thing
which may or might in any manner or to any extent vary the risk of any Guarantor
or would otherwise operate as a discharge of any Guarantor as a matter of law or
equity.
 
(g) Each Guarantor agrees that its Note Guarantee shall remain in full force and
effect until payment in full of all the Guaranteed Obligations.  Each Guarantor
further agrees that its Guarantee herein shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
principal of or interest on any Guaranteed Obligation is rescinded or must
otherwise be restored by any holder or the Trustee upon the bankruptcy or
reorganization of the Issuers or otherwise.
 
(h) In furtherance of the foregoing and not in limitation of any other right
which any Holder or the Trustee has at law or in equity against any Guarantor by
virtue hereof, upon the failure of the Issuers to pay the principal of or
interest on any Guaranteed Obligation when and as the same shall become due,
whether at maturity, by acceleration, by redemption or otherwise, or to perform
or comply with any other Guaranteed Obligation, each Guarantor hereby promises
to and shall, upon receipt of written demand by the Trustee, forthwith pay, or
cause to be paid, in cash, to the Holders or the Trustee an amount equal to the
sum of (i) the unpaid principal amount of such Guaranteed Obligations, (ii)
accrued and unpaid interest on such Guaranteed Obligations (but only to the
extent not prohibited by applicable law) and (iii) all other monetary
obligations of the Issuers to Holders and the Trustee.
 
(i) Each Guarantor agrees that it shall not be entitled to any right of
subrogation in relation to Holders in respect of any Guaranteed Obligations
guaranteed hereby until payment in full of all Guaranteed Obligations.  Each
Guarantor further agrees that, as between it, on the one hand, and Holders and
the Trustee, on the other hand, (i) the maturity of the Guaranteed Obligations
guaranteed hereby may be accelerated as provided in Article 6 for the purposes
of the Guarantee herein, notwithstanding any stay, injunction or other
prohibition preventing such acceleration in respect of the Guaranteed
Obligations guaranteed hereby, and (ii) in the
 
 
 
-91-

--------------------------------------------------------------------------------

 
 
 
event of any declaration of acceleration of such Guaranteed Obligations as
provided in Article 6, such Guaranteed Obligations (whether or not due and
payable) shall forthwith become due and payable by the Parent Guarantor for the
purposes of this Section 10.01.
 
(j) Each Guarantor also agrees to pay any and all costs and expenses (including
reasonable attorneys’ fees and expenses) incurred by the Trustee or any holder
in enforcing any rights under this Section 10.01.
 
(k) Upon request of the Trustee, each Guarantor shall execute and deliver such
further instruments and do such further acts as may be reasonably necessary or
proper to carry out more effectively the purpose of this Indenture.
 
Section 10.02  
Limitation on Liability.

 
(a) Any term or provision of this Indenture to the contrary notwithstanding, the
maximum aggregate amount of the Guaranteed Obligations guaranteed hereunder by
each Guarantor shall not exceed the maximum amount that can be hereby guaranteed
without rendering this Indenture, as it relates to such Guarantor, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer or
similar laws affecting the rights of creditors generally.
 
(b) A Subsidiary Guarantee by any Subsidiary that executes a supplemental
indenture in accordance with Section 4.17 and provides a guarantee shall
terminate and be of no further force or effect and such Guarantor shall be
deemed to be released from all obligations under this Article 10 upon:
 
(i) the sale, disposition, exchange or other transfer (including through merger,
consolidation, amalgamation or otherwise) of the Capital Stock (including any
sale, disposition or other transfer following which the applicable Guarantor is
no longer a Wholly Owned Restricted Subsidiary), of the applicable Guarantor if
such sale, disposition, exchange or other transfer is made in a manner not in
violation of this Indenture;
 
(ii) the designation by the Company or CCI of such Guarantor to be an
Unrestricted Subsidiary in accordance with the provisions of Section 4.08 and
the definition of “Unrestricted Subsidiary”;
 
(iii) the release or discharge of the guarantee of any other Indebtedness which
resulted in the obligation to guarantee the Notes; and
 
(iv) the Issuers’ exercise of their legal defeasance option or covenant
defeasance option under Article 8 or if the Issuers’ obligations under this
Indenture are discharged in accordance with the terms of this Indenture.
 
A Subsidiary Guarantee also will be automatically released upon the applicable
Subsidiary ceasing to be a Subsidiary as a result of any foreclosure of any
pledge or security interest securing any Credit Facility or other exercise of
remedies in respect thereof.
 
 
 
-92-

--------------------------------------------------------------------------------

 
 
(c) The Parent Guarantee shall terminate and be of no further force or effect
and the Parent Guarantor shall be deemed to be released from all obligations
under this Article 10 upon:
 
(i) the Issuers ceasing to be Wholly Owned Subsidiaries of CCI;
 
(ii) the Issuers’ transfer of all or substantially all of their assets to, or
merger with, an entity that is not a Wholly Owned Subsidiary of CCI in
accordance with Section 5.01 and such transferee entity assumes the Issuers’
obligations under this Indenture; and
 
(iii) the Issuers’ exercise of their Legal Defeasance option or Covenant
Defeasance option under Article 8 or if the Issuers’ obligations under this
Indenture are discharged in accordance with the terms of this Indenture.
 
Section 10.03  
Successors and Assigns.

 
This Article 10 shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of the successors and assigns of the
Trustee and Holders and, in the event of any transfer or assignment of rights by
any Holder or the Trustee, the rights and privileges conferred upon that party
in this Indenture and in the Notes shall automatically extend to and be vested
in such transferee or assignee, all subject to the terms and conditions of this
Indenture.
 
Section 10.04  
No Waiver.

 
Neither a failure nor a delay on the part of either the Trustee or Holders in
exercising any right, power or privilege under this Article 10 shall operate as
a waiver thereof, nor shall a single or partial exercise thereof preclude any
other or further exercise of any right, power or privilege.  The rights,
remedies and benefits of the Trustee and Holders herein expressly specified are
cumulative and not exclusive of any other rights, remedies or benefits which
either may have under this Article 10 at law, in equity, by statute or
otherwise.
 
Section 10.05  
Modification.

 
No modification, amendment or waiver of any provision of this Article 10, nor
the consent to any departure by any Guarantor therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Trustee, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given.  No notice to or demand on any Guarantor in any
case shall entitle any Guarantor to any other or further notice or demand in the
same, similar or other circumstances.
 
Section 10.06  
Execution of Supplemental Indenture for Future Guarantors.

 
Each Subsidiary and other Person which is required to become a Guarantor of the
Notes pursuant to Section 4.17 shall promptly execute and deliver to the Trustee
a supplemental indenture in the form of Exhibit E hereto pursuant to which such
Subsidiary or other Person shall become a Guarantor under this Article 10 and
shall guarantee the Notes.  Concurrently with the
 
 
 
-93-

--------------------------------------------------------------------------------

 
 
 
execution and delivery of such supplemental indenture, the Issuers shall deliver
to the Trustee an Opinion of Counsel and an Officers’ Certificate to the effect
that such supplemental indenture has been duly authorized, executed and
delivered by such Subsidiary or other Person and that, subject to the
application of bankruptcy, insolvency, moratorium, fraudulent conveyance or
transfer and other similar laws relating to creditors’ rights generally and to
the principles of equity, whether considered in a proceeding at law or in
equity, the Guarantee of such Guarantor is a valid and binding obligation of
such guarantor, enforceable against such Guarantor in accordance with its terms
and/or to such other matters as the Trustee may reasonably request.
 
Section 10.07  
Non-Impairment.

 
The failure to endorse a Guarantee on any Note shall not affect or impair the
validity thereof.


ARTICLE 11
 
MISCELLANEOUS
 
Section 11.01  
Trust Indenture Act Controls.

 
If any provision of this Indenture limits, qualifies or conflicts with the
duties imposed by TIA § 318(c), the imposed duties shall control.
 
Section 11.02  
Notices.

 
Any notices or other communications required or permitted hereunder shall be in
writing and shall be sufficiently given if made by hand delivery, first class
mail (registered or certified, return receipt requested), facsimile transmission
or overnight air courier guaranteeing next day delivery, and addressed as
follows:
 
If to the Issuers:
 
CCO Holdings, LLC
CCO Holdings Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100
St. Louis, Missouri 63131
Facsimile No.: (314) 965-6640
Attention:  Corporate Secretary
 
With a copy to:
 
Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Facsimile No.: (212) 446-4900
Attention: Christian O. Nagler, Esq.
 
 
 
-94-

--------------------------------------------------------------------------------

 
 
If to the Trustee:
 
The Bank of New York Mellon Trust Company, N.A.
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Facsimile No.: (312) 827-8542
Attention:  Corporate Trust Administration


The Issuers or the Trustee, by notice to each other Person may designate
additional or different addresses for subsequent notices or communications.
 
All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when receipt acknowledged, if transmitted by facsimile; and
the next Business Day after timely delivery to the courier, if sent by overnight
air courier guaranteeing next day delivery.
 
Any notice or communication to a Holder shall be mailed by first class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next day delivery to its address shown on the register kept by the
Registrar.  Any notice or communication shall also be so mailed to any Person
described in TIA § 313(c), to the extent required by the TIA.  Failure to mail a
notice or communication to a Holder or any defect in it shall not affect its
sufficiency with respect to other Holders.
 
If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.
 
If the Issuers mail a notice or communication to Holders, it shall mail a copy
to the Trustee and each Agent at the same time.
 
The Trustee agrees to accept and act upon instructions or directions pursuant to
this Indenture sent by unsecured e-mail, pdf, facsimile transmission or other
similar unsecured electronic methods, provided, however, that the Trustee shall
have received an incumbency certificate listing persons designated to give such
instructions or directions and containing specimen signatures of such designated
persons, which such incumbency certificate shall be amended and replaced
whenever a person is to be added or deleted from the listing.  If the Issuer
elects to give the Trustee e-mail or facsimile instructions (or instructions by
a similar electronic method) and the Trustee in its discretion elects to act
upon such instructions, the Trustee’s understanding of such instructions shall
be deemed controlling. The Trustee shall not be liable for any losses, costs or
expenses arising directly or indirectly from the Trustee’s reliance upon and
compliance with such instructions notwithstanding such instructions conflict or
are inconsistent with a subsequent written instruction. The Issuer agrees to
assume all risks arising out of the use of such electronic methods to submit
instructions and directions to the Trustee, including without limitation the
risk of the Trustee acting on unauthorized instructions, and the risk or
interception and misuse by third parties.
 
 
 
-95-

--------------------------------------------------------------------------------

 
 
Section 11.03  
Communication by Holders with Other Holders.

 
Holders may communicate pursuant to TIA § 312(b) with other Holders with respect
to their rights under this Indenture or the Notes.  The Issuers, the Trustee,
the Registrar and anyone else shall have the protection of TIA § 312(c).
 
Section 11.04  
Certificate and Opinion as to Conditions Precedent.

 
Upon any request or application by the Issuers to the Trustee to take any action
under this Indenture, the Issuers shall furnish to the Trustee:
 
(i) an Officers’ Certificate in form and substance reasonably satisfactory to
the Trustee (which shall include the statements set forth in Section 11.05)
stating that, in the opinion of the signers, all conditions precedent and
covenants, if any, provided for in this Indenture relating to the proposed
action have been satisfied; and
 
(ii) an Opinion of Counsel in form and substance reasonably satisfactory to the
Trustee (which shall include the statements set forth in Section 11.05) stating
that, in the opinion of such counsel, all such conditions precedent and
covenants have been satisfied.
 
Section 11.05  
Statements Required in Certificate or Opinion.

 
Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA § 314(a)(4)) shall comply with the provisions of TIA § 314(e)
and shall include:
 
(i) a statement that the Person making such certificate or opinion has read such
covenant or condition;
 
(ii) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
 
(iii) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and
 
(iv) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.
 
Section 11.06  
Rules by Trustee and Agents.

 
The Trustee may make reasonable rules for action by or at a meeting of
Holders.  The Registrar or Paying Agent may make reasonable rules and set
reasonable requirements for its functions.
 
 
 
-96-

--------------------------------------------------------------------------------

 
 
Section 11.07  
No Personal Liability of Directors, Officers,

 
Employees, Members and Stockholders.

 
No director, officer, employee, incorporator, member or stockholder of the
Issuers or CCI, as such, shall have any liability for any obligations of the
Issuers or CCI under the Notes or this Indenture or for any claim based on, in
respect of, or by reason of, such obligations or their creation.  Each Holder by
accepting a Note waives and releases all such liability.  The waiver and release
are part of the consideration for issuance of the Notes.
 
Section 11.08  
Governing Law.

 
THE INTERNAL LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO CONSTRUE
THIS INDENTURE AND THE NOTES AND ANY GUARANTEE WITHOUT GIVING EFFECT TO THE
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.  EACH OF THE PARTIES
HERETO AGREES TO SUBMIT TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE,
THE NOTES OR ANY GUARANTEE.
 
Section 11.09  
No Adverse Interpretation of Other Agreements.

 
This Indenture may not be used to interpret any other indenture, loan or debt
agreement of the Issuers or their Subsidiaries or of any other Person.  Any such
indenture, loan or debt agreement may not be used to interpret this Indenture.
 
Section 11.10  
Successors.

 
All agreements of the Issuers in this Indenture and the Notes, as the case may
be, shall bind their respective successors.  All agreements of the Trustee in
this Indenture shall bind its successors.
 
Section 11.11  
Severability.

 
In case any provision in this Indenture or the Notes, as the case may be, shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.
 
Section 11.12  
Counterpart Originals.

 
The parties may sign any number of copies of this Indenture.  Each signed copy
shall be an original, but all of them together represent the same agreement.
 
Section 11.13  
Table of Contents, Headings, etc.

 
The Table of Contents, Cross-Reference Table and headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be
 
 
 
-97-

--------------------------------------------------------------------------------

 
 
 
considered a part of this Indenture and shall in no way modify or restrict any
of the terms or provisions.
 
Section 11.14  
Waiver of Jury Trial.

 
EACH OF THE ISSUERS AND THE TRUSTEE HEREBY IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR THE
TRANSACTION CONTEMPLATED HEREBY.
 
Section 11.15  
Force Majeure.

 
In no event shall the Trustee be responsible or liable for any failure or delay
in the performance of its obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Trustee shall use
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.
 
ARTICLE 12   
 
SATISFACTION AND DISCHARGE
 
Section 12.01  
Satisfaction and Discharge of Indenture.

 
This Indenture shall cease to be of further effect (except as to any surviving
rights of registration of transfer or exchange of Notes herein expressly
provided for), and the Trustee, on demand of and at the expense of the Issuers,
shall execute proper instruments acknowledging satisfaction and discharge of
this Indenture, when
 
(1)           either
 
(a) all Notes theretofore authenticated and delivered (other than (i) Notes
which have been destroyed, lost or stolen and which have been replaced or paid
as provided in Section 2.07 and (ii) Notes for whose payment money has
theretofore been deposited in trust or segregated and held in trust by the
Issuers and thereafter repaid to the Issuers or discharged from such trust) have
been delivered to the Trustee for cancellation; or
 
        (b) all such Notes not theretofore delivered to the Trustee for
cancellation
 
        (i) have become due and payable, or
 
        (ii) will become due and payable at their Stated Maturity within one
year, or
 
 
 
-98-

--------------------------------------------------------------------------------

 
 
        (iii) are to be called for redemption within one year under arrangements
satisfactory to the Trustee for the giving of notice of redemption by the
Trustee
       in the name, and at the expense, of the Issuers,
 
                and the Issuers, in the case of (i), (ii) or (iii) above, have
deposited or caused to be deposited with the Trustee as trust funds in trust for
the purpose an
amount sufficient to pay and discharge the entire indebtedness on such Notes not
theretofore delivered to the Trustee for cancellation, for principal (and
premium, if any) and interest to the date of such deposit (in the case of Notes
which have become due and payable) or to the maturity or redemption thereof, as
the case may be;
 
(2)           the Issuers have paid or caused to be paid all other sums payable
hereunder by the Issuers; and
 
(3)           each of the Issuers has delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, each stating that all conditions
precedent herein provided for relating to the satisfaction and discharge of this
Indenture have been complied with.
 
Notwithstanding the satisfaction and discharge of this Indenture pursuant to
this Article 11, the obligations of the Issuers to the Trustee under Section
7.07, and, if money shall have been deposited with the Trustee pursuant to
subclause (b) of clause (1) of this Section 12.01, the obligations of the
Trustee under Section 12.02 shall survive such satisfaction and discharge.
 
Section 12.02  
Application of Trust Money.

 
All money deposited with the Trustee pursuant to Section 12.01 shall be held in
trust and applied by it, in accordance with the provisions of the Notes and this
Indenture, to the payment, either directly or through any Paying Agent as the
Trustee may determine, to the Persons entitled thereto, of the principal (and
premium, if any) and interest for whose payment such money has been deposited
with the Trustee.
 
[Signatures on following page]
 
 
 
-99-

--------------------------------------------------------------------------------

 
 
Dated as of September 27, 2010
 
 
CCO HOLDINGS, LLC, as an Issuer
 
 
By:
/s/Matt Derdeyn

 
Name:  Matt Derdeyn

 
Title:  Vice President – Corporate Finance

 
 
CCO HOLDINGS CAPITAL CORP., as an Issuer
 
 
By:
/s/Matt Derdeyn

 
Name:  Matt Derdeyn

 
Title:  Vice President – Corporate Finance

 
 
 
CHARTER COMMUNICATIONS, INC., as Guarantor, with respect to Article 10 and
Section 7.07 only

 
By:
/s/Matt Derdeyn

 
Name:  Matt Derdeyn

 
Title:  Vice President – Corporate Finance

 
 


 
 
 THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee

 
 
By:
/s/ M Callahan

 
Name:  Mary Callahan

 
Title:  Vice President

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
[THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (1) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06 OF THE INDENTURE, (2) THIS GLOBAL NOTE MAY BE EXCHANGED
IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE, (3) THIS
GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT TO SECTION
2.11 OF THE INDENTURE AND (4) THIS GLOBAL NOTE MAY BE TRANSFERRED TO A SUCCESSOR
DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE ISSUERS.  UNLESS AND UNTIL IT
IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE FORM, THIS NOTE MAY NOT
BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE
DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER
NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY.  UNLESS THIS
CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (“DTC”), TO THE ISSUERS OR THEIR
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS MAY BE
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.] 1
 
[THE NOTE (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933,
 
 

--------------------------------------------------------------------------------

1
Include Global Note Legend, if applicable.

  
 
A-1-1

--------------------------------------------------------------------------------

 
 
AS AMENDED (THE “SECURITIES ACT”), AND THE NOTE EVIDENCED HEREBY MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF THE NOTES EVIDENCED HEREBY IS
HEREBY NOTIFIED THAT THE SELLER MAY BE RELYING ON THE EXEMPTION FROM THE
PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
THE HOLDER OF THE NOTES EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE ISSUERS
THAT (A) SUCH SECURITY MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (I)
(A) TO A PERSON WHO IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144A, (B) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144 UNDER THE
SECURITIES ACT, (C) OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 904 UNDER THE SECURITIES ACT, OR
(D) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL IF THE ISSUERS SO
REQUEST), (II) TO THE ISSUERS, OR (III) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT AND, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF
ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION, AND (B) THE
HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER
FROM IT OF THE NOTES EVIDENCED HEREBY OF THE RESALE RESTRICTIONS SET FORTH IN
CLAUSE (A) ABOVE. NO REPRESENTATION CAN BE MADE AS TO THE AVAILABILITY OF THE
EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF THE NOTE EVIDENCED HEREBY.]2
 
[THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
ORIGINALLY EXEMPT FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE TRANSFERRED IN THE UNITED STATES
OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON EXCEPT PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
ALL AP-
 
 
 

--------------------------------------------------------------------------------

2
Include Private Placement Legend, if applicable.

 
 
 
A-1-2

--------------------------------------------------------------------------------

 
 
PLICABLE STATE SECURITIES LAWS. TERMS USED ABOVE HAVE THE MEANINGS GIVEN TO THEM
IN REGULATION S UNDER THE SECURITIES ACT.]3
 
 

--------------------------------------------------------------------------------

3
Include Regulation S Legend, if applicable.

 
 
 
A-1-3

--------------------------------------------------------------------------------

 
 
 
[Face of Note]
CUSIP NO. [_________]4
 
7.25% Senior Notes due 2017
 
No[A-[    ]/S-[    ].
 
$[                              ]

 
CCO HOLDINGS, LLC
 
and

 
CCO HOLDINGS CAPITAL CORP.
 
promise to pay to CEDE & CO. or to registered assigns the principal amount of []
Dollars ($[         ]) on October 30, 2017.
 
Interest Payment Dates:  April 30 and October 30
 
Record Dates:  April 15 and October 15
 
Subject to Restrictions set forth in this Note.
 



--------------------------------------------------------------------------------

4
144A Note CUSIP: 1248EP AR4

 
Reg. S Note CUSIP: U12501 AF6

 
 
 
A-1-1

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each of CCO Holdings, LLC and CCO Holdings Capital Corp. has
caused this instrument to be duly executed.
 
Dated:                                , 201  
 
 
CCO HOLDINGS, LLC
 
 
By:
______________________________________________________  

                            Name:
                            Title:





 
 
 
By:
______________________________________________________  

                            Name:
                            Title:





 
 
CCO HOLDINGS CAPITAL CORP.
 
 
By:
______________________________________________________  

                            Name:
                            Title:





 
 
 
By:
______________________________________________________  

                            Name:
                            Title:






 
This is one of the Notes referred to
in the within-mentioned Indenture:


THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Trustee


By: __________________________________
Authorized Signatory
 
 
A-1-2

--------------------------------------------------------------------------------

 
 
 
[Back of Note]
 
 
7.25% Senior Note due 2017
 
Capitalized terms used herein shall have the meanings assigned to them in the
In-denture referred to below unless otherwise indicated.
 
1.           INTEREST.  CCO Holdings, LLC, a Delaware limited liability company
(the “Company”), and CCO Holdings Capital Corp., a Delaware corporation
(“Capital Corp” and, together with the Company, the “Issuers”), promise to pay
interest on the principal amount of this Note at the rate of 7.25% per annum
from the Issue Date until maturity.  The interest rate on the Notes is subject
to increase pursuant to the provisions of the Registration Rights
Agreement.  The Issuers will pay interest semi-annually in arrears on April 30
and October 30 of each year (each an “Interest Payment Date”), or if any such
day is not a Business Day, on the next succeeding Business Day.  Interest on the
Notes will accrue from the most recent date to which interest has been paid or,
if no interest has been paid, from the date of issuance; provided that if there
is no existing Default in the payment of interest, and if this Note is
authenticated between a record date referred to on the face and the next
succeeding Interest Payment Date, interest shall accrue from such next
succeeding Interest Payment Date; provided, further, that the first Interest
Payment Date shall be April 30, 2011.  The Issuers shall pay interest (including
post-petition interest in any proceeding under any Bankruptcy Law) on overdue
principal and premium, if any, from time to time on demand at a rate that is 1%
per annum in excess of the rate then in effect; they shall pay interest
(including post-petition interest in any proceeding under any Bankruptcy Law) on
overdue installments of interest (without regard to any applicable grace
periods) from time to time on demand at the same rate to the extent
lawful.  Interest will be computed on the basis of a 360-day year of twelve
30-day months.
 
2.           METHOD OF PAYMENT.  The Issuers shall pay interest on the Notes
(except defaulted interest) to the Persons who are registered Holders at the
close of business on the April 15 or October 15 next preceding the Interest
Payment Date, even if such Notes are canceled after such record date and on or
before such Interest Payment Date, except as provided in Section 2.12 of the
Indenture with respect to defaulted interest.  The Notes will be payable as to
principal, premium, if any, and interest at the office or agency of the Issuers
maintained for such purpose within or without the City and State of New York,
or, at the option of the Issuers, payment of interest may be made by check
mailed to the Holders at their addresses set forth in the register of Holders,
and provided that payment by wire transfer of immediately available funds will
be required with respect to principal of and interest and premium on all Global
Notes and all other Notes the Holders of which shall have provided wire transfer
instructions to the Issuers or the Paying Agent.  Such payment shall be in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts.
 
 
 
A-1-3

--------------------------------------------------------------------------------

 
 
3.           PAYING AGENT AND REGISTRAR.  Initially, The Bank of New York Mellon
Trust Company, N.A., the Trustee under the Indenture, will act as Paying Agent
and Registrar.  The Issuers may change any Paying Agent or Registrar without
notice to any Holder.  The Company or any of its Subsidiaries may act in any
such capacity.
 
4.           INDENTURE.  The Issuers issued the Notes under an Indenture dated
as of September 27, 2010 (the “Indenture”) between the Issuers and the
Trustee.  The terms of the Notes include those stated in the Indenture and those
made part of the Indenture by reference to the Trust Indenture Act of 1939, as
amended (15 U.S. Code §§ 77aaa-77bbbb).  The Notes are subject to all such
terms, and Holders are referred to the Indenture and such Act for a statement of
such terms.  To the extent any provision of this Note conflicts with the express
provisions of the Indenture, the provisions of the Indenture shall govern and be
controlling.
 
5.           OPTIONAL REDEMPTION.
 
(a)          On or after October 30, 2013, the Issuers shall have the option to
redeem the Notes, in whole or in part, at the redemption prices (expressed as
percentages of principal amount) set forth below plus accrued and unpaid
interest thereon, if any, to the applicable redemption date, if redeemed during
the twelve month period beginning on October 30 of the years indicated below:
 
Year
Percentage
2013
105.438%
2014
103.625%
2015
101.813%
2016 and thereafter
100.000%



 (b)         At any time prior to October 30, 2013, the Issuers may on any one
or more occasions redeem up to 35% of the original aggregate principal amount of
the Notes (including the principal amount of any Additional Notes), at a
redemption price of 107.250% of the principal amount thereof, plus accrued and
unpaid interest to the redemption date, with the net cash proceeds of one or
more Equity Offerings; provided that:
 
(1)          at least 65% of the original aggregate principal amount of Notes
(including the principal amount of any Additional Notes) issued under the
Indenture remains outstanding immediately after the occurrence of such
redemption (excluding Notes held by the Issuers and their Subsidiaries); and
 
(2)          the redemption must occur within 180 days of the date of the
closing of such Equity Offering.
 
(c)          At any time and from time to time prior to October 30, 2013, the
Issuers may redeem outstanding Notes, in whole or in part, at a redemption price
equal to 100% of the principal amount thereof plus accrued and unpaid interest,
if any, on such Notes to the redemption date plus the Make-Whole Premium.
 
 
 
A-1-4

--------------------------------------------------------------------------------

 
 
6.           OPTIONAL REDEMPTION.  Except as otherwise provided in Paragraph 7
below, the Issuers shall not be required to make mandatory redemption payments
with respect to the Notes.
 
7.           REPURCHASE AT OPTION OF HOLDER.
 
(a)           If there is a Change of Control, the Issuers shall make an offer
to repurchase all or any part (equal to $2,000 or an integral multiple of $1,000
in excess thereof) of each Holder’s Notes at a purchase price equal to 101% of
the aggregate principal amount thereof plus accrued and unpaid interest thereon,
if any, to the date of purchase.  Within 10 days following any Change of
Control, the Issuers shall mail a notice to each Holder describing the
transaction or transactions that constitute the Change of Control and offering
to repurchase Notes on the Change of Control Payment Date specified in such
notice, pursuant to the procedures required by the Indenture and described in
such notice.
 
(b)           If the Company or a Restricted Subsidiary thereof consummates any
Asset Sale, when the aggregate amount of Excess Proceeds exceeds $25.0 million,
the Company shall commence an offer (an “Asset Sale Offer”) pursuant to Section
4.11 of the Indenture to all Holders and all holders of other Indebtedness that
is of equal priority with the Notes containing provisions requiring offers to
purchase or redeem with the proceeds of sales of assets to purchase the maximum
principal amount of Notes and such other Indebtedness of equal priority that may
be purchased out of the Excess Proceeds, which amount includes the entire amount
of the Net Proceeds.  The offer price in any Asset Sale Offer will be payable in
cash and equal to 100% of principal amount of the subject Notes plus accrued and
unpaid interest, if any, to the date of purchase.  If the aggregate principal
amount of Notes and such other Indebtedness of equal priority tendered into such
Asset Sale Offer exceeds the amount of Excess Proceeds, the Trustee shall select
the Notes and such other Indebtedness of equal priority to be purchased on a pro
rata basis.
 
If any Excess Proceeds remain after consummation of an Asset Sale Offer, then
the Company or any Restricted Subsidiary thereof may use such remaining Excess
Proceeds for any purpose not otherwise prohibited by the Indenture.  Upon
completion of each Asset Sale Offer, the amount of Excess Proceeds shall be
reset at zero.  Holders of Notes that are the subject of an offer to purchase
will receive an Asset Sale Offer from the Issuers prior to any related purchase
date and may elect to have such Notes purchased by completing the form entitled
“Option of Holder to Elect Purchase” on the reverse side of the Notes.
 
8.           DENOMINATIONS, TRANSFER, EXCHANGE.  The Notes are in registered
form without coupons in denominations of $2,000 and integral multiples of $1,000
in excess thereof.  The transfer of Notes may be registered and Notes may be
exchanged as provided in the Indenture.  The Registrar and the Trustee may
require a Holder, among other things, to furnish appropriate endorsements and
transfer documents, and the Issuers may require a Holder to pay any taxes and
fees required by law or permitted by the Indenture.  The Issuers need not
exchange or register the transfer of any Note or portion of a Note selected for
 
 
 
A-1-5

--------------------------------------------------------------------------------

 
 
 
redemption, except for the unredeemed portion of any Note being redeemed in
part.  Also, the Issuers need not exchange or register the transfer of any Notes
for a period of 15 days before a selection of Notes to be redeemed or during the
period between a record date and the corresponding Interest Payment Date.
 
9.           PERSONS DEEMED OWNERS.  The registered Holder of a Note may be
treated as its owner for all purposes.
 
10.         AMENDMENT, SUPPLEMENT AND WAIVER.  Subject to certain exceptions,
the Indenture or the Notes may be amended or supplemented with the consent of
the Holders of at least a majority in aggregate principal amount of the then
outstanding Notes (including, without limitation, consents obtained in
connection with a purchase of, or tender offer or exchange offer for,
Notes).  Any existing Default or compliance with any provision of the Indenture
or the Notes (other than any provision relating to the right of any Holder to
bring suit for the enforcement of any payment of principal, premium, if any, any
interest on the Note, on or after the scheduled due dates expressed herein) may
be waived, including by way of amendment, with the consent of the Holders of a
majority in aggregate principal amount of the then outstanding Notes (including,
without limitation, consents obtained in connection with a purchase of, or
tender offer or exchange offer for, Notes).  Without the consent of any Holder
of a Note, the Issuers and the Trustee may amend or supplement the Indenture or
the Notes (i) to cure any ambiguity, mistake, defect or inconsistency, (ii) to
provide for uncertificated Notes in addition to or in place of certificated
Notes, (iii) to provide for or confirm the issuance of Additional Notes, (iv) to
provide for the assumption of the Issuers’ obligations to Holders in the case of
a merger or consolidation or sale of all or substantially all of the Issuers’
assets, (v) to make any change that would provide any additional rights or
benefits to the Holders or that does not adversely affect the legal rights under
the Indenture of any such Holder, (vi) to comply with the requirements of the
SEC in order to effect or maintain the qualification of the Indenture under the
TIA or otherwise as necessary to comply with applicable law or (vii) to conform
the Indenture or the Notes to the “Description of Notes” section of the Offering
Memorandum.
 
11.          DEFAULTS AND REMEDIES.  Each of the following is an Event of
Default: (i) default for 30 consecutive days in the payment when due of interest
on the Notes, (ii) default in payment when due of the principal of or premium,
if any, on the Notes, (iii) failure by the Company or any of its Restricted
Subsidiaries to comply with Sections 4.16 and 5.01 of the Indenture, (iv)
failure by the Company or any of its Restricted Subsidiaries for 30 consecutive
days after written notice thereof has been given to the Company by the Trustee
or to the Company and the Trustee by the Holders of at least 25% of the
principal amount of the Notes outstanding to comply with any of their other
covenants or agreements in the Indenture, (v) default under any mortgage,
indenture or instrument under which there may be issued or by which there may be
secured or evidenced any Indebtedness for money borrowed by the Company or any
of its Restricted Subsidiaries (or the payment of which is guaranteed by the
Company or any of its Restricted Subsidiaries), whether such Indebtedness or
guarantee now exists or is created after the date of the Indenture, if that
default: (a) is caused by a failure to
 
 
 
A-1-6

--------------------------------------------------------------------------------

 
 
 
pay at final stated maturity the principal amount of such Indebtedness prior to
the expiration of the grace period provided in such Indebtedness on the date of
such default (a “Payment Default”); or (b) results in the acceleration of such
Indebtedness prior to its express maturity, and, in each case, the principal
amount of any such Indebtedness, together with the principal amount of any other
such Indebtedness under which there has been a Payment Default or the maturity
of which has been so accelerated, aggregates $100.0 million or more, (vi)
failure by the Company or any of its Restricted Subsidiaries to pay final
judgments which are non-appealable aggregating in excess of $100.0 million, net
of applicable insurance which has not been denied in writing by the insurer,
which judgments are not paid, discharged or stayed for a period of 60 days or
(vii) certain events of bankruptcy or insolvency with respect to the Company or
any of its Significant Subsidiaries.
 
In the case of an Event of Default arising from certain events of bankruptcy or
in-solvency with respect to the Company, all outstanding Notes will become due
and payable with-out further action or notice.  If any other Event of Default
occurs and is continuing, the Trustee by notice to the Issuers or the Holders of
at least 25% in principal amount of the then outstanding Notes by notice to the
Issuers and the Trustee may declare all the Notes to be due and payable.
 
Holders may not enforce the Indenture or the Notes except as provided in the
Indenture.  Subject to certain limitations, Holders of a majority in aggregate
principal amount of the then outstanding Notes may direct the Trustee in its
exercise of any trust or power with respect to matters relating to the
Notes.  The Trustee may withhold from Holders notice of any continuing Default
or Event of Default (except a Default or Event of Default relating to the
payment of principal or interest) if it determines that withholding notice is in
their interest.
 
The Holders of a majority in aggregate principal amount of the Notes then
outstanding by notice to the Trustee may on behalf of the Holders of all of the
Notes waive any existing Default or Event of Default and its consequences under
the Indenture except a continuing Default or Event of Default in the payment of
interest on, or the principal of, the Notes.
 
The Issuers are required to deliver to the Trustee annually a statement
regarding compliance with the Indenture.  Upon becoming aware of any Default or
Event of Default, the Issuers are required to deliver to the Trustee a statement
specifying such Default or Event of Default and what action the Issuers are
taking or propose to take with respect thereto.
 
12.           TRUSTEE DEALINGS WITH ISSUERS.  The Trustee, in its individual or
any other capacity, may make loans to, accept deposits from, and perform
services for the Issuers or their Affiliates, and may otherwise deal with the
Issuers or their Affiliates, as if it were not the Trustee.
 
13.           NO RECOURSE AGAINST OTHERS.  A director, officer, employee,
incorporator, member or stockholder of either of the Issuers, as such, shall not
have any liabil-
 
 
A-1-7

--------------------------------------------------------------------------------

 
 
 
ity for any obligations of the Issuers under the Notes or the Indenture or for
any claim based on, in respect of, or by reason of, such obligations or their
creation.  Each Holder by accepting a Note waives and releases all such
liability.  The waiver and release are part of the consideration for the
issuance of the Notes.
 
14.           GOVERNING LAW.  THE INTERNAL LAWS OF THE STATE OF NEW YORK SHALL
GOVERN AND BE USED TO CONSTRUE THIS NOTE AND THE INDENTURE WITHOUT GIVING EFFECT
TO THE APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.  EACH
OF THE PARTIES HERETO AND THE HOLDERS AGREE TO SUBMIT TO THE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS NOTE.
 
15.           AUTHENTICATION.  This Note shall not be valid until authenticated
by the manual signature of the Trustee or an authenticating agent.
 
16.           ABBREVIATIONS.  Customary abbreviations may be used in the name of
a Holder or an assignee, such as: TEN COM (= tenants in common), TEN ENT (=
tenants by the entireties), JT TEN (= joint tenants with right of survivorship
and not as tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts
to Minors Act).
 
17.           ADDITIONAL RIGHTS OF HOLDERS OF RESTRICTED GLOBAL NOTES AND
RESTRICTED DEFINITIVE NOTES.  In addition to the rights provided to Holders of
Notes under the Indenture, Holders of Restricted Global Notes and Restricted
Definitive Notes shall have all the rights set forth in any Registration Rights
Agreement.
 
18.           CUSIP NUMBERS.  Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Issuers have caused
CUSIP numbers to be printed on the Notes and the Trustee may use CUSIP numbers
in notices of redemption as a convenience to Holders.  No representation is made
as to the accuracy of such numbers either as printed on the Notes or as
contained in any notice of redemption and reliance may be placed only on the
other identification numbers placed thereon.
 
The Issuers will furnish to any Holder upon written request and without charge a
copy of the Indenture and/or the Registration Rights Agreement.  Requests may be
made to:
 
CCO Holdings, LLC
CCO Holdings Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100
St. Louis, Missouri  63131
Attention:  Secretary
Telecopier No.: (314) 965-8793
 
 
 
A-1-8

--------------------------------------------------------------------------------

 
 
ASSIGNMENT FORM
 
To assign this Note, fill in the form below:
 
(i) or (we) assign and transfer this Note to:
_____________________________________
 
(Insert assignee’s legal name)
 
________________________________________________________________________
(Insert assignee’s soc. sec. or tax I.D. no.)
 
________________________________________________________________________
 
________________________________________________________________________
 
________________________________________________________________________
 
________________________________________________________________________
(Print or type assignee’s name, address and zip code)
 
and irrevocably appoint ________________________________________________ to
transfer this Note on the books of the Issuers.  The agent may substitute
another to act for him.
 
Date:______________________________
 
Your Signature:_____________________________________________________
(Sign exactly as your name appears on the face of this Note)
 
Signature Guarantee*:________________________________________________
 
* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).
 
 
 
A-1-9

--------------------------------------------------------------------------------

 
 
OPTION OF HOLDER TO ELECT PURCHASE
 
If you want to elect to have this Note purchased by the Issuers pursuant to
Section 4.11 or 4.16 of the Indenture, check the appropriate box below:
 
          ¨ Section
4.11                                                                ¨ Section
4.16
 
If you want to elect to have only part of the Note purchased by the Issuers
pursuant to Section 4.11 or Section 4.16 of the Indenture, state the amount you
elect to have purchased:
 
$ _______________________
 
Date:____________________
 
Your Signature:_____________________________________________________
(Sign exactly as your name appears on the face of this Note)
 
Tax Identification No.: _______________________________________________
 
Signature Guarantee*:  _______________________________________________
 
* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).
 
 
 
A-1-10

--------------------------------------------------------------------------------

 
 
 
 
 
SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE*
 
The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:
 
Date of Exchange
 
Amount of
decrease in
Principal Amount
of this Global
Note
 
Amount of
increase in
Principal Amount
of this Global
Note
 
Principal Amount
of this Global
Note following
such decrease (or
increase)
 
Signature of
authorized officer
of Trustee or Note
Custodian
                 



 
 
A-1-11

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF CERTIFICATE OF TRANSFER
 
CCO Holdings, LLC
CCO Holdings Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100
St. Louis, Missouri  63131


The Bank of New York Mellon Trust Company, N.A.
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Facsimile No.: (312) 827-8542
Attention:  Corporate Trust Administration


Re:  CCO Holdings, LLC and CCO Holdings Capital Corp.
 
 
o
    7.25% Senior Notes due 2017 (CUSIP [              ]) (the “Notes”)



Reference is hereby made to the Indenture, dated as of September 27, 2010 (the
“Indenture”), among CCO Holdings, LLC (the “Company”), CCO Holdings Capital
Corp. (“Capital Corp” and, together with the Company, the “Issuers”), the
guarantor party thereto and The Bank of New York Mellon Trust Company, N.A., as
trustee.  Capitalized terms used but not defined herein shall have the meanings
given to them in the Indenture.
 
___________________ (the “Transferor”) owns and proposes to transfer the Note[s]
or interest in such Note[s] specified in Annex A hereto, in the principal amount
of $_____________________________ in such Note[s] or interests (the “Transfer”),
to ___________________________ (the “Transferee”), as further specified in Annex
A hereto.  In connection with the Transfer, the Transferor hereby certifies
that:
 
[CHECK ALL THAT APPLY]
 
o           1.           Check if Transferee will take delivery of a beneficial
interest in the Rule 144A Global Note or a Definitive Note Pursuant to Rule
144A.  The Transfer is being effected pursuant to and in accordance with Rule
144A under the United States Securities Act of 1933, as amended (the “Securities
Act”), and, accordingly, the Transferor hereby further certifies that the
beneficial interest or Definitive Note is being transferred to a Person that the
Transferor reasonably believed and believes is purchasing the beneficial
interest or Definitive Note for its own account, or for one or more accounts
with respect to which such Person exercises sole investment discretion, and such
Person and each such account is a “qualified institutional buyer” within the
meaning of Rule 144A in a transaction meeting the requirements of Rule
 
 
 
B-1

--------------------------------------------------------------------------------

 
 
144A and such Transfer is in compliance with any applicable blue sky securities
laws of any state of the United States.  Upon consummation of the proposed
Transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Note will be subject to the restrictions on
transfer enumerated in the Private Placement Legend printed on the Rule 144A
Global Note and/or the Definitive Note and in the Indenture and the Securities
Act.
 
 o          2.           Check if Transferee will take delivery of a beneficial
interest in the Regulation S Global Note or a Definitive Note pursuant to
Regulation S.  The Transfer is being effected pursuant to and in accordance with
Rule 903 or Rule 904 under the Securities Act and, accordingly, the Transferor
hereby further certifies that (i) the Transfer is not being made to a person in
the United States and (x) at the time the buy order was originated, the
Transferee was outside the United States or such Transferor and any Person
acting on its behalf reasonably believed and believes that the Transferee was
outside the United States or (y) the transaction was executed in, on or through
the facilities of a designated offshore securities market and neither such
Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (ii) no directed selling efforts
have been made in contravention of the requirements of Rule 903(b) or Rule
904(b) of Regulation S under the Securities Act and (iii) the transaction is not
part of a plan or scheme to evade the registration requirements of the
Securities Act.  Upon consummation of the proposed transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will be subject to the restrictions on Transfer enumerated in the Private
Placement Legend printed on the Regulation S Global Note and/or the Definitive
Note and in the Indenture and the Securities Act.  If the Transfer of the
beneficial interest occurs prior to the expiration of the 40-day distribution
compliance period set forth in Regulation S, the transferred beneficial interest
will be held immediately thereafter through Euroclear or Clearstream.
 
o  3.           Check and complete if Transferee will take delivery of a
beneficial interest in a Definitive Note pursuant to any provision of the
Securities Act other than Rule 144A or Regulation S.  The Transfer is being
effected in compliance with the transfer restrictions applicable to beneficial
interests in Restricted Global Notes and Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act and any applicable blue
sky securities laws of any state of the United States, and accordingly the
Transferor hereby further certifies that (check one):
 
   o    (i)           such Transfer is being effected pursuant to and in
accordance with Rule 144 under the Securities Act; or
 
   o    (ii)          such Transfer is being effected to the Company or a
subsidiary thereof; or
 
   o    (iii)         such Transfer is being effected pursuant to an effective
registration statement under the Securities Act and in compliance with the
prospectus delivery requirements of the Securities Act; or
 
 
 
B-2

--------------------------------------------------------------------------------

 
 
   o  (iv)          such Transfer is being effected to an Institutional
Accredited Investor and pursuant to an exemption from the registration
requirements of the Securities Act other than Rule 144A, Rule 144 or Rule 904,
and the Transferor hereby further certifies that it has not engaged in any
general solicitation within the meaning of Regulation D under the Securities Act
and the Transfer complies with the transfer restrictions applicable to
beneficial interests in a Restricted Global Note or Restricted Definitive Notes
and the requirements of the exemption claimed, which certification is supported
by (1) a certificate executed by the Transferee in the form of Exhibit D to the
Indenture and (2) an Opinion of Counsel provided by the Transferor or the
Transferee (a copy of which the Transferor has attached to this certification),
to the effect that such Transfer is in compliance with the Securities Act.  Upon
consummation of the proposed transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will be
subject to the restrictions on transfer enumerated in the Private Placement
Legend printed on the Restricted Global Note and/or the Definitive Notes and in
the Indenture and the Securities Act.
 
 
o  4.           Check if Transferee will take delivery of a beneficial interest
in an Unrestricted Global Note or of an Unrestricted Definitive Note.
 
   o        (i)    Check if Transfer is pursuant to Rule 144.  (i) The Transfer
is being effected pursuant to and in accordance with Rule 144 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act.  Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will no longer be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Notes, on Restricted Definitive Notes and in the Indenture.
 
   o  (ii)   Check if Transfer is Pursuant to Regulation S.  (i) The Transfer is
being effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act.  Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will no longer be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Notes, on Restricted Definitive Notes and in the Indenture.
 
   o  (iii)        Check if Transfer is Pursuant to Other Exemption.  (i) The
Transfer is being effected pursuant to and in compliance with an exemption from
the registration requirements of the Securities Act other than Rule 144, Rule
903 or Rule
 
 
 
B-3

--------------------------------------------------------------------------------

 
 
904 and in compliance with the transfer restrictions contained in the Indenture
and any applicable blue sky securities laws of any State of the United States
and (ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act.  Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will not be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes or Restricted
Definitive Notes and in the Indenture.
 
This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuers.
 
____________________________________________
 
[Insert Name of Transferor]
 
By__________________________________________
     Name:
     Title:


Dated:  ______________________________________
 
 
 
 
B-4

--------------------------------------------------------------------------------

 
 
 
ANNEX A TO CERTIFICATE OF TRANSFER
 
1.           The Transferor owns and proposes to transfer the following:
 
[CHECK ONE OF (a) OR (b)]
 
 
o    (a) a beneficial interest in the:
 
o    (i)  Rule 144A Global Note (CUSIP __________), or
 
o    (ii) Regulation S Global Note (CUSIP _________), or
 
o  (b) a Restricted Definitive Note.
 
2. After the Transfer the Transferee will hold:
 
[CHECK ONE]
 
o    (a) a beneficial interest in the:
 
o    (i)  Rule 144A Global Note (CUSIP __________), or
 
o    (ii) Regulation S Global Note (CUSIP _________), or
 
o    (iii)Unrestricted Global Note (CUSIP _________); or
 
o    (b) a Restricted Definitive Note; or
 
o    (c) an Unrestricted Definitive Note,
 
in accordance with the terms of the Indenture.
 
 
 
 
B-5

--------------------------------------------------------------------------------

 
 
 
EXHIBIT C
 
FORM OF CERTIFICATE OF EXCHANGE
 
CCO Holdings, LLC
CCO Holdings Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100
St. Louis, Missouri  63131


The Bank of New York Mellon Trust Company, N.A.
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Facsimile No.: (312) 827-8542
Attention:  Corporate Trust Administration


Re:  CCO Holdings, LLC and CCO Holdings Capital Corp.
 
  o
    7.25% Senior Notes due 2017 (CUSIP [              ])  (the “Notes”)



Reference is hereby made to the Indenture, dated as of September 27, 2010 (the
“Indenture”), among CCO Holdings, LLC (the “Company”), CCO Holdings Capital
Corp. (“Capital Corp” and, together with the Company, the “Issuers”), the
guarantor party thereto and The Bank of New York Mellon Trust Company, N.A., as
trustee.  Capitalized terms used but not defined herein shall have the meanings
given to them in the Indenture.
 
__________________________ (the “Owner”) owns and proposes to exchange the
Note[s] or interest in such Note[s] specified herein, in the principal amount of
$____________________________ in such Note[s] or interests (the “Exchange”).  In
connection with the Exchange, the Owner hereby certifies that:
 
1.           Exchange of Restricted Definitive Notes or Beneficial Interests in
a Restricted Global Note for Unrestricted Definitive Notes or Beneficial
Interests in an Unrestricted Global Note
 
 
      o    (i)    Check if Exchange is from beneficial interest in a Restricted
Global Note to beneficial interest in an Unrestricted Global Note.  In
connection with the Exchange of the Owner’s beneficial interest in a Restricted
Global Note for a beneficial interest in an Unrestricted Global Note in an equal
principal amount, the Owner hereby certifies (i) the beneficial interest is
being acquired for the Owner’s own account without transfer, (ii) such Exchange
has been effected in compliance with the transfer restrictions applicable to the
Global Notes and pursuant to and in accordance with the United States Securities
Act of 1933, as amended (the “Securities
 
 
 
C-1

--------------------------------------------------------------------------------

 
 
Act”), (iii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act and (iv) the beneficial interest in an Unrestricted Global
Note is being acquired in compliance with any applicable blue sky securities
laws of any state of the United States.  If the Exchange is from beneficial
interest in a Regulation S Global Note to beneficial interest in an Unrestricted
Global Note, the Owner further certifies that it is either (x) a non-U.S. Person
to whom Notes would be transferred in accordance with Regulation S or (y) a U.S.
Person who purchased Notes in a transaction that did not require registration
under the Securities Act.
 
         o    (ii)    Check if Exchange is from beneficial interest in a
Restricted Global Note to Unrestricted Definitive Note.  In connection with the
Exchange of the Owner’s beneficial interest in a Restricted Global Note for an
Unrestricted Definitive Note, the Owner hereby certifies (i) the Definitive Note
is being acquired for the Owner’s own account without transfer, (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to the Restricted Global Notes and pursuant to and in accordance with
the Securities Act, (iii) the restrictions on transfer contained in the
Indenture and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the Definitive Note is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.
 
 
         o    (iii)    Check if Exchange is from Restricted Definitive Note to
beneficial interest in an Unrestricted Global Note.  In connection with the
Owner’s Exchange of a Restricted Definitive Note for a beneficial interest in an
Unrestricted Global Note, the Owner hereby certifies (i) the beneficial interest
is being acquired for the Owner’s own account without transfer, (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to Restricted Definitive Notes and pursuant to and in accordance with
the Securities Act, (iii) the restrictions on transfer contained in the
Indenture and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.  If the Exchange is from beneficial interest in a
Regulation S Global Note to an Unrestricted Definitive Note, the Owner further
certifies that it is either (x) a non-U.S. Person to whom Notes could be
transferred in accordance with Regulation S or (y) a U.S. Person who purchased
Notes in a transaction that did not require registration under the Securities
Act.
 
         o    (iv)    Check if Exchange is from Restricted Definitive Note to
Unrestricted Definitive Note.  In connection with the Owner’s Exchange of a
Restricted Definitive Note for an Unrestricted Definitive Note, the Owner hereby
certifies (i) the Unrestricted Definitive Note is being acquired for the Owner’s
own account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restric-
 
 
 
C-2

--------------------------------------------------------------------------------

 
 
tions applicable to Restricted Definitive Notes and pursuant to and in
accordance with the Securities Act, (iii) the restrictions on transfer contained
in the Indenture and the Private Placement Legend are not required in order to
maintain compliance with the Securities Act and (iv) the Unrestricted Definitive
Note is being acquired in compliance with any applicable blue sky securities
laws of any state of the United States.
 
2.           Exchange of Restricted Definitive Notes or Beneficial Interests in
Restricted Global Notes for Restricted Definitive Notes or Beneficial Interests
in Restricted Global Notes
 
      o  (i)          Check if Exchange is from beneficial interest in a
Restricted Global Note to Restricted Definitive Note.  In connection with the
Exchange of the Owner’s beneficial interest in a Restricted Global Note for a
Restricted Definitive Note with an equal principal amount, the Owner hereby
certifies that the Restricted Definitive Note is being acquired for the Owner’s
own account without transfer.  If the Exchange is from beneficial interest in a
Regulation S Global Note to a Restricted Definitive Note, the Owner further
certifies that it is either (x) a non-U.S. Person to whom Notes could be
transferred in accordance with Regulation S or (y) a U.S. Person who purchased
Notes in a transaction that did not require registration under the Securities
Act.  Upon consummation of the proposed Exchange in accordance with the terms of
the Indenture, the Restricted Definitive Note issued will continue to be subject
to the restrictions on transfer enumerated in the Private Placement Legend
printed on the Restricted Definitive Note and in the Indenture and the
Securities Act.
 
      o    (ii)         Check if Exchange is from Restricted Definitive Note to
beneficial interest in a Restricted Global Note.  In connection with the
Exchange of the Owner’s Restricted Definitive Note for a beneficial interest in
the [CHECK ONE] Rule 144A Global Note or  Regulation S Global Note with an equal
principal amount, the Owner hereby certifies (i) the beneficial interest is
being acquired for the Owner’s own account without transfer and (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to the Restricted Global Notes and pursuant to and in accordance with
the Securities Act, and in compliance with any applicable blue sky securities
laws of any state of the United States.  Upon consummation of the proposed
Exchange in accordance with the terms of the Indenture, the beneficial interest
issued will be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the relevant Restricted Global Note and in the
Indenture and the Securities Act.
 
 
 
C-3

--------------------------------------------------------------------------------

 
 
This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuers.
 
____________________________________________
 
[Insert Name of Transferor]
 
By__________________________________________
     Name:
     Title:


Dated:  ______________________________________
 
 
 
C-4

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
FORM OF CERTIFICATE FROM
ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR


 
CCO Holdings, LLC
CCO Holdings Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100
St. Louis, Missouri  63131


The Bank of New York Mellon Trust Company, N.A.
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Facsimile No.: (312) 827-8542
Attention:  Corporate Trust Administration


Re:  CCO Holdings, LLC and CCO Holdings Capital Corp.
 
  o
    7.25% Senior Notes due 2017 (CUSIP [              ]) (the “Notes”)



Reference is hereby made to the Indenture, dated as of September 27, 2010 (the
“Indenture”), among CCO Holdings, LLC (the “Company”), CCO Holdings Capital
Corp. (“Capital Corp” and, together with the Company, the “Issuers”), the
guarantor party thereto and The Bank of New York Mellon Trust Company, N.A., as
trustee.  Capitalized terms used but not defined herein shall have the meanings
given to them in the Indenture.
 
In connection with our proposed purchase of $____________ aggregate principal
amount of:
 
(i)          o  a beneficial interest in a Global Note, or
 
(ii)         o        a Definitive Note,
 
 
 
we confirm that:
 
1.           We understand that any subsequent transfer of the Notes or any
interest therein is subject to certain restrictions and conditions set forth in
the Indenture and the undersigned agrees to be bound by, and not to resell,
pledge or otherwise transfer the Notes or any interest therein except in
compliance with, such restrictions and conditions and the United States
Securities Act of 1933, as amended (the “Securities Act”).
 
2.           We understand that the offer and sale of the Notes have not been
registered under the Securities Act, and that the Notes and any interest therein
may not be offered or sold except as permitted in the following sentence.  We
agree, on our own behalf and on
 
 
 
D-1

--------------------------------------------------------------------------------

 
 
 
behalf of any accounts for which we are acting as hereinafter stated, that if we
should sell the Notes or any interest therein, we will do so only (a) to the
Company or any subsidiary thereof, (b) in accordance with Rule 144A under the
Securities Act to a “qualified institutional buyer” (as defined therein), (c) to
an institutional “accredited investor” (as defined below) that, prior to such
transfer, furnishes (or has furnished on its behalf by a U.S. broker-dealer) to
you and to the Company a signed letter substantially in the form of this letter
and an Opinion of Counsel in form reasonably acceptable to the Company to the
effect that such transfer is in compliance with the Securities Act, (d) outside
the United States in accordance with Rule 904 of Regulation S under the
Securities Act, (e) pursuant to the provisions of Rule 144(d) under the
Securities Act or (f) pursuant to an effective registration statement under the
Securities Act, and we further agree to provide to any person purchasing the
Definitive Note or beneficial interest in a Global Note from us in a transaction
meeting the requirements of clauses (a) through (e) of this paragraph a notice
advising such purchaser that resales thereof are restricted as stated herein.
 
3.           We understand that, on any proposed resale of the Notes or
beneficial interest therein, we will be required to furnish to you and the
Issuers such certifications, legal opinions and other information as you and the
Issuers may reasonably require to confirm that the proposed sale complies with
the foregoing restrictions.  We further understand that the Notes purchased by
us will bear a legend to the foregoing effect.
 
4.           We are an institutional “accredited investor” (as defined in Rule
501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act) and have
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of our investment in the Notes, and we and
any accounts for which we are acting are each able to bear the economic risk of
our or its investment.
 
5.           We are acquiring the Notes or beneficial interest therein purchased
by us for our own account or for one or more accounts (each of which is an
institutional “accredited investor”) as to each of which we exercise sole
investment discretion.
 
You and the Issuers are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy to any interested party in any
administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.
 
____________________________________________
[Insert Name of Transferor]
 
 
By__________________________________________
     Name:
     Title:


Dated:  ______________________________________
 
 
D-2

--------------------------------------------------------------------------------

 
 
 
EXHIBIT E


[FORM OF SUPPLEMENTAL INDENTURE]

 
 
SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”) dated as of
[               ], among [GUARANTOR] (the “New Guarantor”), a subsidiary of CCO
Holdings, LLC (or its successor), a Delaware limited liability company and CCO
Holdings Capital Corp. (or its successor), a Delaware corporation (together, the
“Issuers”), and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., a national
banking association, as trustee under the indenture referred to below (the
“Trustee”).
 
W I T N E S S E T H :
 
WHEREAS the Issuers and CHARTER COMMUNICATIONS, INC., a Delaware corporation
(the “Parent Guarantor”) have heretofore executed and delivered to the Trustee
an indenture (as amended, supplemented or otherwise modified, the “Indenture”)
dated as of September 27, 2010, providing for the issuance of the Issuers’
Senior Notes due 2017 initially in the aggregate principal amount of
$1,000,000,000 (the “Notes”);
 
WHEREAS Section 4.17 of the Indenture provides that under certain circumstances
the Company is required to cause the New Guarantor to execute and deliver to the
Trustee a supplemental indenture pursuant to which the New Guarantor shall
unconditionally guarantee all the Issuers’ Obligations under the Notes and the
Indenture pursuant to a Note Guarantee on the terms and conditions set forth
herein; and
 
WHEREAS pursuant to Section 9.01 of the Indenture, the Trustee, the Issuers, the
Parent Guarantor and other existing Guarantors, if any, are authorized to
execute and deliver this Supplemental Indenture;
 
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the New Guarantor,
the Parent Guarantor, the Issuers and the Trustee mutually covenant and agree
for the equal and ratable benefit of Holders as follows:
 
1.           Defined Terms.  As used in this Supplemental Indenture, terms
defined in the Indenture or in the preamble or recital hereto are used herein as
therein defined, except that the term “holders” in this Supplemental Indenture
shall refer to the term “holders” as defined in the Indenture and the Trustee
acting on behalf of and for the benefit of such holders.  The words “herein,”
“hereof” and “hereby” and other words of similar import used in this
Supplemental Indenture refer to this Supplemental Indenture as a whole and not
to any particular section hereof.
 
2.           Agreement to Guarantee.  The New Guarantor hereby agrees, jointly
and severally with all existing guarantors (if any), to unconditionally
guarantee the Issuers’
 
 
 
E-1

--------------------------------------------------------------------------------

 
 
 
Obligations under the Notes and the Indenture on the terms and subject to the
conditions set forth in Article 10 of the Indenture and to be bound by all other
applicable provisions of the Indenture and the Notes and to perform all of the
obligations and agreements of a Guarantor under the Indenture.
 
3.           Notices.  All notices or other communications to the New Guarantor
shall be given as provided in Section 11.02 of the Indenture.
 
4.           Ratification of Indenture; Supplemental Indentures Part of
Indenture.  Except as expressly amended hereby, the Indenture is in all respects
ratified and confirmed and all the terms, conditions and provisions thereof
shall remain in full force and effect.  This Supplemental Indenture shall form a
part of the Indenture for all purposes, and every Holder heretofore or hereafter
authenticated and delivered shall be bound hereby.
 
5.           Governing Law.  THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW.
 
6.           Trustee Makes No Representation.  The Trustee makes no
representation as to the validity or sufficiency of this Supplemental Indenture.
 
7.           Counterparts.  The parties may sign any number of copies of this
Supplemental Indenture.  Each signed copy shall be an original, but all of them
together represent the same agreement.
 
8.           Effect of Headings.  The Section headings herein are for
convenience only and shall not effect the construction thereof.
 
 
 
 
E-2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.
 
 
    [NEW GUARANTOR]
 


    By:____________________________           
  Name:
  Title:
 


 
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee





    By:____________________________           
  Name:
  Title:
 
 
 
E-3
 
 

